Exhibit 10.1

 

EXECUTION VERSION

 

 

SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

DATED AS OF
SEPTEMBER 9, 2016

 

AMONG

 

HALCÓN RESOURCES CORPORATION,
AS BORROWER,

 

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,

 

AND

 

THE LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC, BARCLAYS BANK PLC AND
BMO CAPITAL MARKETS

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

 

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01

Terms Defined Above

2

Section 1.02

Certain Defined Terms

2

Section 1.03

Types of Loans and Borrowings

32

Section 1.04

Terms Generally; Rules of Construction

32

Section 1.05

Accounting Terms and Determinations; GAAP

32

 

 

 

ARTICLE II

THE CREDITS

 

Section 2.01

Commitments

33

Section 2.02

Loans and Borrowings

33

Section 2.03

Requests for Borrowings

34

Section 2.04

Interest Elections

35

Section 2.05

Funding of Borrowings

36

Section 2.06

Termination and Reduction of Aggregate Maximum Credit Amounts

37

Section 2.07

Borrowing Base

37

Section 2.08

Borrowing Base Adjustment Provisions

39

Section 2.09

Letters of Credit

40

 

 

 

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01

Repayment of Loans

44

Section 3.02

Interest

44

Section 3.03

Alternate Rate of Interest

45

Section 3.04

Prepayments

45

Section 3.05

Fees

47

 

 

 

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

48

Section 4.02

Presumption of Payment by the Borrower

49

Section 4.03

Certain Deductions by the Administrative Agent

49

Section 4.04

Disposition of Proceeds

50

Section 4.05

Payments and Deductions to a Defaulting Lender

50

 

 

 

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

 

Section 5.01

Increased Costs

52

Section 5.02

Break Funding Payments

53

Section 5.03

Taxes

53

Section 5.04

Mitigation Obligations; Replacement of Lenders

56

 

 

 

ARTICLE VI

CONDITIONS PRECEDENT

 

Section 6.01

Closing Date

57

Section 6.02

Each Credit Event

60

 

 

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

 

Section 7.01

Organization; Powers

61

Section 7.02

Authority; Enforceability

61

 

i

--------------------------------------------------------------------------------


 

Section 7.03

Approvals; No Conflicts

62

Section 7.04

Financial Condition; No Material Adverse Effect

62

Section 7.05

Litigation

62

Section 7.06

Environmental Matters

63

Section 7.07

Compliance with the Laws and Agreements; No Defaults

64

Section 7.08

Investment Company Act

64

Section 7.09

Taxes

64

Section 7.10

ERISA

64

Section 7.11

Disclosure; No Material Misstatements

65

Section 7.12

Insurance

65

Section 7.13

Restriction on Liens

65

Section 7.14

Subsidiaries

66

Section 7.15

Location of Business and Offices

66

Section 7.16

Properties; Titles, Etc.

66

Section 7.17

Maintenance of Properties

67

Section 7.18

Gas Imbalances, Prepayments

67

Section 7.19

Marketing of Production

67

Section 7.20

Swap Agreements

68

Section 7.21

Use of Loans and Letters of Credit

68

Section 7.22

Solvency

68

Section 7.23

Money Laundering

68

Section 7.24

Foreign Corrupt Practices

69

Section 7.25

Anti-Corruption Laws; Sanctions; OFAC

69

Section 7.26

EEA Financial Institutions

69

 

 

 

ARTICLE VIII

AFFIRMATIVE COVENANTS

 

 

 

Section 8.01

Financial Statements; Other Information

69

Section 8.02

Notices of Material Events

73

Section 8.03

Existence; Conduct of Business

73

Section 8.04

Payment of Obligations

73

Section 8.05

Performance of Obligations under Loan Documents

74

Section 8.06

Operation and Maintenance of Properties

74

Section 8.07

Insurance

74

Section 8.08

Books and Records; Inspection Rights

75

Section 8.09

Compliance with Laws

75

Section 8.10

Environmental Matters

75

Section 8.11

Further Assurances

76

Section 8.12

Reserve Reports

76

Section 8.13

Title Information

77

Section 8.14

Additional Collateral; Additional Guarantors

78

Section 8.15

ERISA Compliance

79

Section 8.16

Account Control Agreements; Location of Proceeds of Loans

79

Section 8.17

Unrestricted Subsidiaries

80

Section 8.18

Marketing Activities

80

Section 8.19

Keepwell

80

 

 

 

ARTICLE IX

NEGATIVE COVENANTS

 

 

 

Section 9.01

Financial Covenants

81

Section 9.02

Indebtedness

82

 

ii

--------------------------------------------------------------------------------


 

Section 9.03

Liens

83

Section 9.04

Restricted Payments; Repayment of Second Lien Notes; Restrictions on Amendments
of Permitted Unsecured Indebtedness and Permitted Junior indebtedness

83

Section 9.05

Investments, Loans and Advances

84

Section 9.06

Designation and Conversion of Restricted and Unrestricted Subsidiaries;
Indebtedness of Unrestricted Subsidiaries

86

Section 9.07

Nature of Business; International Operations

86

Section 9.08

Reserved

87

Section 9.09

Proceeds of Loans

87

Section 9.10

ERISA Compliance

87

Section 9.11

Sale or Discount of Receivables

88

Section 9.12

Merger, Etc.

88

Section 9.13

Sale of Properties

88

Section 9.14

Environmental Matters

89

Section 9.15

Transactions with Affiliates

89

Section 9.16

Subsidiaries

89

Section 9.17

Negative Pledge Agreements; Dividend Restrictions

89

Section 9.18

Gas Imbalances, Take-or-Pay or Other Prepayments

90

Section 9.19

Swap Agreements

90

 

 

 

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

 

 

 

Section 10.01

Events of Default

92

Section 10.02

Remedies

94

 

 

 

ARTICLE XI

THE AGENTS

 

 

 

Section 11.01

Appointment; Powers

95

Section 11.02

Duties and Obligations of Administrative Agent

95

Section 11.03

Action by Administrative Agent

96

Section 11.04

Reliance by Administrative Agent

96

Section 11.05

Subagents

97

Section 11.06

Resignation of Agents

97

Section 11.07

Agents as Lenders

97

Section 11.08

No Reliance

97

Section 11.09

Administrative Agent May File Proofs of Claim

98

Section 11.10

Authority of Administrative Agent to Release Collateral and Liens

98

Section 11.11

The Arrangers, the Syndication Agent and the Documentation Agent

99

Section 11.12

Credit Bidding

99

 

 

 

ARTICLE XII

MISCELLANEOUS

 

 

 

Section 12.01

Notices

100

Section 12.02

Waivers; Amendments

100

Section 12.03

Expenses, Indemnity; Damage Waiver

102

Section 12.04

Successors and Assigns

105

Section 12.05

Survival; Revival; Reinstatement

108

Section 12.06

Counterparts; Integration; Effectiveness

108

Section 12.07

Severability

108

Section 12.08

Right of Setoff

108

 

iii

--------------------------------------------------------------------------------


 

Section 12.09

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL

109

Section 12.10

Headings

110

Section 12.11

Confidentiality

110

Section 12.12

Interest Rate Limitation

111

Section 12.13

EXCULPATION PROVISIONS

112

Section 12.14

Collateral Matters; Swap Agreements

112

Section 12.15

No Third Party Beneficiaries

112

Section 12.16

USA Patriot Act Notice

113

Section 12.17

Flood Insurance Provisions

113

Section 12.18

No Fiduciary Duty

113

Section 12.19

Releases

113

Section 12.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

114

 

iv

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

 

List of Maximum Credit Amounts and Closing Date Commitments

 

 

 

Exhibit A

 

Form of Note

Exhibit B

 

Form of Borrowing Request

Exhibit C

 

Form of Interest Election Request

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Security Instruments

Exhibit F

 

Form of Assignment and Assumption

Exhibit G-1

 

Form of U.S. Tax Compliance Certificate

 

 

(Foreign Lenders; not partnerships)

Exhibit G-2

 

Form of U.S. Tax Compliance Certificate

 

 

(Foreign Participants; not partnerships)

Exhibit G-3

 

Form of U.S. Tax Compliance Certificate

 

 

(Foreign Participants; partnerships)

Exhibit G-4

 

Form of U.S. Tax Compliance Certificate

 

 

(Foreign Lenders; partnerships)

Exhibit H

 

Form of Solvency Certificate

Exhibit I

 

Form of Perfection Certificate

Exhibit J

 

Form of Reserve Report Certificate

Exhibit K

 

Form of Guaranty and Collateral Agreement

 

 

 

Schedule 1.02(a)

 

Existing Letters of Credit

Schedule 1.02(b)

 

Existing Secured Swap Agreements

Schedule 7.05

 

Litigation

Schedule 7.14

 

Subsidiaries and Partnerships; Unrestricted Subsidiaries

Schedule 7.18

 

Gas Imbalances

Schedule 7.19

 

Marketing Contracts

Schedule 7.20

 

Swap Agreements

Schedule 9.02

 

Existing Indebtedness

Schedule 9.03

 

Existing Liens

Schedule 9.05

 

Investments

 

v

--------------------------------------------------------------------------------


 

THIS SENIOR SECURED REVOLVING CREDIT AGREEMENT (this “Agreement’) dated as of
September 9, 2016 is among Halcón Resources Corporation, a corporation duly
formed and existing under the laws of the State of Delaware and as reorganized
pursuant to the Plan of Reorganization referred to below (the “Borrower”); each
of the Lenders and other parties from time to time party hereto; and JPMorgan
Chase Bank, N.A. (in its individual capacity, “JPMorgan”), as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.                                    Reference is made to that certain
(a) Senior Revolving Credit Agreement, dated as of February 8, 2012 (as amended,
supplemented, restated or otherwise modified prior to the date hereof, the
“Pre-Petition Credit Agreement”), among the Borrower, the lenders and other
parties from time to time party thereto and JPMorgan, as administrative agent
and (b) Restructuring Support Agreement, dated as of June 9, 2016, among the
Borrower, certain subsidiaries of the Borrower and certain of the holders of the
Third Lien Notes, the Unsecured Notes, the Convertible Notes and the Preferred
Equity (in each case, as defined in the DIP Credit Agreement referenced below)
(as amended, supplemented or otherwise modified in a manner satisfactory to the
Majority Lenders, the “Restructuring Support Agreement”).  Pursuant to the
Restructuring Support Agreement, the Borrower and the other parties thereto
agreed to a restructuring of the Borrower and its Subsidiaries.

 

B.                                    In furtherance of the Restructuring
Support Agreement, (a) on July 27, 2016 (the “Petition Date”), the Borrower and
certain of its Subsidiaries (collectively, the “Debtors”) filed voluntary
petitions to commence cases (the “Chapter 11 Cases”) under title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the District of Delaware (the “Bankruptcy Court”) and continued in the
possession of their assets and in the management of their businesses pursuant to
Sections 1107 and 1108 of the Bankruptcy Code and (b) on August 1, 2016, the
Borrower entered into a debtor in possession credit agreement (as amended,
supplemented or otherwise modified prior to the date hereof, the “DIP Credit
Agreement”) with JPMorgan, as administrative agent, and the lenders and other
parties party thereto, pursuant to which the lenders party thereto (the “DIP
Lenders”) agreed to make available a $600.0 million debtor-in-possession
revolving credit facility (the “DIP Facility”), subject to the terms and
conditions therein.

 

C.                                    Pursuant to the orders of the Bankruptcy
Court approving the DIP Facility (the “DIP Orders”), all of the obligations
under the Pre-Petition Credit Agreement, together with certain outstanding swap
agreements with lenders thereunder and affiliates thereof were accorded
superpriority administrative claim status in the Chapter 11 Cases and were
secured by Liens on the DIP Collateral under, and as defined in, the DIP Orders,
in each case as more fully set forth in the DIP Orders.

 

D.                                    In furtherance of the Restructuring
Support Agreement, the Debtors filed the Approved Plan (as defined in the DIP
Credit Agreement and as used herein, the “Plan of Reorganization”) with the
Bankruptcy Court on July 27, 2016, and the Disclosure Statement (as defined in
the DIP Credit Agreement and as used herein, the “Disclosure Statement”) with
the Bankruptcy Court on July 27, 2016.

 

E.                                     On September 8, 2016, the Bankruptcy
Court entered the Confirmation Order (as defined in the DIP Credit Agreement and
as used herein, the “Confirmation Order”) confirming the Plan of Reorganization,
which Confirmation Order inter alia authorized and approved the refinancing,
refunding and Debtors’ entry into and performance under this Agreement.

 

F.                                      Pursuant to the DIP Credit Agreement,
the DIP Facility and all obligations outstanding thereunder shall be refunded,
refinanced and repaid in full by a conversion or roll-over

 

1

--------------------------------------------------------------------------------


 

thereof into the credit facility under this Agreement with the Loans and Letters
of Credit deemed made hereunder, subject to satisfaction (or waiver) of the
conditions precedent set forth in Section 2.12 of the DIP Credit Agreement and
Article VI hereof, including without limitation, the consummation of the Plan of
Reorganization.

 

G.                                    In consideration of the foregoing and the
mutual covenants and agreements herein contained and of the loans, extensions of
credit and commitments hereinafter referred to, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

 

Section 1.01                           Terms Defined Above.  As used in this
Agreement, each term defined above has the meaning indicated above.

 

Section 1.02                           Certain Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“2020 Second Lien Notes” means, the Borrower’s 8.625% Senior Secured Notes due
2020 pursuant to the 2020 Second Lien Notes Indenture.

 

“2020 Second Lien Notes Indenture” means, the Indenture, dated as of May 1,
2015, among the Borrower, the Restricted Subsidiaries party thereto and U.S.
Bank National Association, as trustee, as amended, supplemented, restated or
otherwise modified as of the Closing Date, and thereafter as may be further
amended, supplemented, restated or otherwise modified in accordance with the
terms hereof.

 

“2022 Second Lien Notes” means the Borrower’s 12.0% Second Lien Senior Secured
Notes due 2022 pursuant to the 2022 Second Lien Notes Indenture.

 

“2022 Second Lien Notes Indenture” means, the Indenture, dated as of
December 21, 2015, among the Borrower, the Restricted Subsidiaries party thereto
and U.S. Bank National Association, as trustee, as amended, supplemented,
restated or otherwise modified as of the Closing Date, and thereafter as may be
further amended, supplemented, restated or otherwise modified in accordance with
the terms hereof.

 

“ABR” means, when used in reference to any Loan or Borrowing, whether such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accounting Change” has the meaning assigned to such term in Section 1.05.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agent; and “Agent” shall mean either the Administrative
Agent, the Syndication Agent or any Documentation Agent, as the context
requires.

 

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts of all Lenders, as the same may be reduced or terminated
pursuant to Section 2.06. The Aggregate Maximum Credit Amounts on the Closing
Date is $1,500,000,000.

 

“Agreement” means this Senior Secured Revolving Credit Agreement, including the
Schedules and Exhibits hereto, as the same may be amended, supplemented or
modified from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1.0% and (c) the Adjusted LIBO Rate for an Interest Period of one
month on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1.0%.  Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.  In no event shall the Alternate Base Rate be negative.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan or the Commitment Fee Rate, as the case may be, the rate per
annum set forth in the Borrowing Base Utilization Percentage grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

Level

 

Borrowing Base 
Utilization Percentage

 

Eurodollar Loans

 

ABR Loans

 

Commitment Fee 
Rate

 

1

 

> 90%

 

3.75

%

2.75

%

0.50

%

2

 

> 75% < 90%

 

3.50

%

2.50

%

0.50

%

3

 

> 50% < 75%

 

3.25

%

2.25

%

0.50

%

4

 

> 25% < 50%

 

3.00

%

2.00

%

0.50

%

5

 

< 25%

 

2.75

%

1.75

%

0.50

%

 

Each change in the Applicable Margin or Commitment Fee Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change; provided,
however, that if at any time the Borrower fails to

 

3

--------------------------------------------------------------------------------


 

deliver a Reserve Report pursuant to Section 8.12(a), then the “Applicable
Margin” and “Commitment Fee Rate” mean the rate per annum set forth on the grid
when the Borrowing Base Utilization Percentage is at its highest level.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage as of the Closing Date is set forth on Annex I.

 

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender or
(b) any other Person whose long term senior unsecured debt rating is A-/A3 by
S&P or Moody’s (or their equivalent) or higher.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Approved Petroleum Engineers” means Netherland, Sewell & Associates, Inc. and
any other independent petroleum engineers reasonably acceptable to the
Administrative Agent.

 

“Arrangers” means, collectively, JPMorgan, Wells Fargo Securities, LLC, Barclays
Bank PLC and BMO Capital Markets, in their capacities as joint lead arrangers
and joint bookrunners.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the Termination Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Products” means treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

 

“Bank Products Provider” means any Lender or Affiliate of a Lender that provides
Bank Products to the Borrower or any Restricted Subsidiary.

 

“Bankruptcy Code” has the meaning assigned to such term in the recitals hereto.

 

“Bankruptcy Court” has the meaning assigned to such term in the recitals hereto.

 

4

--------------------------------------------------------------------------------


 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be redetermined or adjusted from
time to time pursuant to the Borrowing Base Adjustment Provisions.

 

“Borrowing Base Adjustment Provisions” means Section 2.08(a), Section 2.08(b),
Section 2.08(c) and any other provision hereunder which adjusts (as opposed to
redetermines) the amount of the Borrowing Base.

 

“Borrowing Base Cap” means an amount equal to 65% of the discounted future net
revenue before state or federal income taxes from Proved Reserves of the
Borrower and its Restricted Subsidiaries calculated using Modified ACNTA Prices
(after giving effect to commodity derivatives contracts in effect as of the date
of determination) but otherwise calculated in accordance with SEC guidelines, as
estimated in the most recent Reserve Report after giving effect to exploration
and production activities, acquisitions, dispositions and production since the
date of such Reserve Report in the same manner as would be given in calculating
Modified ACNTA.

 

“Borrowing Base Deficiency” occurs if, at any time, the total Revolving Credit
Exposures exceeds the total Commitments then in effect; provided, that, for
purposes of determining the existence and amount of any Borrowing Base
Deficiency, obligations under any Letter of Credit will not be deemed to be
outstanding to the extent such obligations are cash collateralized in the manner
set forth in Section 2.09(j).

 

“Borrowing Base Properties” means the Oil and Gas Properties that (a) are
included in the Initial Reserve Report and thereafter in the most recently
delivered Reserve Report delivered pursuant to Section 8.12 and (b) are given
Borrowing Base credit.

 

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

 

5

--------------------------------------------------------------------------------


 

“Borrowing Base Value” means, with respect to any Oil and Gas Property or any
Swap Agreement, the value attributed to such asset in connection with the most
recent determination of the Borrowing Base as reasonably determined by the
Administrative Agent.

 

“Borrowing Request” means a request by the Borrower, substantially in the form
of Exhibit B, for a Borrowing in accordance with Section 2.03.

 

“Building” has the meaning assigned to such term in Section 12.17.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

 

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Cash Equivalent” means cash held in US dollars and all Investments of the type
identified in Section 9.05(c) through Section 9.05(f).

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person (other than a Permitted
Holder) or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the SEC (other than a group of Permitted Holders) thereunder as in
effect on the Closing Date) of Equity Interests representing more than 50% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower, (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were not (i) directors of the Borrower on the Closing Date, (ii) nominated
or appointed by the board of directors of the Borrower nor (iii) approved by the
board of directors of the Borrower as director candidates prior to their
election or (c) a Specified Change of Control shall have occurred.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 5.01(b)), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case pursuant

 

6

--------------------------------------------------------------------------------


 

to Basel III (but not Basel II), shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, issued, adopted, promulgated or
implemented.

 

“Chapter 11 Cases” has the meaning assigned to such term in the recitals hereto.

 

“Closing Date” means September 9, 2016 which, is the date on which the
conditions specified in Section 6.01 are satisfied (or waived in accordance with
Section 12.02).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Collateral” means all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security
Instrument.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make or continue Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b).  The amount representing each Lender’s Commitment shall, at
any time, be the lesser of such Lender’s Maximum Credit Amount and such Lender’s
Applicable Percentage of the then effective Borrowing Base.

 

“Commitment Fee Rate” has the meaning assigned to such term in the definition of
“Applicable Margin”.

 

“Commodities Account” has the meaning assigned to such term in the UCC.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means the Compliance Certificate, signed by a Financial
Officer, substantially in the form of Exhibit D.

 

“Confirmation Order” has the meaning assigned to such term in the recitals
hereto.

 

“Consolidated Cash Balance” means, at any time, (a) the aggregate amount of cash
and cash equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds, commercial paper and
Cash Equivalents, in each case, held or owned by (either directly or
indirectly), credited to the account of or would otherwise be required to be
reflected as an asset on the balance sheet of the Borrower and its Restricted
Subsidiaries less (b) the sum of (i) any restricted cash or Cash Equivalents to
pay royalty obligations, working interest obligations, suspense payments,
severance taxes, payroll, payroll taxes, other taxes, employee wage and benefit
payments and trust and fiduciary obligations or other obligations of the
Borrower or any Restricted Subsidiary to third parties and for which the
Borrower or such Restricted Subsidiary has issued checks or has initiated wires
or ACH transfers (or will issue checks or initiate wires or ACH transfers within
fifteen (15) days in order to make such payments), (ii) other amounts for which
the Borrower or such Restricted Subsidiary has issued checks or has initiated
wires or ACH transfers but which have not yet been subtracted from the balance
in the relevant account of the Borrower or such Restricted Subsidiary and
(iii) while and to the extent refundable, any cash or Cash Equivalents of the
Borrower or any Restricted Subsidiary constituting

 

7

--------------------------------------------------------------------------------


 

purchase price deposits held in escrow pursuant to a binding and enforceable
purchase and sale agreement with a third party containing customary provisions
regarding the payment and refunding of such deposits.

 

“Consolidated Cash Balance Threshold” means $100.0 million.

 

“Consolidated Net Income” means, with respect to the Borrower and its
Consolidated Restricted Subsidiaries for any period, the aggregate of the net
income (or loss) of such Person and its Restricted Subsidiaries for such period,
on a consolidated basis, determined in accordance with GAAP; provided that there
shall be excluded therefrom:

 

(a)                                 the net income (or loss) of any Person that
is not a Restricted Subsidiary or that is accounted for by the equity method of
accounting, except to the extent of the amount of dividends or distributions
actually paid in cash during such period by such other Person to the Borrower or
to a Consolidated Restricted Subsidiary;

 

(b)                                 the net income of any Restricted Subsidiary
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument or Governmental Requirement applicable
to that Restricted Subsidiary or its stockholders;

 

(c)                                  any gains or losses attributable to any
write-ups or write-downs of assets, including ceiling test write-downs;

 

(d)                                 any unrealized non-cash gains or losses or
charges in respect of hedge or non-hedge derivatives resulting from the
application of ASC 815;

 

(e)                                  any gain (or loss), together with any
related provision for Taxes on such gain (or loss), realized in connection with:
(a) any Disposition which is not made in the ordinary course of business or
(b) the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries;

 

(f)                                   any extraordinary or non-recurring gain
(or loss), together with any related provision for Taxes on such extraordinary
or non-recurring gain (or loss);

 

(g)                                  any income attributable to cancellation or
early extinguishment of any Indebtedness of the Borrower or any Consolidated
Restricted Subsidiaries; and

 

(h)                                 any non-cash compensation charge arising
from any grant of stock, stock options or other equity-based awards.

 

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

 

“Consolidated Subsidiaries” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Total Net Debt” means as of any date of determination, the
aggregate principal amount of all Indebtedness of the Borrower and its
Restricted Subsidiaries, without duplication, outstanding on such date, in an
amount that would be reflected on a consolidated balance sheet (excluding the
notes thereto) prepared as of such date on a consolidated basis in accordance
with GAAP but only to the extent such Indebtedness comprises Indebtedness for
borrowed money, obligations in respect of Capital Leases and debt obligations
evidenced by bonds, notes, debentures, promissory notes or similar instruments
(including, for the avoidance of doubt, deferred purchase price obligations that
would be reflected as debt on a consolidated balance sheet (excluding the notes
thereto) prepared as of such date on a consolidated basis in accordance with
GAAP, to the extent such deferred purchase price obligations are then due and
payable), and any obligations in respect of drawn letters of credit minus the
aggregate amount of all Unrestricted Cash that would be listed on the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries at
such date; provided that Consolidated Total Net Debt shall not include
Indebtedness in respect of obligations under Swap Agreements, other than to the
extent such obligations are due and payable and not paid on such date, or,
undrawn (or if drawn, to the extent cash collateralized in the manner set forth
in Section 2.09(j)) letters of credit, bank guarantees and performance or
similar bonds.

 

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Control Agreement” means a deposit account control agreement or securities
account control agreement (or similar agreement), as applicable, in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
applicable Loan Party, the Administrative Agent and the relevant financial
institution party thereto. Such agreement shall provide a first priority
perfected Lien (subject to Excepted Liens set forth in clause (e) of the
definition thereof) in favor of the Administrative Agent, for the benefit of the
Secured Parties, in the applicable Loan Party’s Deposit Account and/or
Securities Account.

 

“Controlled Account” means (a) a Deposit Account, Securities Account or
Commodities Account that is subject to a Control Agreement or (b) in the sole
discretion of the Administrative Agent, a Deposit Account, Securities Account or
Commodities Account maintained with the Administrative Agent or on which the
Administrative Agent has a perfected first priority Lien (subject to Excepted
Liens set forth in clause (e) of the definition thereof).

 

“Current Assets” means, as of any date of determination, without duplication,
the sum of all amounts that would, in accordance with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date,
plus the unused Commitments, but excluding all non-cash assets under FASB ASC
Topic 815 and any deferred income tax.

 

“Current Liabilities” means, as of any date of determination, without
duplication, the sum of all amounts that would, in accordance with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of the Borrower and its Subsidiaries on

 

9

--------------------------------------------------------------------------------


 

such date, but excluding (a) all non-cash obligations under FASB ASC Topic 815,
(b) the current portion of the then outstanding aggregate principal amount of
the Loans under this Agreement, (c) any deferred tax liabilities and (d) any
current maturities of long-term Indebtedness.

 

“Current Ratio” means, for any date of determination, the ratio of (a) Current
Assets as of the last day of the most recently ended fiscal quarter (which may
be such date of determination) to (b) Current Liabilities on such day.

 

“Debtors” has the meaning assigned to such term in the recitals hereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three (3) Business Days of the date
required to be funded by it hereunder, unless with respect to the Loans, the
subject of a good faith dispute, (b) notified the Borrower, the Administrative
Agent, the Issuing Bank or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement, unless the reason such Lender is not
complying with such obligations is due to a good faith dispute with regard to
such obligations, (c) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, (d) become the subject of a bankruptcy or insolvency proceeding, or has
had a receiver, conservator, trustee or custodian appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, provided that a Lender shall
not be a Defaulting Lender solely by virtue of (i) the ownership or acquisition
of any Equity Interest in such Lender or parent company thereof by a
Governmental Authority or agency thereof or (ii) due to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator with respect
to a Lender or its parent company under the Dutch Financial Supervision Act 2007
(as amended from time to time and including any successor legislation), or
(e) has, or has a direct or indirect parent company that has, become the subject
of a Bankruptcy Event or Bail-In Action.

 

“Deficiency Date” has the meaning assigned to such term in Section 3.04(c)(ii).

 

“Deposit Account” has the meaning assigned to such term in the UCC.

 

“DIP Credit Agreement” has the meaning assigned to such term in the recitals
hereto.

 

“DIP Facility” has the meaning assigned to such term in the recitals hereto.

 

“DIP Lenders” has the meaning assigned to such term in the recitals hereto.

 

“Disclosure Statement” has the meaning assigned to such term in the recitals
hereto.

 

10

--------------------------------------------------------------------------------


 

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer, condemnation or other disposition
thereof.  The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the Maturity
Date.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.

 

“EBITDA” means, for any period, an amount determined for the Borrower and its
Consolidated Restricted Subsidiaries equal to the sum of Consolidated Net Income
for such period plus the following expenses or charges to the extent deducted
from Consolidated Net Income in such period: (a) interest, (b) income taxes,
(c) depreciation, (d) depletion, (e) amortization, (f) all other non-cash
charges, (g) the amount of non-recurring expenses and charges in an amount not
to exceed 10% of EBITDA (prior to giving effect to such addbacks) for such
period in the aggregate during such time and (h) any fees, expenses and other
transaction costs which are incurred through June 30, 2017, in connection with
the Transactions, the “Transactions” (as defined in the DIP Credit Agreement),
the Chapter 11 Cases and the other transactions contemplated hereby or thereby,
minus all non-cash income (including cancellation of indebtedness income) to the
extent included in Consolidated Net Income.

 

“ECP” means any Person who qualifies as an “eligible contract participant” under
Section 2(e) of the Commodity Exchange Act.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Engineering Reports” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any Restricted Subsidiary is conducting or at any time has conducted
business, or where any Property of the Borrower or any Restricted Subsidiary is
located, including without limitation, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as

 

11

--------------------------------------------------------------------------------


 

amended, the Comprehensive Environmental, Response, Compensation, and Liability
Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and other environmental
conservation or protection Governmental Requirements.  For the purpose of this
definition, (i) the term “oil” shall have the meaning specified in OPA, (ii) the
terms “hazardous substance” and “release” (or “threatened release”) have the
meanings specified in CERCLA, (iii) the terms “solid waste” and “disposal” (or
“disposed”) have the meanings specified in RCRA and (iv) the term “oil and gas
waste” shall have the meaning specified in Section 91.1011 of the Texas Natural
Resources Code (“Section 91.1011”); provided, however, that (a) in the event
either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent
to the effective date of such amendment and (b) to the extent the laws of the
state or other jurisdiction in which any Property of the Borrower or any
Restricted Subsidiary is located establish a meaning for “oil,” “hazardous
substance,” “release,” “solid waste,” “disposal” or “oil and gas waste” which is
broader than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such
broader meaning shall apply.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens arising by operation of law in
the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Properties each of which is in respect
of obligations that are not more than sixty (60) days delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
which arise in the ordinary course of

 

12

--------------------------------------------------------------------------------


 

business under operating agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, overriding royalty agreements, marketing agreements,
processing agreements, net profits agreements, development agreements, gas
balancing or deferred production agreements, injection, repressuring and
recycling agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and
customary in the oil and gas business and are for claims which are not more than
sixty (60) days delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any Restricted
Subsidiary or materially impair the value of such Property subject thereto;
(e) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
and no such deposit account is intended by Borrower or any of its Restricted
Subsidiaries to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of the Borrower or any Restricted Subsidiary for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, which in the aggregate do not
materially impair the use of such Property for the purposes of which such
Property is held by the Borrower or any Restricted Subsidiary or materially
impair the value of such Property subject thereto; (g) Liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business;
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; (i) Liens arising
from UCC financing statement filings regarding operating leases entered into in
the ordinary course of business covering only the Property under any such
operating lease; (j) Liens listed on the exhibits to the Security Instruments
with respect to the Oil and Gas Properties of Borrower and each of its
Restricted Subsidiaries, so long as such Liens (1) do not reduce the Net
Revenues Interest (or “NRI” or terms of similar effect) attributable to any
well, unit or lease included in the Oil and Gas Properties of Borrower and its
Restricted Subsidiaries, materially below that shown on such exhibits to the
Security Instruments or (2) increase the Working Interest (or “WI” or terms of
similar effect) attributable to any well, unit or lease included in the Oil and
Gas Properties of Borrower and its Restricted Subsidiaries, materially above
that shown on such exhibits to the Security Instruments; and (k) Liens pursuant
to merger agreements, stock purchase agreements, asset sale agreements and
similar agreements (1) limiting the transfer of properties and assets pending
the consummation of the subject transaction, or (2) in respect of earnest money
deposits, good faith deposits, purchase price adjustment and indemnity escrows
and similar deposit or escrow arrangements made or established thereunder;
provided, further that Liens described in clauses (a) through (e) shall remain
“Excepted Liens” only for so long as no action to enforce such Lien has been
commenced and no intention to subordinate the first priority Lien granted in
favor of the Administrative Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of such Excepted Liens.

 

“Excluded Accounts” means (a) Deposit Accounts the balance of which consists
exclusively of (i) withheld income Taxes and federal, state or local employment
Taxes required to be paid

 

13

--------------------------------------------------------------------------------


 

to the Internal Revenue Service or state or local Governmental Authorities with
respect to employees of the Borrower or any Restricted Subsidiary, (ii) amounts
required to be paid over to an employee benefit plan on behalf of or for the
benefit of employees of the Borrower or any Restricted Subsidiary, (iii) amounts
set aside for payroll and the payment of accrued employee benefits, medical,
dental and employee benefits claims to employees of the Borrower or any
Restricted Subsidiary, (iv) amounts constituting purchase price deposits held in
escrow pursuant to a purchase and sale agreement with a third party containing
customary provisions regarding the payment and refunding of such deposits,
(v) amounts held in escrow or in trust pending litigation or other settlement
claims, and (vi) amounts held in trust or as fiduciaries for third parties in
respect of such third party’s ratable share of the revenues of Oil and Gas
Properties and (b) other accounts so long as the aggregate balance for all such
bank accounts excluded pursuant to this clause (b) on any day shall not exceed
$7.5 million.

 

“Excluded Swap Obligation” means (as such definition may be modified from time
to time as agreed by the Borrower and the Administrative Agent), with respect to
any Guarantor, any Swap Obligation, if, and to the extent that, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order thereunder (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder, at the time the guarantee
of (or grant of such security interest by, as applicable) such Guarantor becomes
or would become effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one Swap
Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Agreements for which such guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income, branch profits or franchise taxes imposed
on (or measured by) its net income by any jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) in the case of a Lender (other than an assignee pursuant to a request by the
Borrower under Section 5.04(b)), any United States federal withholding Tax that
is imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts with respect to such federal withholding Tax pursuant to Section 5.03,
(c) Taxes attributable to such Lender’s failure to comply with
Section 5.03(e) and (d) any United States federal withholding Tax that is
imposed under FATCA.

 

“Existing Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of May 1, 2015, among the Administrative Agent, U.S. Bank National
Association, as trustee, and the Borrower, as amended, supplemented or otherwise
modified as of the date hereof and reinstated pursuant to the Plan of
Reorganization and the Confirmation Order, and as hereafter amended,
supplemented or otherwise modified from time to time.

 

“Existing Letters of Credit” means the letters of credit described on
Schedule 1.02(a) that are outstanding under the DIP Credit Agreement immediately
prior to giving effect to the Closing Date and which, on the Closing Date, shall
be refunded, refinanced or replaced and deemed issued under this Agreement.

 

14

--------------------------------------------------------------------------------


 

“Existing Loans” means the Loans under, and as defined in, the DIP Credit
Agreement that are outstanding immediately prior to giving effect to the Closing
Date and, which, on the Closing Date, shall be deemed made under this Agreement.

 

“Existing Secured Swap Agreements” means the Swap Agreements described on
Schedule 1.02(b), which shall be secured with the Secured Obligations pursuant
to this Agreement and the other Loan Documents.

 

“Exit Facility” means the revolving credit facility provided under this
Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
between the United States and any other such jurisdiction that facilitates the
implementation of the foregoing.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it; provided
that if the Federal Funds Effective Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

 

“Gas Balancing Obligations” means those obligations set forth on Schedule 7.18.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Restricted Subsidiary, any of their Properties, any Agent, the
Issuing Bank or any Lender.

 

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without

 

15

--------------------------------------------------------------------------------


 

limitation, Environmental Laws, energy regulations and occupational, safety and
health standards or controls, of any Governmental Authority.

 

“Guarantors” means, collectively:

 

(a)                                 as of the Closing Date, each of the
Restricted Subsidiaries set forth on Schedule 7.14 hereto; and

 

(b)                                 following the Closing Date, each other
Material Domestic Subsidiary or other Domestic Subsidiary that guarantees the
Secured Obligations pursuant to Section 8.14(b).

 

“Guaranty Agreement” means a Guaranty and Collateral Agreement substantially in
the form of Exhibit K and executed by the Guarantors.

 

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Secured Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Indebtedness” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Indebtedness (as defined in the other clauses of this definition) of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Indebtedness is assumed by such Person; (g) all
Indebtedness (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Indebtedness (howsoever such assurance shall be made) to the
extent of the lesser of the amount of such Indebtedness and the maximum stated
amount of such guarantee or assurance against loss; (h) all obligations or
undertakings of such Person to maintain or cause to be maintained the financial
position or covenants of others or to purchase the Indebtedness or Property of
others; (i) obligations to deliver commodities, goods or services, including,
without limitation, Hydrocarbons, in consideration of one or more advance
payments for periods in excess of 120 days prior to the day of delivery, other
than gas balancing arrangements in the ordinary course of business;
(j) obligations to pay for goods or services whether or

 

16

--------------------------------------------------------------------------------


 

not such goods or services are actually received or utilized by such Person;
(k) any Indebtedness of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability; (l) Disqualified Capital Stock; and (m) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment.  The
Indebtedness of any Person shall include all obligations of such Person of the
character described above to the extent such Person remains legally liable in
respect thereof notwithstanding that any such obligation is not included as a
liability of such Person under GAAP; provided, however, the contingent
obligations of Borrower or any Subsidiary of Borrower pursuant to any purchase
and sale agreement, stock purchase agreement, merger agreement or similar
agreement shall not constitute “Indebtedness” within this definition so long as
none of the same contains an obligation to pay money over time.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

 

“Information” has the meaning assigned to such term in Section 12.11.

 

“Initial Reserve Report” means the report with respect to certain Oil and Gas
Properties of the Borrower and its Restricted Subsidiaries as of July 1, 2016.

 

“Interest Election Request” means a request by the Borrower substantially in the
form of Exhibit C to convert or continue a Borrowing in accordance with
Section 2.04.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December (or, if an Event of Default is in
existence, the last day of each calendar month) and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect in its Borrowing Request or Interest Election Request, as applicable,
given with respect thereto; provided, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (c) no Interest Period may
have a term which would extend beyond the Maturity Date.  For purposes hereof,
the date of a Borrowing initially shall be the date on which such Borrowing is
made and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interim Redetermination” has the meaning assigned to such term in
Section 2.07(b).

 

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

 

17

--------------------------------------------------------------------------------


 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the LIBO Screen Rate for the longest
period (for which the LIBO Screen Rate is available) that is shorter than the
Impacted Interest Period and (b) the LIBO Screen Rate for the shortest period
(for which the LIBO Screen Rate is available) that exceeds the Impacted Interest
Period, in each case, at such time.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such short sale);
(b) the making of any deposit with, or advance, loan or capital contribution to,
assumption of Indebtedness of, purchase or other acquisition of any other
Indebtedness of, or equity participation or interest in, or other extension of
credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person, but excluding any such advance, loan or
extension of credit having a term not exceeding ninety (90) days representing
the purchase price of inventory, goods, supplies or services sold by such Person
in the ordinary course of business); or (c) the entering into of any guarantee
of, or other contingent obligation (including the deposit of any Equity
Interests to be sold) with respect to, Indebtedness or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

 

“Issuing Bank” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.09(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“JPMorgan” has the meaning assigned to such term in the preamble hereto.

 

“LC Availability Requirements” has the meaning assigned to such term in
Section 2.09(a).

 

“LC Commitment” means, at any time, an amount equal to 10% of the Borrowing Base
in effect at such time.  For the avoidance of doubt, the LC Commitment is part
of, and not in addition to, the aggregate Commitments.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

18

--------------------------------------------------------------------------------


 

“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to this Agreement, including, for the avoidance of doubt, the Existing Letters
of Credit.

 

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period (and with respect to clause (c) of the definition of “Alternate
Base Rate”, for an Interest Period of one month), the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate for dollars) for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as shall be
selected by the Administrative Agent in its reasonable discretion), in each case
(the “LIBO Screen Rate”) as of the Specified Time on the Quotation Day for such
Interest Period; provided that, (a) if the LIBO Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement
and (b) if the LIBO Screen Rate shall not be available at such time for a period
equal in length to such Interest Period (an “Impacted Interest Period”), then
the LIBO Rate shall be the Interpolated Rate at such time; provided further,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.  Notwithstanding the
foregoing, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate.

 

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Borrower and its Restricted Subsidiaries shall
be deemed to be the owner of any Property which it has acquired or holds subject
to a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

 

“Liquidity” means, as of any date of determination, the sum of (without
duplication) (a) the unused Commitments then available to be drawn in accordance
with this Agreement and (b) the aggregate amount of unrestricted cash and Cash
Equivalents of the Borrower and the other Loan Parties at such time (it being
understood that unrestricted cash shall (i) exclude any cash and Cash
Equivalents which are subject to a Lien in favor of any Person unless such Liens
are subordinated to a Lien in favor of the Administrative Agent pursuant to the
Existing Intercreditor Agreement or otherwise in a manner satisfactory to the
Administrative Agent and (ii) include all cash and Cash Equivalents held in a
Controlled Account).

 

19

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, the Notes, if any, the Letter of Credit
Agreements, the Letters of Credit, the Existing Intercreditor Agreement, any
other intercreditor agreement entered into pursuant to the terms of this
Agreement and the Security Instruments.

 

“Loan Party” means, collectively, the Borrower and each Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Lock Up Agreement” means that certain Lock Up Agreement, dated as of July 22,
2016, as in effect on the date hereof, by and among, inter alios, the Borrower,
the other loan parties party thereto and certain holders of the Second Lien
Notes party thereto.

 

“Lock Up Agreement Term Sheet” means, the Term Sheet as defined in the Lock Up
Agreement and attached thereto as Exhibit A.

 

“Majority Lenders” means (a) at any time while no Loans or LC Exposure is
outstanding, Lenders having more than fifty percent (50%) of the Aggregate
Maximum Credit Amounts or (b) at any time while any Loans or LC Exposure are
outstanding, Lenders holding more than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans or participation interests in Letters of
Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)).

 

“Material Adverse Effect” means, after giving effect to the entry of the
Confirmation Order in each case, excluding any event occurring on or prior to
the entry of the Confirmation Order, a material adverse effect on (a) the
business, financial condition, operations, performance, properties of the
Borrower, the Guarantors and their respective Restricted Subsidiaries, taken as
a whole, (b) the ability of the Loan Parties to perform their respective
material obligations under the Loan Documents, or (c) the ability of the
Administrative Agent, the Issuing Bank and the Lenders to enforce the Loan
Documents.

 

“Material Domestic Subsidiary” means, as of any date, any Domestic Subsidiary
that (a) is a Wholly-Owned Subsidiary and (b) together with its Restricted
Subsidiaries, owns Property having a fair market value of $1.0 million or more.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate outstanding
principal amount exceeding $10.0 million.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Maturity Date” means the earlier of (i) the day that is the fifth (5th)
anniversary of the Petition Date, which is July 27, 2021 and (ii) the 120th day
prior to the stated maturity date of the 2020 Second Lien Notes if such notes
have not been refinanced, redeemed or repaid in full on or prior to such 120th
day; provided that, in either case of clauses (i) or (ii), if such day is not a
Business Day, then the Maturity Date shall be the immediately preceding Business
Day.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate

 

20

--------------------------------------------------------------------------------


 

Maximum Credit Amounts pursuant to Section 2.06(a) or (b) modified from time to
time pursuant to any assignment permitted by Section 12.04(b).

 

“Modified ACNTA” has the meaning assigned such term in the Second Lien Indenture
as in effect on the date hereof, and any component definition used therein has
the meaning set forth in the Second Lien Indenture as of the date hereof.

 

“Modified ACNTA Prices” has the meaning assigned such term in the Second Lien
Indenture as in effect on the date hereof, and any component definition used
therein has the meaning set forth in the Second Lien Indenture as of the date
hereof

 

“Money Laundering Laws” has the meaning assigned such term in Section 7.23.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgage” means each of the mortgages or deeds of trust executed by any one or
more Loan Parties for the benefit of the Secured Parties as security for the
Secured Obligations, together with any supplements, modifications or amendments
thereto and assumptions or assignments of the obligations thereunder by any Loan
Party.  “Mortgages” shall mean all of such Mortgages collectively.

 

“Mortgaged Property” means any Property owned by any Loan Party which is subject
to the Liens existing and to exist under the terms of the Security Instruments.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

 

“Net Cash Proceeds” means in connection with any issuance or sale of Equity
Interests, debt securities or instruments, the incurrence or issuance of
Indebtedness, any Disposition of Property, any Unwind of Swap Agreements, or
Casualty Event, the aggregate cash proceeds received from such issuance, sale,
incurrence, Disposition, Unwind or Casualty Event, as applicable, net of, unless
the Loans have been declared or become due and payable as a result of an Event
of Default described in Section 10.01(h) or Section 10.01(i) (or after the
occurrence and during the continuation of an Event of Default described in
Section 10.01(h) or Section 10.01(i)), attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

 

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(d).

 

“New Indebtedness” has the meaning assigned to such term in the definition of
Permitted Refinancing Indebtedness.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Indebtedness” means any Indebtedness of any Unrestricted
Subsidiary, in each case in respect of which: (a) the holder or holders thereof
(i) shall have recourse only to, and shall have the right to require the
obligations of such Unrestricted Subsidiary to be performed, satisfied, and paid
only out of, the Property of such Unrestricted Subsidiary and/or one or more of
its Subsidiaries (but only to the extent that such Subsidiaries are Unrestricted
Subsidiaries) and/or any other Person (other than Borrower and/or any Restricted
Subsidiary) and (ii) shall have no direct or indirect recourse (including by

 

21

--------------------------------------------------------------------------------


 

way of guaranty, support or indemnity) to the Borrower or any Restricted
Subsidiary or to any of the Property of Borrower or any Restricted Subsidiary
(other than Equity Interests of such Unrestricted Subsidiary), whether for
principal, interest, fees, expenses or otherwise; and (b) the terms and
conditions relating to the non-recourse nature of such Indebtedness are in form
and substance reasonably acceptable to the Administrative Agent.

 

“Notes” means the promissory notes of the Borrower as requested by a Lender and
described in Section 2.02(d) and being substantially in the form of Exhibit A,
together with all amendments, modifications, replacements, extensions and
rearrangements thereof.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

 

“Participant” has the meaning set forth in Section 12.04(c)(i)

 

“Participant Register” has the meaning set forth in Section 12.04(c)(i).

 

“Patriot Act” has the meaning assigned to such term in Section 7.23.

 

“Payment in Full” means (a) the Commitments have expired or been terminated,
(b) the principal of and interest on each Loan and all fees payable hereunder
and all other amounts payable under the Loan Documents shall have been
indefeasibly paid in full in cash (other than contingent indemnification
obligations), (c) all Letters of Credit shall have expired or terminated (or are
cash collateralized or otherwise secured to the satisfaction of the Issuing
Bank) and all LC Disbursements shall have been reimbursed and (d) all amounts
due under Secured Swap Agreements shall have been

 

22

--------------------------------------------------------------------------------


 

indefeasibly paid in full in cash (or such Secured Swap Agreements are cash
collateralized or otherwise secured to the satisfaction of the Secured Swap
Provider).

 

“Perfection Certificate” means a perfection certificate substantially in the
form of Exhibit I.

 

“Permitted Holders” means Ares Management L.P., Franklin Templeton Investments
and each of their respective Affiliates (but excluding any operating portfolio
companies of the foregoing persons).

 

“Permitted Junior Indebtedness” means any Indebtedness secured by a Lien ranking
junior to the Lien securing the Secured Obligations that is issued or incurred
by the Borrower or any Restricted Subsidiary in an aggregate outstanding
principal amount not to exceed $50.0 million and any guarantees thereof by the
Guarantors (including any Persons becoming Guarantors simultaneously with the
incurrence of such Indebtedness):

 

(a)                                 the terms of which do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the 180th day after the Maturity Date (other than customary offers to purchase
upon a change of control, and customary acceleration rights after an event of
default) and, by its terms, do not restrict the prepayment or repayment of the
Secured Obligations,

 

(b)                                 the covenants, events of default and
guarantees which (other than “market” interest rate, fees, funding discounts and
redemption or prepayment premiums as determined at the time of issuance or
incurrence of any such Indebtedness), are not more restrictive on the Borrower
and each of its Restricted Subsidiaries than the terms of this Agreement (as in
effect at the time of such issuance or incurrence),

 

(c)                                  if such Indebtedness is subordinated
Indebtedness in right of payment, the terms of such Indebtedness provide for
customary subordination of such Indebtedness to the Secured Obligations,

 

(d)                                 the holders of the obligations secured
thereby (or a representative or trustee on their behalf) shall have entered into
an intercreditor agreement (which, for avoidance of doubt, shall provide that
the Liens securing such obligations shall rank junior to the Liens securing the
Secured Obligations and shall only be secured by the same or a subset of the
collateral that secures the Secured Obligations),

 

(e)                                  no Subsidiary of the Borrower (other than a
Guarantor or a Person who becomes a Guarantor in connection therewith) is an
obligor under such Indebtedness;

 

provided that:

 

(i)                                                        at the time of, and
after giving effect to, the incurrence of such Indebtedness (i) no Default or
Event of Default has occurred and is continuing,

 

(ii)                                                     after giving pro forma
effect to such issuance or incurrence, the Borrower would be in compliance with
the Total Net Indebtedness Leverage Ratio as of the last day of the four fiscal
quarter period for which financial statements have been delivered pursuant to
Section 8.01(a) and Section 8.01(b) (it being understood that for purposes of
calculating the Total Net Indebtedness Leverage Ratio, Consolidated Total Net
Debt shall give pro forma effect to the

 

23

--------------------------------------------------------------------------------


 

incurrence of such Indebtedness and any other Indebtedness incurred through such
date of determination) in effect at the time of such issuance or incurrence
minus 0.25x, and

 

(iii)                                                  at such time, the
Borrowing Base is adjusted as contemplated by Section 2.08(c) and the Borrower
makes any prepayment required under Section 3.04(c)(iii).

 

“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “New Indebtedness”) incurred in exchange for, or proceeds of which
are used to refinance, all of any other Indebtedness (the “Refinanced
Indebtedness”); provided that:

 

(a)                                 such New Indebtedness is in an aggregate
principal amount not in excess of the sum of (i) the aggregate principal amount
then outstanding of the Refinanced Indebtedness (or, if the Refinanced
Indebtedness is exchanged or acquired for an amount less than the principal
amount thereof to be due and payable upon a declaration of acceleration thereof,
such lesser amount) and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such exchange or refinancing,

 

(b)                                 such New Indebtedness has a stated maturity
no earlier than the stated maturity of the Refinanced Indebtedness and an
average life no shorter than the average life of the Refinanced Indebtedness and
does not, by its terms, restrict the prepayment or repayment of the Secured
Obligations,

 

(c)                                  such New Indebtedness contains covenants,
events of default and guarantees which (other than “market” interest rate, fees,
funding discounts and redemption or prepayment premiums as determined at the
time of issuance or incurrence of any such Indebtedness) are not more
restrictive on the Borrower and each of its Restricted Subsidiaries than the
terms of this Agreement (as in effect at the time of such issuance or
incurrence),

 

(d)                                 no Subsidiary of the Borrower (other than a
Guarantor or a Person who becomes a Guarantor in connection therewith) is an
obligor under such New Indebtedness,

 

(e)                                  to the extent such New Indebtedness is
secured and the applicable Refinanced Debt is subject to an intercreditor
agreement, the holders of such New Indebtedness (or a representative or trustee
on their behalf) shall have entered into an intercreditor agreement which, for
avoidance of doubt, shall provide that the Liens securing such obligations shall
rank junior to the Liens securing the Secured Obligations (if applicable, to at
least the same extent as the Refinanced Indebtedness) and shall only be secured
by the same or a subset of the collateral that secures the Secured Obligations,
and

 

(f)                                   such New Indebtedness (and any guarantees
thereof) is subordinated in right of payment to the Secured Obligations (or, if
applicable, the Guaranty Agreement) to at least the same extent as the
Refinanced Indebtedness and otherwise on terms satisfactory to the
Administrative Agent.

 

“Permitted Unsecured Indebtedness” means unsecured senior, senior subordinated
or subordinated Indebtedness issued or incurred by the Borrower and any
guarantees thereof by the Guarantors (including any Persons becoming Guarantors
simultaneously with the incurrence of such Indebtedness):

 

(a)                                 that does not restrict, by its terms, the
prepayment or repayment of the Secured Obligations,

 

24

--------------------------------------------------------------------------------


 

(b)                                 that has terms which do not provide for the
maturity of such Indebtedness to be or any scheduled repayment, mandatory
redemption or sinking fund obligation to occur prior to 180 days after the
Maturity Date (other than customary offers to purchase upon a change of control
and customary acceleration rights after an event of default),

 

(c)                                  where the covenants, events of default and
guarantees which (other than “market” interest rate, fees, funding discounts and
redemption or prepayment premiums as determined at the time of issuance or
incurrence of any such Indebtedness) are not more restrictive on the Borrower
and each of its Restricted Subsidiaries than the terms of this Agreement (as in
effect at the time of such issuance or incurrence),

 

(d)                                 where, if such Indebtedness is subordinated
Indebtedness in right of payment, the terms of such Indebtedness provide for
customary subordination of such Indebtedness to the Secured Obligations,

 

(e)                                  where no Subsidiary of the Borrower (other
than a Guarantor or a Person who becomes a Guarantor in connection therewith) is
an obligor under such Indebtedness;

 

provided that:

 

(i)                                            at the time of, and after giving
effect to, the incurrence of such Indebtedness (i) no Default or Event of
Default has occurred and is continuing,

 

(ii)                                         after giving pro forma effect to
such incurrence, the Borrower would be in compliance with the Total Net
Indebtedness Leverage Ratio as of the last day of the four fiscal quarter period
for which financial statements have been delivered pursuant to
Section 8.01(a) and Section 8.01(b) (it being understood that for purposes of
calculating the Total Net Indebtedness Leverage Ratio, Consolidated Total Net
Debt shall give pro forma effect to the incurrence of such Indebtedness and any
other Indebtedness incurred through such date of determination) in effect at the
time of such incurrence minus 0.25x, and

 

(iii)                                      at the time of the issuance or
incurrence of such Indebtedness, the Borrowing Base is adjusted as contemplated
by Section 2.08(c) and the Borrower makes any prepayment required under
Section 3.04(c)(iii).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petition Date” has the meaning assigned to such term in the recitals hereto.

 

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

 

“Plan of Reorganization” has the meaning assigned to such term in the recitals
hereto.

 

“Pre-Petition Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

25

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective. 
Such rate is set by the Administrative Agent as a general reference rate of
interest, taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.

 

“Projected Production” means, as of any date of determination, the internally
forecasted production of each of crude oil, natural gas liquids and natural gas,
calculated on a barrel of oil equivalent basis, of the Borrower and its
Restricted Subsidiaries, or in the case of a Proposed Acquisition, from the Oil
and Gas Properties subject of such Proposed Acquisition, for each month for the
period of the next 24 months commencing on the first day of the calendar month
immediately following such date of determination.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proposed Acquisition” has the meaning assigned to such term in
Section 9.19(a)(iii).

 

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

 

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

 

“Proved Reserves” means oil and gas reserves that, in accordance with Petroleum
Industry Standards, are classified as both “Proved Reserves” and one of the
following: (a) “Developed Producing Reserves”, (b) “Developed Non-Producing
Reserves” or (c) “Undeveloped Reserves.”

 

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or any of their respective Subsidiaries while in possession of the
financial statements provided by the Borrower under the terms of this Agreement,
and has notified the Administrative Agent in writing that such Lender wishes to
receive only information consisting exclusively of information with respect to
the Borrower and its Affiliates that is either publicly available or not
material with respect to the Borrower and its Affiliates, any of their
respective securities for purposes of United States federal and state securities
laws.

 

“PV-9” means, on any date of determination, with respect to any Proved Reserves
expected to be produced from any Borrowing Base Properties, the net present
value, discounted at 9% per annum, of the future net revenues expected to accrue
to the Borrower’s and the other Restricted Subsidiaries’ collective interests in
such Proved Reserves during the remaining expected economic lives of such
reserves, calculated in accordance with the most recent bank price deck provided
to the Borrower by the Administrative Agent.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each of the
Borrower, any Restricted Subsidiary and any Guarantor that has total assets
exceeding $10.0 million at the time such Swap Obligation is incurred or such
other person as constitutes an ECP under the Commodity Exchange Act or any
regulations promulgated thereunder.

 

26

--------------------------------------------------------------------------------


 

“Quotation Day” means, with respect to any Eurodollar Loan for any Interest
Period, two (2) Business Days prior to the commencement of such Impacted
Interest Period.

 

“Redemption” means with respect to any Indebtedness, the repurchase, redemption,
prepayment, repayment, defeasance, purchase or any other acquisition or
retirement for value (or the segregation of funds with respect to any of the
foregoing) of such Indebtedness; provided, however, the term “Redemption” shall
not include early termination of a Swap Agreement due to an ISDA “Termination
Event” to the extent the amount due at such termination exceeds $10.0 million. 
“Redeem” has the correlative meaning thereto.

 

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

 

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

 

“Required Lenders” means (a) at any time while no Loans or LC Exposure are
outstanding, Lenders having at least sixty-six and two thirds percent (66-2/3%)
of the Aggregate Maximum Credit Amounts; and (b) at any time while any Loans or
LC Exposure are outstanding, Lenders holding at least sixty-six and two thirds
percent (66-2/3%) of the outstanding aggregate principal amount of such Loans or
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)).

 

“Reserve Report” means the Initial Reserve Report and any other subsequent
report, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth, as of each December 31st or June 30th (or such other date
in the event of an Interim Redetermination) the oil and gas reserves
attributable to the Oil and Gas Properties of the Borrower and the Restricted
Subsidiaries, together with a projection of the rate of production and future
net income, taxes, operating expenses and capital expenditures with respect
thereto as of such date, based upon the pricing assumptions consistent with SEC
reporting requirements at the time.

 

“Reserve Report Certificate” has the meaning assigned to such term in
Section 8.12(c).

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, the Chief Operating Officer, any Financial Officer, Chief Legal
Officer or Executive Vice President-Finance and Administration of such Person. 
Unless otherwise specified, all references to a Responsible Officer herein shall
mean a Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any
Person, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the

 

27

--------------------------------------------------------------------------------


 

purchase, redemption, retirement, acquisition, cancellation or termination of
(a) any such Equity Interests or (b) any option, warrant or other right to
acquire any such Equity Interests.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Restructuring Support Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans, its LC Exposure
and all other reimbursement obligations under the Exit Facility at such time.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Closing Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.07(b).

 

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

 

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

 

“Second Lien Indenture” means, collectively, (a) the 2020 Second Lien Notes
Indenture and (b) the 2022 Second Lien Notes Indenture.

 

“Second Lien Modifications” means the amendments, changes and other
modifications set forth in the Lock Up Agreement Term Sheet under the title
“Proposed Amendments”, in each case, on substantially similar terms in all
material respects set forth therein.

 

“Second Lien Notes” means, collectively (a) the 2020 Second Lien Notes and
(b) the 2022 Second Lien Notes.

 

28

--------------------------------------------------------------------------------


 

“Secured Obligations” means any and all amounts owing or to be owing by the
Borrower, any Restricted Subsidiary or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising (including interest and fees
accruing after the maturity of the Loans and LC Disbursements or the termination
of the Secured Swap Agreements and interest accruing after the filing of any
petition for bankruptcy, or the commencement of any insolvency, reorganization
or like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding); provided
that solely with respect to any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act, Excluded Swap Obligations of such
Loan Party shall in any event be excluded from “Secured Obligations” owing by
such Loan Party): (a) to the Administrative Agent, the Issuing Bank or any
Lender under any Loan Document, (b) to any Secured Swap Provider, (c) to any
Bank Products Provider and (d) all renewals, extensions and/or rearrangements of
any of the foregoing.

 

“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Bank, the Lenders, each Bank Products Provider, each Secured Swap Provider and
any other Person owed Secured Obligations. “Secured Party” means any of the
foregoing individually.

 

“Secured Swap Agreement” means a Swap Agreement between (a) any Loan Party and
(b) a Secured Swap Provider, which shall include, for the avoidance of doubt,
the Existing Secured Swap Agreements.

 

“Secured Swap Provider” means, with respect to any Swap Agreement, (a) a Lender
or an Affiliate of a Lender who is the counterparty to such Swap Agreement with
a Loan Party and (b) any Person who was a Lender or an Affiliate of a Lender at
the time when such Person entered into such Swap Agreement who is a counterparty
to any such Swap Agreement with a Loan Party; provided that any such Secured
Swap Provider that ceases to be a Lender or an Affiliate of a Lender shall
continue to be a “Secured Swap Provider” for purposes of the Loan Documents to
the extent that such Secured Swap Provider entered into a Secured Swap Agreement
with the Borrower or any of its Subsidiaries prior to the date hereof or at the
time such Secured Swap Provider was a Lender (or Affiliate of a Lender)
hereunder and such Secured Swap Agreement remains in effect and there are
remaining obligations under such Secured Swap Agreement (but excluding any
transactions, confirms, or trades entered into after such Person ceases to be a
Lender or an Affiliate of a Lender) (it being understood that if such Swap
Agreement is novated or otherwise transferred by such Person to a third party
that is not a Lender or an Affiliate of a Lender, such third party shall not
constitute a Secured Swap Provider).

 

“Securities Account” has the meaning assigned to such term in the UCC.

 

“Security Instruments” means (a) the Guaranty Agreement, (b) Mortgages, (c) any
Perfection Certificate, (d) any Control Agreement, (e) the other agreements,
instruments or certificates described or referred to in Exhibit E and (f) any
and all other agreements, instruments or certificates now or hereafter executed
and delivered by the Borrower or any other Person (other than Swap Agreements
with the Lenders or any Affiliate of a Lender or participation or similar
agreements between any Lender and any other lender or creditor with respect to
any Secured Obligations pursuant to this Agreement), in each case in connection
with, or as security for the payment or performance of the Secured Obligations,
the Loans, the Notes, if any, this Agreement, or reimbursement obligations under
the Letters of Credit, as such agreements may be amended, modified, supplemented
or restated from time to time.

 

“Solvency Certificate” means a solvency certificate signed by a Financial
Officer in substantially the form of Exhibit H hereto.

 

29

--------------------------------------------------------------------------------


 

“Specified Change of Control” means a “Change of Control” (or any other defined
term having a similar purpose or meaning) as defined in the Second Lien Notes,
any Permitted Unsecured Indebtedness or Permitted Junior Indebtedness or any
Permitted Refinancing Indebtedness of any of the foregoing, in each case, solely
to the extent that the aggregate outstanding principal amount of such Second
Lien Notes, Permitted Unsecured Indebtedness or Permitted Junior Indebtedness,
or such Permitted Refinancing Indebtedness in respect of the foregoing exceeds
$10.0 million.

 

“Specified Indebtedness” has the meaning assigned to such term in
Section 9.04(b).

 

“Specified Time” means 11:00 A.M., London time.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal) not to exceed
the number one, the numerator of which is the number one and the denominator of
which is the number one minus the aggregate of the maximum reserve percentages
(including any basis, marginal, special, emergency or supplemental reserves)
expressed as a decimal established by any Governmental Authority of the Board or
any other Governmental Authority having jurisdiction for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Restricted Subsidiaries is a
general partner.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, collar or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more interest rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early

 

30

--------------------------------------------------------------------------------


 

termination an amount in excess of, 80% of the residual value of the Property
subject to such operating lease upon expiration or early termination of such
lease.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Total Net Indebtedness Leverage Ratio” means the financial covenant of the
Borrower set forth in Section 9.01(a).

 

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of its obligations under this Agreement, each
other Loan Document to which it is a party, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder, and the
grant of Liens by the Borrower on Mortgaged Properties and other Properties
pursuant to the Security Instruments and (b) each Guarantor, the execution,
delivery and performance by such Guarantor of each Loan Document to which it is
a party, the guaranteeing of the Secured Obligations and the other obligations
under the Guaranty Agreement by such Guarantor and such Guarantor’s grant of the
security interests and provision of collateral thereunder, and the grant of
Liens by such Guarantor on Mortgaged Properties and other Properties pursuant to
the Security Instruments.

 

“Type” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any collateral.

 

“Unrestricted Cash” means cash and Cash Equivalents of the Borrower or any of
its Restricted Subsidiaries that would not appear as “restricted” (or would
appear as “restricted” in favor of the Administrative Agent or any Lender) on a
consolidated balance sheet of the Borrower or any of its Restricted
Subsidiaries.

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 7.14 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to Section 9.06.

 

“Unwind” means, with respect to any transaction under a Swap Agreement, the
early termination, unwind, or cancelation of any transaction under such Swap
Agreement. “Unwound” shall have a meaning correlative to the foregoing.

 

“U.S. Person” has the meaning given in Section 7701(a)(30) of the Code.

 

“Wholly-Owned Subsidiary” means any Restricted Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries or by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

 

31

--------------------------------------------------------------------------------


 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.03                           Types of Loans and Borrowings.  For
purposes of this Agreement, Loans and Borrowings, respectively, may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or a “Eurodollar
Borrowing”).

 

Section 1.04                           Terms Generally; Rules of Construction. 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented,
restated or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
law shall be construed as referring to such law as amended, modified, codified
or reenacted, in whole or in part, and in effect from time to time, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to the restrictions contained herein), (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement.  The use of the phrase
“subject to” as used in connection with Excepted Liens or otherwise and the
permitted existence of any Excepted Liens or any other Liens shall not be
interpreted to expressly or impliedly subordinate any Liens granted in favor of
the Administrative Agent and the other Secured Parties as there is no intention
to subordinate the Liens granted in favor of the Administrative Agent and the
other Secured Parties.  No provision of this Agreement or any other Loan
Document shall be interpreted or construed against any Person solely because
such Person or its legal representative drafted such provision.

 

Section 1.05                           Accounting Terms and Determinations;
GAAP.  Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Administrative Agent or the
Lenders hereunder shall be prepared, in accordance with GAAP (subject to the
impact of “fresh start” accounting), applied on a basis consistent with the
Financial Statements, except for Accounting Changes (as defined below) with
which the Borrower’s independent certified public accountants concur and which
are disclosed to the Administrative Agent on the next date on which financial
statements are required to be delivered to the Lenders pursuant to
Section 8.01(a).  In the event that any “Accounting Change” shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower and the Administrative
Agent agree to enter into negotiations in good faith in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made.  Until such time as such an amendment
shall have been executed and delivered by the Borrower, the Administrative Agent
and the Majority Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred.  “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation,

 

32

--------------------------------------------------------------------------------


 

pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.

 

ARTICLE II
THE CREDITS

 

Section 2.01                           Commitments.  Subject to the terms and
conditions set forth herein, (a) the Existing Loans shall be refunded,
refinanced, replaced and deemed made hereunder and, on and after the Closing
Date, shall constitute Loans for all purposes hereunder and under the Loan
Documents and (b) on and after the Closing Date, each Lender agrees to make
Loans to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (ii) the total Revolving Credit Exposures exceeding the total Commitments. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, repay and reborrow the Loans.

 

Section 2.02                           Loans and Borrowings.

 

(a)                                 Borrowings; Several Obligations.  Each Loan
shall be made as part of a Borrowing consisting of Loans made by the Lenders
ratably in accordance with their respective Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b)                                 Types of Loans.  Subject to the terms of
this Agreement, each Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c)                                  Minimum Amounts; Limitation on Number of
Borrowings.  At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1.0 million and not less than $1.0 million.  At the time that each
ABR Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1.0 million and not less than $1.0 million; provided that
an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.09(e). 
Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of eight (8) Eurodollar
Borrowings outstanding.  Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

(d)                                 Notes.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.  The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.  The entries made in the accounts maintained
pursuant to this Section 2.02(d) shall be prima facie evidence of the existence
and

 

33

--------------------------------------------------------------------------------


 

amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.  Any Lender may
request that Loans made by it be evidenced by a Note.  In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender and substantially in the form of Exhibit A dated, in the case of
(i) any Lender party hereto as of the date of this Agreement, as of the date of
this Agreement or (ii) any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of the Assignment and
Assumption, payable to such Lender in a principal amount equal to its Maximum
Credit Amount as in effect on such date, and otherwise duly completed. 
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 12.04) be represented by
one or more Notes in such form payable to the payee named therein (or, if such
Note is a registered note, to such payee and its registered assigns).  In the
event that any Lender’s Maximum Credit Amount increases or decreases for any
reason (whether pursuant to Section 2.06, Section 12.04(b) or otherwise), the
Borrower shall deliver or cause to be delivered on the effective date of such
increase or decrease, a new Note payable to such Lender in a principal amount
equal to its Maximum Credit Amount after giving effect to such increase or
decrease, and otherwise duly completed.  The date, amount, Type, interest rate
and, if applicable, Interest Period of each Loan made by each Lender, and all
payments made on account of the principal thereof, shall be recorded by such
Lender on its books for its Note, and, prior to any transfer, may be endorsed by
such Lender on a schedule attached to such Note or any continuation thereof or
on any separate record maintained by such Lender.  Failure to make any such
notation or to attach a schedule shall not affect any Lender’s or the Borrower’s
rights or obligations in respect of such Loans or affect the validity of such
transfer by any Lender of its Note.

 

Section 2.03                           Requests for Borrowings.  To request a
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone, fax (or transmit by electronic communication, if arrangements for
doing so have been approved by the Administrative Agent) (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of the proposed Borrowing; provided that no such notice shall be required for
any deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.09(e).  Each such telephonic (or
electronic communication) Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in substantially the form of Exhibit B and signed by
the Borrower.  Each such telephonic, electronic communication, and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”;

 

(v)                                 the amount of the then effective Borrowing
Base, the amount of the Consolidated Cash Balance (without regard to the
requested Borrowing), the pro forma amount of the Consolidated Cash Balance
(giving effect to the requested Borrowing), the current total Revolving Credit
Exposures (without regard to the requested Borrowing) and the pro forma total
Revolving Credit Exposures (giving effect to the requested Borrowing); and

 

34

--------------------------------------------------------------------------------


 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed (i) the
total Commitments and (ii) the “Priority Lien Cap” (as defined in the Existing
Intercreditor Agreement).

 

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04                           Interest Elections.

 

(a)                                 Conversion and Continuance.  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.04.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)                                 Interest Election Requests.  To make an
election pursuant to this Section 2.04, the Borrower shall notify the
Administrative Agent of such election by telephone, fax (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Bank) by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic (or electronic communication) Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in substantially the
form of Exhibit C and signed by the Borrower.

 

(c)                                  Information in Interest Election Requests. 
Each telephonic, electronic communication and written Interest Election Request
shall specify the following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to Section 2.04(c)(iii) and Section 2.04(c)(iv) shall be specified for each
resulting Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

35

--------------------------------------------------------------------------------


 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Notice to Lenders by the Administrative
Agent.  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  Effect of Failure to Deliver Timely
Interest Election Request and Events of Default on Interest Election.  If the
Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing:  (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing (and any Interest Election Request that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Eurodollar Borrowing shall be ineffective) and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

Section 2.05                           Funding of Borrowings.

 

(a)                                 Funding by Lenders.  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to a Controlled Account designated by the Borrower in the applicable
Borrowing Request; provided that ABR Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.09(e) shall be remitted by the
Administrative Agent to the Issuing Bank.  Nothing herein shall be deemed to
obligate any Lender to obtain the funds for its Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for its Loan in any particular place or manner.

 

(b)                                 Presumption of Funding by the Lenders. 
Unless the Administrative Agent shall have received notice from a Lender prior
to 10:00 A.M. New York City time on the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.05(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to the requested Borrowing.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

36

--------------------------------------------------------------------------------


 

Section 2.06                           Termination and Reduction of Aggregate
Maximum Credit Amounts.

 

(a)                                 Scheduled Termination of Commitments. 
Unless previously terminated, the Commitments shall terminate on the Maturity
Date.  If at any time the Aggregate Maximum Credit Amounts are terminated or
reduced to zero, then the Commitments shall terminate on the effective date of
such termination or reduction.

 

(b)                                 Optional Termination and Reduction of
Aggregate Credit Amounts.

 

(i)                                     The Borrower may at any time terminate,
or from time to time reduce, the Aggregate Maximum Credit Amounts; provided that
(A) each reduction of the Aggregate Maximum Credit Amounts shall be in an amount
that is an integral multiple of $5.0 million and not less than $10.0 million and
(B) the Borrower shall not terminate or reduce the Aggregate Maximum Credit
Amounts if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 3.04(c), the total Revolving Credit Exposures would
exceed the total Commitments.

 

(ii)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Maximum Credit Amounts under Section 2.06(b)(i) at least three (3) Business Days
prior to the effective date of such termination or reduction or such shorter
time as the Administrative Agent may agree in writing, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section 2.06(b)(ii) shall be
irrevocable; provided that a notice of termination of the Aggregate Maximum
Credit Amounts delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit or debt facilities, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Aggregate Maximum Credit Amounts
shall be permanent and may not be reinstated.  Each reduction of the Aggregate
Maximum Credit Amounts shall be made ratably among the Lenders in accordance
with each Lender’s Applicable Percentage.

 

Section 2.07                           Borrowing Base.

 

(a)                                 Initial Borrowing Base.  For the period from
and including the Closing Date to but excluding the first Redetermination Date,
the amount of the Borrowing Base shall be $600.0 million.  Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to the Borrowing Base Adjustment Provisions.

 

(b)                                 Scheduled and Interim Redeterminations.  The
Borrowing Base shall be first redetermined on May 1, 2017 and semi-annually
thereafter in accordance with this Section 2.07(b) (each such redetermination, a
“Scheduled Redetermination”).  Subject to Section 2.07(d), such redetermined
Borrowing Base shall become effective and applicable to the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders on May 1st and
November 1st of each year, commencing May 1, 2017.  In addition, the Borrower
may, by notifying the Administrative Agent thereof, and the Administrative Agent
may, at the direction of the Required Lenders, by notifying the Borrower
thereof, in each case, one time during each period between any two consecutive
Scheduled Redeterminations, each elect to cause the Borrowing Base to be
redetermined (an “Interim Redetermination”) in accordance with this
Section 2.07; provided that neither the Borrower, nor the Administrative Agent
and the Required Lenders, shall have a right to request an Interim
Redetermination prior to the first Scheduled Redetermination.

 

37

--------------------------------------------------------------------------------


 

(c)                                  Scheduled and Interim Redetermination
Procedure.

 

(i)                                     Each Scheduled Redetermination and each
Interim Redetermination shall be effectuated as follows: upon receipt by the
Administrative Agent of (A) the Reserve Report for such redetermination and the
related Reserve Report Certificate (unless waived by the Administrative Agent in
the case of an Interim Redetermination) and (B) such other reports, data and
supplemental information, including, the information provided pursuant to
Section 8.12(c), as may, from time to time, be reasonably requested by the
Required Lenders (the Reserve Report, such Reserve Report Certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in good faith, propose a new Borrowing Base
(the “Proposed Borrowing Base”) based upon such information and such other
information (including, without limitation, the status of title information with
respect to the Oil and Gas Properties as described in the Engineering Reports
and the existence of any other Indebtedness) as the Administrative Agent deems
appropriate and consistent with its normal oil and gas lending criteria as it
exists at the particular time.  In no event shall the Proposed Borrowing Base at
such time exceed the Aggregate Maximum Credit Amounts.

 

(ii)                                  The Administrative Agent shall thereafter
notify the Borrower and the Lenders of the Proposed Borrowing Base (the
“Proposed Borrowing Base Notice”):

 

(A)                               in the case of a Scheduled Redetermination
(I) if the Administrative Agent shall have received the Engineering Reports
required to be delivered by the Borrower pursuant to Sections 8.12(a) and
Section 8.12(c), in a timely and complete manner, then on or before April 15th
or October 15th, as the case may be, of such year following the date of delivery
or (II) if the Administrative Agent shall not have received the Engineering
Reports required to be delivered by the Borrower pursuant to Sections
8.12(a) and Section 8.12(c), in a timely and complete manner, then promptly
after the Administrative Agent has received complete Engineering Reports from
the Borrower and has had a reasonable opportunity to determine the Proposed
Borrowing Base in accordance with Section 2.07(c); and

 

(B)                               in the case of an Interim Redetermination,
promptly, and in any event, within fifteen (15) days after the Administrative
Agent has received the required Engineering Reports (or such later date to which
the Borrower and the Administrative Agent may agree in its sole discretion).

 

(iii)                               Any Proposed Borrowing Base that would
(A) increase the Borrowing Base then in effect must be approved by all Lenders
as provided in this Section 2.07(c)(iii) and (B) decrease or maintain the
Borrowing Base then in effect must be approved by the Required Lenders as
provided in this Section 2.07(c)(iii).  Upon receipt of the Proposed Borrowing
Base Notice, each Lender shall have fifteen (15) days to agree with the Proposed
Borrowing Base or disagree with the Proposed Borrowing Base by proposing an
alternate Borrowing Base.  If, at the end of such 15-day period, all of the
Lenders, in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Required Lenders, in the case of a
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect, have approved, as aforesaid, then the Proposed Borrowing Base shall
become the new Borrowing Base, effective on the date specified in
Section 2.07(d).  If, however, at the end of such 15-day period, all of the
Lenders or Required Lenders, as applicable, have not approved, as aforesaid,
then the Administrative Agent shall poll the Lenders to ascertain the highest
Borrowing Base then acceptable to the Required Lenders for purposes of this
Section 2.07(c) and, so long as such amount does not increase the Borrowing Base
then in effect, such amount shall become the new Borrowing Base, effective on
the date specified in Section 2.07(d) (provided that, if the Administrative
Agent shall have polled the Lenders and ascertained that the highest Borrowing
Base then acceptable to all of the Lenders increases the Borrowing Base then in
effect, such amount shall become the new Borrowing Base, effective on the date
specified in Section 2.07(d)).

 

38

--------------------------------------------------------------------------------


 

(d)                                 Effectiveness of a Redetermined Borrowing
Base.  After a redetermined Borrowing Base is approved by all of the Lenders or
the Required Lenders, as applicable, pursuant to Section 2.07(c)(iii), the
Administrative Agent shall notify the Borrower and the Lenders of the amount of
the redetermined Borrowing Base (the “New Borrowing Base Notice”), and such
amount shall become the new Borrowing Base, effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders:

 

(i)                                     in the case of a Scheduled
Redetermination, (1) if the Administrative Agent shall have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and Section 8.12(c), in a timely and complete manner, then on
May 1st or November 1st of each year, as applicable, following such notice (or
as soon as possible thereafter, pursuant to the procedures set forth in
Section 2.07(c)(iii)), or (2) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and Section 8.12(c), in a timely and complete
manner, then on the Business Day next succeeding delivery of such New Borrowing
Base Notice; and

 

(ii)                                  in the case of an Interim Redetermination,
on the Business Day next succeeding delivery of such New Borrowing Base Notice.

 

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base pursuant to the Borrowing Base Adjustment
Provisions, whichever occurs first.  Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.

 

Section 2.08                           Borrowing Base Adjustment Provisions.

 

(a)                                 Reduction of Borrowing Base Upon Asset
Dispositions and Termination of Swap Positions.  If the Borrower or a Restricted
Subsidiary Disposes of (or any Casualty Event occurs in respect of) Oil and Gas
Properties (but excluding any Disposition to a Loan Party or from a non-Loan
Party to a non-Loan Party, in each case, subject to prior written notice to the
extent required by Section 8.01(k)) or any Equity Interests in any Person owning
Oil and Gas Properties (but excluding any Disposition to a Loan Party or from a
non-Loan Party to a non-Loan Party, in each case, subject to prior written
notice to the extent required by Section 8.01(k)), or Unwinds Swap Agreements
and (i) the Borrowing Base Value attributable to such Oil and Gas Property
Disposed of or subject to such Casualty Event (or the Oil and Gas Properties
owned by Borrower or a Restricted Subsidiary whose Equity Interests were sold)
plus (ii) the Borrowing Base Value attributable to such Unwound Swap Agreements,
since the later of (x) the last Redetermination Date and (y) the last adjustment
of the Borrowing Base pursuant to this Section 2.08(a) is in excess of ten
percent (10%) of the Borrowing Base as then in effect, individually or in the
aggregate, then the Required Lenders shall have the right to adjust the
Borrowing Base by an amount equal to the Borrowing Base Value attributable to
such Oil and Gas Properties (or such Oil and Gas Properties owned by any
Subsidiary whose Equity Interests were sold) or such Unwound Swap Agreement in
the current Borrowing Base and (if the Required Lenders in fact elect to make
such adjustment) the Administrative Agent shall promptly inform the Borrower of
the amount of the adjusted Borrowing Base. For the purposes of this
Section 2.08(a), a Disposition of Oil and Gas Properties shall be deemed to
include the designation of a Restricted Subsidiary owning Oil and Gas Properties
as an Unrestricted Subsidiary and the Disposition of Oil and Gas Properties, or
Equity Interests in any Person owning Oil and Gas Properties, to an Unrestricted
Subsidiary.

 

(b)                                 Reduction of Borrowing Base Related to
Title.  If the Administrative Agent or Required Lenders have adjusted the
Borrowing Base in accordance with Section 8.13(c), so that, after

 

39

--------------------------------------------------------------------------------


 

giving effect to such reduction, the Borrower will satisfy the requirements of
Section 8.13(c), the Administrative Agent shall promptly notify the Borrower in
writing and, upon receipt of such notice, the new Borrowing Base will
simultaneously become effective.

 

(c)                                  Reduction of Borrowing Base Upon Incurrence
of Permitted Junior Indebtedness and/or Permitted Unsecured Indebtedness.  Upon
the issuance or incurrence of any Permitted Junior Indebtedness or any Permitted
Unsecured Indebtedness (in each case, other than Junior Indebtedness or
Permitted Unsecured Indebtedness constituting Permitted Refinancing Indebtedness
incurred to refinance such Indebtedness), the Borrowing Base then in effect
shall be automatically reduced by an amount equal to the product of 0.25
multiplied by the stated principal amount of such Permitted Unsecured
Indebtedness or Permitted Junior Indebtedness, as applicable, without regard to
any original issue discount, and the Borrowing Base as so reduced shall become
the new Borrowing Base on the Business Day of such issuance or incurrence.

 

Section 2.09                           Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, (i) the Existing Letters of Credit shall be
refunded, refinanced, replaced and deemed issued hereunder and, on and after the
Closing Date, shall constitute Letters of Credit for all purposes hereunder and
under the Loan Documents and (ii) on and after the Closing Date, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of its Restricted Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the period from the Closing Date until the day
which is five (5) Business Days prior to the end of the Availability Period;
provided that, in addition to the conditions set forth in Section 6.02, the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if (x) the LC Exposure would exceed the LC
Commitment or (y) the Revolving Credit Exposure of any Lender would exceed the
Commitment of such Lender (collectively, the “LC Availability Requirements”). 
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (not less than three
(3) Business Days in advance of the requested date of issuance, amendment,
renewal or extension unless otherwise consented to by the Issuing Bank) a
notice:

 

(i)                                     requesting the issuance of a Letter of
Credit or identifying the Letter of Credit to be amended, renewed or extended;

 

(ii)                                  specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day);

 

(iii)                               specifying the date on which such Letter of
Credit is to expire (which shall comply with Section 2.09(c));

 

(iv)                              specifying the amount of such Letter of
Credit;

 

40

--------------------------------------------------------------------------------


 

(v)                                 specifying the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit; and

 

(vi)                              specifying the amount of the then effective
Borrowing Base and whether a Borrowing Base Deficiency exists at such time, the
current total Revolving Credit Exposures (without regard to the requested Letter
of Credit or the requested amendment, renewal or extension of an outstanding
Letter of Credit) and the pro forma total Revolving Credit Exposures (giving
effect to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit).

 

Each notice shall constitute a representation that, after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, the LC
Availability Requirements will be satisfied on the date of such issuance,
amendment, renewal or extension.

 

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five (5) Business Days prior to the
Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrower on the date due as provided in Section 2.09(e), or of
any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.09(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, the existence of a
Borrowing Base Deficiency or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on
(i) the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that if such LC Disbursement is equal to or greater than $1.0
million, the Borrower shall, subject to the conditions to Borrowing set forth
herein, be deemed to have requested, and the Borrower does hereby request under
such circumstances, that such LC Disbursement be financed with an ABR Borrowing
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to

 

41

--------------------------------------------------------------------------------


 

make such payment shall be discharged and replaced by the resulting ABR
Borrowing.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
Section 2.09(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.09(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this Section 2.09(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in Section 2.09(e) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or any other Loan Document, or
any term or provision therein, (ii) any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply substantially with the terms of such Letter
of Credit or any Letter of Credit Agreement, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.09(f), constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder.  Neither the Administrative Agent, the Lenders nor the
Issuing Bank, nor any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised all
requisite care in each such determination.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its reasonable
discretion, either accept and make payment upon such documents without
responsibility for further investigation, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone

 

42

--------------------------------------------------------------------------------


 

(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, until the Borrower shall have reimbursed the
Issuing Bank for such LC Disbursement (either with its own funds or a Borrowing
under Section 2.09(e)), the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Loans.  Interest accrued pursuant to this
Section 2.09(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.09(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

(i)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 3.05(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall also be deemed to refer to such successor or to
any previous Issuing Bank, or to such successor and all previous Issuing Banks,
as the context shall require.  After the replacement of the Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit. 
Subject to the appointment and acceptance of a successor Issuing Bank which is
reasonably acceptable to the Borrower, any Issuing Bank may resign as an Issuing
Bank at any time upon thirty (30) days’ prior written notice to the
Administrative Agent, the Borrower and the Lenders, in which case, such Issuing
Bank shall be replaced in accordance with this Section 2.09(i).

 

(j)                                    Cash Collateralization.  If (i) any Event
of Default shall occur and be continuing and the Borrower receives notice from
the Administrative Agent or the Majority Lenders demanding the deposit of cash
collateral pursuant to this Section 2.09(j), (ii) the LC Exposure exceeds the LC
Commitment at any time, (iii) the Borrower is required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c) or (iv) the Borrower is required
to cash collateralize a Defaulting Lender’s LC Exposure pursuant to
Section 4.05, then the Borrower shall deposit, in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to 105% of (A) in the case of an
Event of Default, the LC Exposure (net of any cash collateral already held at
the applicable time by the Administrative Agent with respect to such LC
Exposure), (B) in the case of the LC Exposure exceeding the LC Commitment, the
amount of such excess, (C) in the case of a payment required by Section 3.04(c),
the amount of such excess as provided in Section 3.04(c), as of such date plus
any accrued and unpaid interest thereon and (D) in the case that the Borrower is
required to cash collateralize a Defaulting Lender’s LC Exposure, the amount
required by Section 4.05; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower or any
Restricted Subsidiary described in Section 10.01(h) or Section 10.01(i).  The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Bank and the Lenders, an exclusive first priority and continuing
perfected security interest in and

 

43

--------------------------------------------------------------------------------


 

Lien on such account and all cash, checks, drafts, certificates and instruments,
if any, from time to time deposited or held in such account, all deposits or
wire transfers made thereto, any and all investments purchased with funds
deposited in such account, all interest, dividends, cash, instruments, financial
assets and other Property from time to time received, receivable or otherwise
payable in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor.  The Borrower’s obligation to
deposit amounts pursuant to this Section 2.09(j) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Borrower or any of its Subsidiaries may now
or hereafter have against any such beneficiary, the Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason
whatsoever.  Such deposit shall be held as collateral securing the payment and
performance of the Borrower’s and the Guarantor’s obligations under this
Agreement and the other Loan Documents.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Interest or profits, if any, on such deposit shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, be applied to satisfy other obligations of the Borrower and the
Guarantors under this Agreement or the other Loan Documents.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, and the Borrower is not otherwise required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c), then such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.

 

ARTICLE III
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01                           Repayment of Loans.  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Termination
Date.

 

Section 3.02                           Interest.

 

(a)                                 ABR Loans.  The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Margin, but in no event to exceed the Highest Lawful Rate.

 

(b)                                 Eurodollar Loans.  The Loans comprising each
Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin, but in
no event to exceed the Highest Lawful Rate.

 

(c)                                  Post-Default Rate.  Notwithstanding the
foregoing, if an Event of Default has occurred and is continuing, then all Loans
and other amounts outstanding, shall bear interest, after as well as before
judgment, at a rate per annum equal to two percent (2%) plus the applicable
interest rate (or, in the event there is no applicable rate, two percent (2%)
plus the Applicable Margin then in effect applicable to ABR Loans as provided in
Section 3.02(a)), but in no event to exceed the Highest Lawful Rate.

 

44

--------------------------------------------------------------------------------


 

(d)                                 Interest Payment Dates.  Accrued interest on
each Loan shall be payable in arrears on each Interest Payment Date for such
Loan and on the Termination Date; provided that (i) interest accrued pursuant to
Section 3.02(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than an optional prepayment of an ABR Loan
prior to the Termination Date), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment, and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                                  Interest Rate Computations.  All interest
hereunder shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year),
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

 

Section 3.03                           Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means (including, without limitation, by means of an
Interpolated Rate) do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent shall have received
notice from the Majority Lenders that the Adjusted LIBO Rate or LIBO Rate, as
applicable, determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans
included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
(and such Borrowing shall be automatically converted into ABR Loans on the last
day of the applicable Interest Period), and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made either (x) as an
ABR Borrowing or (y) subject to the prior written consent of the Borrower, at an
alternate rate of interest determined by the Majority Lenders as their cost of
funds.

 

Section 3.04                           Prepayments.

 

(a)                                 Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay, without premium or
penalty (except with respect to any amounts due under Section 5.02) any
Borrowing in whole or in part, subject to prior notice in accordance with
Section 3.04(b).

 

45

--------------------------------------------------------------------------------


 

(b)                                 Notice and Terms of Optional Prepayment. 
The Borrower shall notify the Administrative Agent by telephone and/or fax
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three (3) Business Days before the date of prepayment, or (ii) in the case
of prepayment of an ABR Borrowing, not later than 12:00 noon, New York City
time, one (1) Business Day before the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid.  Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each partial prepayment of
any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02 and any amounts due under Section 5.02.

 

(c)                                  Mandatory Prepayments.

 

(i)                                     Upon Optional Termination and
Reduction.  If, after giving effect to any termination or reduction of the
Aggregate Maximum Credit Amounts pursuant to Section 2.06(b), there is a
Borrowing Base Deficiency, then the Borrower shall (A) prepay the Borrowings on
the date of such termination or reduction in an aggregate principal amount equal
to such Borrowing Base Deficiency, and (B) if any Borrowing Base Deficiency
remains after prepaying all such Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to such
remaining Borrowing Base Deficiency to be held as cash collateral as provided in
Section 2.09(j).

 

(ii)                                  Upon Redeterminations and Title Related
Borrowing Base Adjustment. If there is a Borrowing Base Deficiency (A) on any
Redetermination Date as a result of any redetermination of the Borrowing Base in
accordance with Section 2.07 or (B) as a result of a Borrowing Base adjustment
pursuant to Section 2.08(b), then upon such Redetermination Date or the
occurrence of such Borrowing Base adjustment (such date, the “Deficiency Date”),
the Borrower shall, within five (5) Business Days of the Deficiency Date, inform
the Administrative Agent that it intends to do one or more of the following
(provided that, if the Borrower fails to elect any of the following actions
within such five (5) Business Day period, it shall be deemed to have elected
option (A) hereof):

 

(A)                               within forty-five (45) days following such
Deficiency Date (1) prepay the Borrowings in an aggregate principal amount equal
to such Borrowing Base Deficiency and (2) if any Borrowing Base Deficiency
remains after prepaying all of the Borrowings as a result of any LC Exposure,
cash collateralize as provided in Section 2.09(j),

 

(B)                               commencing on the 30th day after such
Deficiency Date and continuing on the same day of each month for the next three
months thereafter (or if any such day is not a Business Day, the immediately
preceding Business Day), prepay the Borrowings in an amount equal to one-fourth
(1/4th) of such Borrowing Base Deficiency so that the Borrowing Base Deficiency
is reduced to zero within 120 days of the Deficiency Date, or

 

(C)                               within forty-five (45) days following such
Deficiency Date, submit and pledge as Collateral additional Oil and Gas
Properties or other collateral reasonably acceptable to the Administrative
Agent, owned by the Borrower or any of the other Loan Parties in connection with
the determination of the Borrowing Base, which the Administrative Agent and the
Required Lenders deem reasonably satisfactory, in their sole discretion, to
eliminate such Borrowing Base Deficiency;

 

46

--------------------------------------------------------------------------------


 

provided that, notwithstanding the options set forth above, in all cases, the
Borrowing Base Deficiency must be eliminated on or prior to the Termination
Date.  If, because of LC Exposure, a Borrowing Base Deficiency remains after
prepaying all of the Loans, the Borrower shall cash collateralize Letters of
Credit in an amount equal to such remaining Borrowing Base Deficiency as
provided in Section 2.09(j).

 

(iii)                               Upon Certain Adjustments. If there is a
Borrowing Base Deficiency, as a result of Borrowing Base adjustment pursuant to
the Borrowing Base Adjustment Provisions (other than Section 2.08(b)), then upon
the occurrence of such Borrowing Base adjustment the Borrower shall (A) prepay
the Borrowings in an aggregate principal amount equal to such Borrowing Base
Deficiency and (B) if any Borrowing Base Deficiency remains after prepaying all
of the Borrowings as a result of an LC Exposure, pay to the Administrative Agent
on behalf of the Lenders an amount equal to such remaining Borrowing Base
Deficiency to be held as cash collateral as provided in Section 2.09(j).

 

(iv)                              Application of Prepayments to Types of
Borrowings. Each prepayment of Borrowings pursuant to this Section 3.04(c) shall
be applied, first, ratably to any ABR Borrowings then outstanding, and, second,
to any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

 

(v)                                 Application in Connection with Consolidated
Cash Balance.  If, at any time, (i) the Borrower has outstanding Borrowings or
Letters of Credit or reimbursement obligations in respect of Letters of Credit
that are outstanding and (ii) the Consolidated Cash Balance exceeds the
Consolidated Cash Balance Threshold as of the close of business on the most
recently ended Business Day, then the Borrower shall, within two Business Days,
(A) prepay the Borrowings in an aggregate principal amount equal to such excess
and (B) if any excess remains after prepaying all of the Borrowings as a result
of outstanding LC Exposure, pay to the Administrative Agent an amount equal to
such excess to be held as cash collateral as provided in Section 2.09(j).

 

(vi)                              Interest to be Paid with Prepayments. Each
prepayment of Borrowings pursuant to this Section 3.04(c) shall be applied
ratably to the Loans included in the prepaid Borrowings.  Prepayments pursuant
to this Section 3.04(c) shall be accompanied by accrued interest to the extent
required by Section 3.02.

 

(d)                                 No Premium or Penalty.  Prepayments
permitted or required under this Section 3.04 shall be without premium or
penalty, except as required under Section 5.02.

 

Section 3.05                           Fees.

 

(a)                                 Commitment Fees.  The Borrower agrees to pay
to the Administrative Agent for the account of each Lender a commitment fee,
which shall accrue at the applicable Commitment Fee Rate on the average daily
unused amount of the Commitment of such Lender during the period from and
including the date of this Agreement to but excluding the Termination Date. 
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the Termination Date,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days, unless
such computation would exceed the Highest Lawful Rate, in which case interest
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

47

--------------------------------------------------------------------------------


 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay (i) to the Administrative Agent for the account of each Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure,
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of 0.15%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the date of this Agreement to but excluding the later of the date
of termination of the Commitments and the date on which there ceases to be any
LC Exposure, provided that in no event shall such fee be less than $125 during
any quarter, and (iii) to the Issuing Bank, for its own account, its standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder.  Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the Termination Date
and any such fees accruing after the Termination Date shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this
Section 3.05(b) shall be payable within ten (10) days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(c)                                  Administrative Agent Fees.  The Borrower
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon in writing between the
Borrower and the Administrative Agent.

 

ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01                           Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without defense, deduction, recoupment, set-off or counterclaim.  Fees,
once paid, shall be fully earned and shall not be refundable under any
circumstances.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon, but
shall be considered received on the date paid for purposes of Section 10.01. 
All such payments shall be made to the Administrative Agent at its offices
specified in Section 12.01, except payments to be made directly to the Issuing
Bank as expressly provided herein and except that payments pursuant to
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.

 

48

--------------------------------------------------------------------------------


 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Administrative
Agent to pay fully all amounts of principal, unreimbursed LC Disbursements,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)                                  Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

Section 4.02                           Presumption of Payment by the Borrower. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

Section 4.03                           Certain Deductions by the Administrative
Agent.  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b), Section 2.09(d), Section 2.09(e) or Section 4.02
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

49

--------------------------------------------------------------------------------


 

Section 4.04                           Disposition of Proceeds.  The Security
Instruments contain an assignment by the Borrower and/or the Guarantors to and
in favor of the Administrative Agent for the benefit of the Secured Parties of
all of the Borrower’s or each Guarantor’s interest in and to production and all
proceeds attributable thereto which may be produced from or allocated to the
Mortgaged Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Secured Obligations and
other obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, unless and until an Event of
Default has occurred and is continuing, (a) the Administrative Agent and the
Lenders agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower and its Restricted Subsidiaries and
(b) the Lenders hereby authorize the Administrative Agent to take such actions
as may be necessary or advisable to cause such proceeds to be paid to the
Borrower and/or such Restricted Subsidiaries.

 

Section 4.05                           Payments and Deductions to a Defaulting
Lender.

 

(a)                                 If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.05(b), Section 2.09(d),
Section 2.09(e) or Section 4.02 then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid in cash.

 

(b)                                 If a Defaulting Lender as a result of the
exercise of a set-off shall have received a payment in respect of its Revolving
Credit Exposure which results in its Revolving Credit Exposure being less than
its Applicable Percentage of the aggregate Revolving Credit Exposures, then no
payments will be made to such Defaulting Lender until such time as all amounts
due and owing to the Lenders have been equalized in accordance with each
Lender’s respective pro rata share of the aggregate Revolving Credit Exposures. 
Further, if at any time prior to the acceleration or maturity of the Loans, the
Administrative Agent shall receive any payment in respect of principal of a Loan
or a reimbursement of an LC Disbursement while one or more Defaulting Lenders
shall be party to this Agreement, the Administrative Agent shall apply such
payment first to the Borrowing(s) for which such Defaulting Lender(s) shall have
failed to fund its pro rata share until such time as such Borrowing(s) are paid
in full or each Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Loans then outstanding.  After acceleration or maturity of the
Loans, subject to the first sentence of this Section 4.05(b), all principal will
be paid ratably as provided in Section 10.02(c).

 

(c)                                  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)                                     Fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 3.05.

 

(ii)                                  The Commitment, the Maximum Credit Amount,
the outstanding principal balance of the Loans and participation interests in
Letters of Credit of such Defaulting Lender shall not be included in determining
whether all Lenders or the Majority Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 12.02), provided that any waiver, amendment or modification requiring
the consent of each affected Lender and which affects such Defaulting Lender,
shall require the consent of such Defaulting Lender; and provided further that
any redetermination or affirmation of the Borrowing Base shall occur without
participation of a

 

50

--------------------------------------------------------------------------------


 

Defaulting Lender, but the Commitments (i.e., the Applicable Percentage of the
Borrowing Base of a Defaulting Lender) may not be increased without the consent
of such Defaulting Lender.

 

(iii)                               If any LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:

 

(A)                               all or any part of such LC Exposure shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (1) the sum of all Non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure
does not exceed the total of all Non-Defaulting Lenders’ Commitments, (2) the
sum of each Non-Defaulting Lender’s Revolving Credit Exposure plus its
reallocated share of such Defaulting Lender’s LC Exposure does not exceed such
Non-Defaulting Lender’s Commitment, and (3) the conditions set forth in
Section 6.02 are satisfied at such time;

 

(B)                               if the reallocation described in clause
(A) above cannot, or can only partially, be effected, then the Borrower shall,
within one (1) Business Day following notice by the Administrative Agent, cash
collateralize such Defaulting Lender’s LC Exposure (after giving effect to any
partial reallocation pursuant to clause (A) above) in accordance with the
procedures set forth in Section 2.09(e) for so long as such LC Exposure is
outstanding;

 

(C)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to this Section 4.05
then the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure during the period such Defaulting Lender’s LC Exposure is cash
collateralized;

 

(D)                               if the LC Exposure of the Non-Defaulting
Lenders is reallocated pursuant to Section 4.05, then the fees payable to the
Lenders pursuant to Section 3.05(a) and Section 3.05(b) shall be adjusted in
accordance with such Non-Defaulting Lenders’ Applicable Percentages; or

 

(E)                                if any Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 4.05(c)(iii),
then, without prejudice to any rights or remedies of the Issuing Bank or any
Lender hereunder, all commitment fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated.

 

(d)                                 So long as any Lender is a Defaulting
Lender, the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Commitments of the Non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 4.05, and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.09(d) (and Defaulting Lenders shall not participate therein).

 

(e)                                  If (i) a Bankruptcy Event or a Bail-In
Action with respect to a Lender Parent of any Lender shall occur following the
date hereof and for so long as such event shall continue or (ii) the Issuing
Bank has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Issuing Bank shall not be required to issue, extend, renew or
increase any Letter of Credit, unless the Issuing Bank shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Issuing Bank
to defease any risk to it in respect of such Lender hereunder.

 

51

--------------------------------------------------------------------------------


 

(f)                                   In the event that the Administrative
Agent, the Borrower and the Issuing Bank each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans or participations in Letters of Credit of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

 

ARTICLE V
INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

 

Section 5.01                           Increased Costs.

 

(a)                                 Eurodollar Changes in Law.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)                                  shall subject any Lender or Issuing Bank
to any Taxes (other than (A) Indemnified Taxes or Other Taxes indemnified under
Section 5.03 and (B) Excluded Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Bank of making, converting into, continuing or maintaining any
Eurodollar Loan (or of maintaining its obligation to make any such Loan) or to
reduce the amount of any sum received or receivable by such Lender or Issuing
Bank (whether of principal, interest or otherwise), then the Borrower will pay
to such Lender or Issuing Bank such additional amount or amounts as will
compensate such Lender or Issuing Bank for such additional costs incurred or
reduction suffered.

 

(b)                                 Capital and Liquidity Requirements.  If any
Lender or the Issuing Bank determines that any Change in Law regarding capital
requirements or liquidity requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Bank’s capital or on the
capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy or liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

 

(c)                                  Certificates.  A certificate of a Lender or
the Issuing Bank setting forth the amount or amounts necessary to compensate
such Lender or the Issuing Bank or its holding company, as the case may be, as
specified in Section 5.01(a) or Section 5.01(b) shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

 

52

--------------------------------------------------------------------------------


 

(d)                                 Effect of Failure or Delay in Requesting
Compensation.  Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 5.01 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 5.01 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 5.02                           Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other
than on the last day of the Interest Period applicable thereto, or (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto, or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 5.04(b),
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event.  In the case of a Eurodollar Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.

 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

 

Section 5.03                           Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower or any Guarantor
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except as required by applicable law. If a withholding agent
shall be required under applicable law (as determined in the good faith
discretion by the applicable withholding agent) to deduct any Taxes from such
payments, then (i) the applicable withholding agent shall make such deductions,
(ii) the applicable withholding agent shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law and (iii) if
such Tax is an Indemnified Tax or Other Tax, the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.03), the
Administrative Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for such Other Taxes.

 

53

--------------------------------------------------------------------------------


 

(c)                                  Indemnification by the Borrower.  The
Borrower and Guarantors shall jointly and severally indemnify the Administrative
Agent and each Lender, within ten (10) days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender, on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate of the Administrative Agent, a Lender as
to the amount of such payment or liability under this Section 5.03 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or a Guarantor to a
Governmental Authority pursuant to this Section 5.03, the Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)                                  Foreign Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding tax with respect to
payments under this Agreement or any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower, such properly completed and executed
documentation reasonably requested by the Borrower as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by a Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(e)(i)(A), (i)(B) and (i)(D) below) shall
not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(i)                                     Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E

 

54

--------------------------------------------------------------------------------


 

establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that (A) such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a U.S. trade or business
conducted by such Foreign Lender or are effectively connected but are not
includible in the Foreign Lender’s gross income for U.S. federal income tax
purposes under an income tax treaty (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership),
executed originals of IRS Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN,
W-8BEN-E, U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-4 on behalf of each such beneficial owner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

55

--------------------------------------------------------------------------------


 

(f)                                   Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Taxes attributable to such Lender (but only to the extent that the Borrower or
Guarantors have not already indemnified the Administrative Agent for such Taxes
and without limiting the obligation of the Borrower and Guarantors to do so) and
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.04(c) relating to the maintenance of a Participant
Register, in either case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
Section 5.03(f).

 

(g)                                  Tax Refunds.  If the Administrative Agent
or a Lender determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 5.03, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 5.03 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
This Section 5.03 shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other Person.

 

(h)                                 For purposes of this Section 5.03, the term
Lender shall include the Issuing Bank.

 

Section 5.04                           Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of Different Lending Office.  If
any Lender requests compensation under Section 5.01, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.01 or Section 5.03, as the case may be, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If (i) any Lender
requests compensation under Section 5.01, (ii) the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, (iii) any Lender becomes a
Defaulting Lender or (iv) any Lender has failed to consent to a proposed
amendment, waiver, discharge or termination that requires the consent of all the
Lenders (or the affected Lenders and such Lender is an affected Lender) pursuant
to Section 12.02 and with respect to which the Lenders holding at least
eighty-five percent (85%) of the outstanding aggregate principal amount of the
Loans or participation interests in

 

56

--------------------------------------------------------------------------------


 

Letters of Credit have consented, then the Borrower may, at its sole expense,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04(b)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (1) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (2) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (3) in the case of any such assignment resulting from a claim
for compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

(c)                                  Replacement for Borrowing Base Increase. 
If a Lender does not approve a proposed Borrowing Base increase which has been
approved by the Lenders holding at least eighty-five percent (85%) of the
outstanding aggregate principal amount of the Loans or participation interests
in Letters of Credit, then the Borrower may, at its sole expense, within three
(3) Business Days after the Borrower receives the New Borrowing Base Notice with
respect to such increase, at the discretion of such existing Lender either:

 

(A)                               cause such existing Lender to assign and
delegate, without recourse, all its interests, rights and obligations under this
Agreement to one or more assignees proposed by the Borrower that shall assume
such obligations (which assignees may be another Lender, if a Lender accepts
such assignment), provided that such existing Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee(s) (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), or

 

(B)                               cause such existing Lender to reduce its
Maximum Credit Amount based upon a new Applicable Percentage for such existing
Lender that is calculated by dividing such existing Lender’s then outstanding
Revolving Credit Exposure by the Borrowing Base determined after the increase of
the Borrowing Base and assigning the balance of its Maximum Credit Amount to an
assignee or assignees proposed by the Borrower that shall assume such amount of
the assigning Lender’s Maximum Credit Amount (which assignee may be another
Lender, if a Lender accepts such assignment).

 

Any such replacement of an existing Lender or partial assignment of an existing
Lender’s Maximum Credit Amount shall be in accordance with and subject to the
restrictions contained in Section 12.04(b).

 

ARTICLE VI
CONDITIONS PRECEDENT

 

Section 6.01                                       Closing Date.  The
effectiveness of the conversion or rolling over of the aggregate amount of the
Existing Loans and the aggregate amount of commitments under the DIP Facility
into Loans and commitments under the Exit Facility and the obligation of the
Lenders to make (or to be deemed to have made) Loans and of the Issuing Bank to
issue (or to be deemed to have issued) Letters of Credit on the Closing Date
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 12.02):

 

57

--------------------------------------------------------------------------------


 

(a)                                 Credit Agreement. The Loan Documents shall
be in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent and in connection therewith the Administrative Agent shall
have received from each party hereto counterparts (in such number as may be
requested by the Administrative Agent) of this Agreement signed on behalf of
such party.

 

(b)                                 Loan Documents.

 

(i)                                     Execution of Security Instruments.  The
Administrative Agent shall have received from each party thereto counterparts
(in such number as may be requested by the Administrative Agent) of the Security
Instruments, including the Guaranty Agreement and Perfection Certificate,
described on Exhibit E that have been executed and delivered by a Responsible
Officer of each party thereto.  (A) The Administrative Agent shall be reasonably
satisfied that, upon recording the Mortgages, the reaffirmation agreements or
other documents reasonably satisfactory to the Administrative Agent, if any, in
each case, in the appropriate filing offices, it shall have a first priority
Lien on at least 95% of the PV-9 of the Borrowing Base Properties and (B) the
Borrower shall have executed and delivered Control Agreements in connection with
its Deposit Accounts or Securities Accounts (other than any Excluded Accounts),
as applicable.

 

(ii)                                  Filings, Registrations and Recordings. 
Each Security Instrument and any other document (including any UCC financing
statement) required by any Security Instrument or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral, prior and superior in right
to any other Person shall be in proper form for filing, registration or
recordation.

 

(iii)                               Pledged Stock; Stock Powers; Pledged Notes.
The Administrative Agent shall have received (A) the certificates (if any)
representing the shares of Equity Interests required to be pledged pursuant to
the Guaranty Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (B) each promissory note (if any) required to be pledged to the
Administrative Agent pursuant to the Guaranty Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

 

(c)                                  Fees.  All fees required to be paid to the
Administrative Agent and the Lenders on or before the Closing Date shall have
been paid. All reasonable and documented out-of-pocket fees and expenses
(including reasonable and documented fees and expenses of outside counsel)
required to be paid to the Administrative Agent and the Lenders on or before the
Closing Date shall have been paid.

 

(d)                                 Bankruptcy Court Documentation.  The
Bankruptcy Court shall have entered the Confirmation Order and the Confirmation
Order shall not be subject to a stay and not have been reversed, vacated,
amended, supplemented or otherwise modified in any manner that would reasonably
be expected to adversely affect the interests of the Secured Parties and the
Confirmation Order shall have inter alia authorized and approved the Borrower
and its Restricted Subsidiaries to execute, deliver and perform under the Loan
Documents and included a customary release for the DIP Lenders to the extent
such release is not included in the Plan of Reorganization. The Plan of
Reorganization and all transactions contemplated therein or in the Confirmation
Order to occur on the effective date of the Plan of Reorganization shall have
been (or concurrently with the occurrence of the Closing Date, shall be)
substantially consummated in accordance with the terms thereof and in compliance
with applicable law and the Bankruptcy Court and regulatory approvals. The
respective Indebtedness or obligations of the Loan Parties and any Liens
securing such Indebtedness or obligations that are outstanding immediately

 

58

--------------------------------------------------------------------------------


 

after the consummation of the Plan of Reorganization shall not exceed the amount
contemplated by the Plan of Reorganization.

 

(e)                                  Solvency Certificate.  The Administrative
Agent shall have received the Solvency Certificate (after giving effect to the
Plan of Reorganization) from a Financial Officer.

 

(f)                                   Secretary’s Certificates.  The
Administrative Agent shall have received a certificate of a Responsible Officer
of each Loan Party setting forth (i) resolutions of its board of directors or
other appropriate governing body with respect to the authorization of such Loan
Party to execute and deliver the Loan Documents to which it is a party and to
enter into the transactions contemplated in those documents, (ii) the officers
of such Loan Party (A) who are authorized to sign the Loan Documents to which
such Loan Party is a party and (B) who will, until replaced by another officer
or officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby,
(iii) specimen signatures of such authorized officers and (iv) the articles or
certificate of incorporation and by-laws or other applicable organizational
documents of such Loan Party, certified by such Responsible Officer as being
true and complete.  The Administrative Agent and the Lenders may conclusively
rely on such certificate until the Administrative Agent receives notice in
writing from such Loan Party to the contrary.

 

(g)                                  Legal Opinions.  The Administrative Agent
shall have received an opinion of (i) Weil, Gotshal & Manges LLP, counsel for
the Loan Parties, (ii) Conner & Winters, LLP, special Oklahoma counsel for the
Loan Parties, (iii)  Davis Graham & Stubbs LLP, special Colorado counsel for the
Loan Parties and (iv) local counsel in any jurisdictions where Security
Instruments will be recorded to perfect first priority Liens on any Borrowing
Base Properties, in each case in form and of substance reasonably acceptable to
the Administrative Agent.

 

(h)                                 Exit Facility Conversion Date.  The Closing
Date shall occur not later than the Maturity Date (as defined in the DIP Credit
Agreement).

 

(i)                                     Financial Statements.  (i) To the extent
not otherwise included in the Disclosure Statement, the Administrative Agent
shall have received a pro forma consolidated balance sheet of the Borrower and
its Restricted Subsidiaries as of the most recent fiscal quarter ended prior to
the Closing Date and (ii) the Administrative Agent shall have received any pro
forma consolidated balance sheet of the Borrower and its Restricted Subsidiaries
that are included in the disclosure statement relating to the Plan of
Reorganization (it being understood and agreed that the condition set forth in
this clause (ii) has been satisfied prior to the Closing Date); provided that,
in each case, for purposes of such financial statements, working capital
expenditures will not be required to be included in such financial statements.

 

(j)                                    Approvals and Consents. The
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower in form and substance reasonably satisfactory to the
Administrative Agent certifying that, after giving effect to the Confirmation
Order and the Plan of Reorganization, all necessary governmental and third party
consents and approvals necessary in connection with the Exit Facility and the
transactions contemplated thereby shall have been obtained (without the
imposition of any materially adverse conditions that are not reasonably
acceptable to the Administrative Agent) and shall remain in effect; and no
material applicable law or regulation shall prevent the Loan Parties’
performance of their obligations under the Exit Facility or the transactions
contemplated thereby.

 

59

--------------------------------------------------------------------------------


 

(k)                                 Insurance. The Administrative Agent shall
have received a certificate of insurance coverage of the Borrower evidencing
that the Borrower is carrying insurance in accordance with Section 7.12.

 

(l)                                     No Default Under the DIP Facility.  No
“Default” or “Event of Default” shall have occurred and be continuing under the
DIP Facility.

 

(m)                             DIP Facility Obligations.  All Secured
Obligations under and as defined in the DIP Credit Agreement shall have been (or
concurrently with the Closing Date shall be) refunded, refinanced, rolled over,
entitled to be secured with the Secured Obligations pursuant to this Agreement
and the other Loan Documents or repaid in full in cash with Loans made or deemed
made, and Letters of Credit issued or deemed issued, as applicable, under this
Agreement.

 

(n)                                 Lien Searches.  The Administrative Agent
shall have received appropriate UCC searches reflecting no prior Liens
encumbering the Properties of the Borrower and the Loan Parties other than those
being released on or prior to the Closing Date and those permitted by
Section 9.03.

 

(o)                                 Minimum Liquidity.  The Administrative Agent
shall have received a certificate of a Responsible Officer of the Borrower in
form and substance reasonably satisfactory to the Administrative Agent
certifying that after giving effect to any Borrowings as of the Closing Date,
the Borrower has Liquidity of not less than $225.0 million on the Closing Date.

 

(p)                                 Patriot Act.  Each Lender who has requested
in writing the same at least ten (10) Business Days prior to the Closing Date
shall have received, at least three (3) Business Days prior to the Closing Date,
“know your customer” and similar information.

 

(q)                                 Title Information.  The Administrative Agent
shall have received title information as the Administrative Agent may reasonably
require, reasonably satisfactory to the Administrative Agent, setting forth the
status of title to at least 85% of the PV-9 of the Borrowing Base Properties.

 

(r)                                    Initial Reserve Report.  The
Administrative Agent shall have received the Initial Reserve Report accompanied
by a certificate covering the matters described in Section 8.12(c)(i),
Section 8.12(c)(ii), Section 8.12(c)(iii), Section 8.12(c)(v) and
Section 8.12(c)(vi).

 

(s)                                   Corporate Status; Good Standing
Certificates.  The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of each Loan Party in each jurisdiction where any such Loan Party is
organized or owns Borrowing Base Properties.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.  Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 5:00 p.m., New York City time, on September 9, 2016 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

 

Section 6.02                                       Each Credit Event.  The
obligation of each Lender to make a Loan on the occasion of any Borrowing
(including the initial funding on the Closing Date), and of the Issuing Bank to
issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

60

--------------------------------------------------------------------------------


 

(a)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

 

(b)                                 All representations and warranties of the
Loan Parties in each applicable Loan Document shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, with the same effect as though made on and as of such date, except
in the case of any representation and warranty which (A) expressly relates to a
given date, such representation and warranty shall be true and correct in all
material respects as of the respective date and (B) is qualified by a
materiality or Material Adverse Effect standard in which case such
representation and warranty shall be true and correct in all respects.

 

(c)                                  (i) the Consolidated Cash Balance
immediately prior to such Borrowing and (ii) the pro forma Consolidated Cash
Balance, immediately after giving effect to such Borrowing, shall not exceed the
Consolidated Cash Balance Threshold.

 

(d)                                 The receipt by the Administrative Agent of a
Borrowing Request in accordance with Section 2.03 or a request for a Letter of
Credit (or an amendment, extension or renewal of a Letter of Credit) in
accordance with Section 2.09(b), as applicable.

 

Each request for such Borrowing or for the issuance, amendment, renewal or
extension of any Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
Section 6.02(a) through Section 6.02(c).

 

ARTICLE VII
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that:

 

Section 7.01                                       Organization; Powers.  Each
of the Borrower and the Restricted Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary, to own
its assets and to carry on its business as now conducted, and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.02                                       Authority; Enforceability. 
After giving effect to the Confirmation Order and the Plan of Reorganization,
the Transactions are within the Borrower’s and each Guarantor’s constituent
powers and have been duly authorized by all necessary corporate, limited
liability company or partnership, and, if required, stockholder action
(including, without limitation, any action required to be taken by any class of
directors of the Borrower, whether interested or disinterested, in order to
ensure the due authorization of the Transactions).  Each Loan Document to which
a Loan Party is a party has been duly executed and delivered by the Borrower and
such Guarantor and constitutes a legal, valid and binding obligation of the
Borrower and such Guarantor, as applicable, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

61

--------------------------------------------------------------------------------


 

Section 7.03                                       Approvals; No Conflicts. 
After giving effect to the Confirmation Order and the Plan of Reorganization,
the Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person, nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the Transactions, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Instruments as required by this Agreement and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any Restricted Subsidiary or
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any Restricted Subsidiary or its Properties, or give rise to a right
thereunder to require any payment to be made by the Borrower or such Restricted
Subsidiary and (d) will not result in the creation or imposition of any Lien on
any Property of the Borrower or any Restricted Subsidiary (other than the Liens
created by the Loan Documents).

 

Section 7.04                                       Financial Condition; No
Material Adverse Effect.

 

(a)                                 The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders
equity and cash flows (i) as of and for the fiscal year ended December 31, 2015,
reported on by Deloitte & Touche LLP, independent public accountants, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
June 30, 2016.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the unaudited quarterly financial statements.

 

(b)                                 Since June 30, 2016, (i) there has been no
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect and (ii) the business of the Borrower and its
Restricted Subsidiaries has been conducted only in the ordinary course
consistent with past business practices.

 

(c)                                  Neither the Borrower nor any Restricted
Subsidiary has on the date hereof any material Indebtedness (including
Disqualified Capital Stock) or any contingent liabilities, off-balance sheet
liabilities or partnerships, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
(other than the Gas Balancing Obligations and the Swap Agreements listed on
Schedule 7.20) which are not referred to or reflected or provided for in the
Financial Statements.

 

(d)                                 The Borrower has heretofore furnished to the
Lenders its pro forma consolidated balance sheet as of the Closing Date after
giving pro forma effect to the transactions contemplated by this Agreement,
including the repayment of the DIP Credit Agreement.  Such pro forma balance
sheet presents fairly, in all material respects, the pro forma balance sheet of
the Borrower and its Consolidated Subsidiaries as of such date in accordance
with GAAP.

 

Section 7.05                                       Litigation.

 

(a)                                 After giving effect to the Confirmation
Order and the Plan of Reorganization and except as set forth on Schedule 7.05,
there are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower,

 

62

--------------------------------------------------------------------------------


 

threatened against or affecting the Borrower or any Restricted Subsidiary
(i) not fully covered by insurance (except for normal deductibles) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.

 

(b)                                 Since the date of this Agreement, there has
been no change in the status of the matters disclosed in Schedule 7.05 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

 

Section 7.06                                       Environmental Matters. 
Except as could not be reasonably expected to have a Material Adverse Effect (or
with respect to (b), (c), (d) and (e) below, where the failure to take such
actions could not be reasonably expected to have a Material Adverse Effect):

 

(a)                                 neither any Property of the Borrower or any
Restricted Subsidiary nor the operations conducted thereon violate any order or
requirement of any court or Governmental Authority or any Environmental Laws.

 

(b)                                 no Property of the Borrower or any
Restricted Subsidiary nor the operations currently conducted thereon or, to the
knowledge of the Borrower, by any prior owner or operator of such Property or
operation, are in violation of or subject to any existing, pending or threatened
action, suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority or to any remedial obligations under Environmental Laws.

 

(c)                                  all notices, permits, licenses, exemptions,
approvals or similar authorizations, if any, required to be obtained or filed in
connection with the operation or use of any and all Property of the Borrower and
each Restricted Subsidiary, including, without limitation, past or present
treatment, storage, disposal or release of a hazardous substance, oil and gas
waste or solid waste into the environment, have been duly obtained or filed, and
the Borrower and each Restricted Subsidiary are in compliance with the terms and
conditions of all such notices, permits, licenses and similar authorizations.

 

(d)                                 all hazardous substances, solid waste and
oil and gas waste, if any, generated at any and all Property of the Borrower or
any Restricted Subsidiary have in the past been transported, treated and
disposed of in accordance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and, to the knowledge of the Borrower, all such transport carriers
and treatment and disposal facilities have been and are operating in compliance
with Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and are not the
subject of any existing, pending or threatened action, investigation or inquiry
by any Governmental Authority in connection with any Environmental Laws.

 

(e)                                  the Borrower has taken all steps reasonably
necessary to determine and has determined that no oil, hazardous substances,
solid waste or oil and gas waste, have been disposed of or otherwise released
and there has been no threatened release of any oil, hazardous substances, solid
waste or oil and gas waste on or to any Property of the Borrower or any
Restricted Subsidiary except in compliance with Environmental Laws and so as not
to pose an imminent and substantial endangerment to public health or welfare or
the environment.

 

(f)                                   to the extent applicable, all Property of
the Borrower and each Restricted Subsidiary currently satisfies all design,
operation, and equipment requirements imposed by the OPA, and

 

63

--------------------------------------------------------------------------------


 

the Borrower does not have any reason to believe that such Property, to the
extent subject to the OPA, will not be able to maintain compliance with the OPA
requirements during the term of this Agreement.

 

(g)                                  neither the Borrower nor any Restricted
Subsidiary has any known contingent liability or Remedial Work in connection
with any release or threatened release of any oil, hazardous substance, solid
waste or oil and gas waste into the environment.

 

Section 7.07                                       Compliance with the Laws and
Agreements; No Defaults.

 

(a)                                 After giving effect to the Confirmation
Order and the Plan of Reorganization, each of the Borrower and each Restricted
Subsidiary is in compliance with all Governmental Requirements applicable to it
or its Property and all agreements and other instruments binding upon it or its
Property, and possesses all licenses, permits, franchises, exemptions, approvals
and other governmental authorizations necessary for the ownership of its
Property and the conduct of its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(b)                                 No Default has occurred and is continuing.

 

Section 7.08                                       Investment Company Act. 
Neither the Borrower nor any Subsidiary is an “investment company” or a company
“controlled” by an “investment company,” within the meaning of, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

Section 7.09                                       Taxes.  Each of the Borrower
and its Subsidiaries has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.  The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of Taxes and other governmental charges are, in the reasonable opinion
of the Borrower, adequate.  No Tax Lien has been filed and, to the knowledge of
the Borrower, no claim is being asserted with respect to any such Tax or other
such governmental charge.

 

Section 7.10                                       ERISA.

 

(a)                                 Except as could not reasonably be expected
to result in a Material Adverse Effect, the Borrower, the Subsidiaries and each
ERISA Affiliate have complied in all respects with ERISA and, where applicable,
the Code regarding each Plan.

 

(b)                                 Except as could not reasonably be expected
to result in a Material Adverse Effect, each Plan is, and has been, established
and maintained in substantial compliance with its terms, ERISA and, where
applicable, the Code.

 

(c)                                  Except as could not reasonably be expected
to result in a Material Adverse Effect, no act, omission or transaction has
occurred which could result in imposition on the Borrower, any Subsidiary or any
ERISA Affiliate (whether directly or indirectly) of (i) either a civil penalty
assessed pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or
a tax imposed pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of
fiduciary duty liability damages under section 409 of ERISA.

 

64

--------------------------------------------------------------------------------


 

(d)                                 Except as could not reasonably be expected
to result in a Material Adverse Effect, full payment when due has been made of
all amounts which the Borrower, the Subsidiaries or any ERISA Affiliate is
required under the terms of each Plan or applicable law to have paid as
contributions to such Plan as of the date hereof.

 

(e)                                  Neither the Borrower, nor any of the
Subsidiaries sponsors, maintains, or contributes to an employee welfare benefit
plan, as defined in section 3(1) of ERISA, including, without limitation, any
such plan maintained to provide benefits to former employees of such entities,
that may not be terminated by the Borrower, or a Subsidiary in its sole
discretion at any time without any material liability other than the payment of
accrued benefits under such plan.

 

(f)                                   Neither the Borrower, the Subsidiaries nor
any ERISA Affiliate sponsors, maintains or contributes to, or has at any time in
the six-year period preceding the date hereof sponsored, maintained or
contributed to, any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to Title IV of ERISA, section 302 of ERISA or section 412
of the Code.

 

Section 7.11                                       Disclosure; No Material
Misstatements.  None of the reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower or any Restricted
Subsidiary to the Administrative Agent or any Lender or any of their Affiliates
in connection with the negotiation of this Agreement or any other Loan Document
or delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood that actual results may vary from the projected financial
information).  There is no fact peculiar to the Borrower or any Restricted
Subsidiary which could reasonably be expected to have a Material Adverse Effect
or in the future is reasonably likely to have a Material Adverse Effect and
which has not been set forth in this Agreement or the Loan Documents or the
other documents, certificates and statements furnished to the Administrative
Agent or the Lenders by or on behalf of the Borrower or any Restricted
Subsidiary on the date hereof in connection with the transactions contemplated
hereby.  No statements or conclusions exist in any Reserve Report which are
based upon or include misleading information or which fail to take into account
material information regarding the matters reported therein to the extent such
misstatement, misleading information or failure could reasonably be expected to
have a Material Adverse Effect.

 

Section 7.12                                       Insurance.  The Borrower has,
and has caused all its Restricted Subsidiaries to have, (a) all insurance
policies sufficient for the compliance by each of them with all material
Governmental Requirements and all material agreements and (b) insurance coverage
in at least amounts and against such risk (including, without limitation, public
liability) that are usually insured against by companies similarly situated and
engaged in the same or a similar business for the assets and operations of the
Borrower and its Restricted Subsidiaries.  The Administrative Agent and the
Lenders have been named as additional insureds in respect of such liability
insurance policies and the Administrative Agent has been named as loss payee
with respect to Property loss insurance.

 

Section 7.13                                       Restriction on Liens.  After
giving effect to the Confirmation Order and the Plan of Reorganization, neither
the Borrower nor any of the Restricted Subsidiaries is a party to any material
agreement or arrangement (other than Capital Leases creating Liens permitted by
Section 9.03(c), but then only on the Property subject of such Capital Lease),
or subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Administrative Agent and
the Lenders on or in respect of their Properties to secure the Secured
Obligations and the Loan Documents.

 

65

--------------------------------------------------------------------------------


 

Section 7.14                                       Subsidiaries.  Except as set
forth on Schedule 7.14 or as disclosed in writing to the Administrative Agent
(which shall promptly furnish a copy to the Lenders), which shall be a
supplement to Schedule 7.14, the Borrower has no Subsidiaries and the Borrower
has no Foreign Subsidiaries.  Schedule 7.14, as may be supplemented from time to
time, identifies each Subsidiary as either Restricted or Unrestricted, and each
Restricted Subsidiary on such schedule is a Wholly-Owned Subsidiary.

 

Section 7.15                                       Location of Business and
Offices.  After giving effect to the Confirmation Order and the Plan of
Reorganization, the Borrower’s jurisdiction of organization is Delaware; the
name of the Borrower as listed in the public records of its jurisdiction of
organization is Halcón Resources Corporation; and the organizational
identification number of the Borrower in its jurisdiction of organization is
3761452 (or, in each case, as set forth in a notice delivered to the
Administrative Agent pursuant to Section 8.01(m) in accordance with
Section 12.01).  The Borrower’s principal place of business and chief executive
offices are located at the address specified in Section 12.01 (or as set forth
in a notice delivered pursuant to Section 8.01(m) and Section 12.01(c)).  Each
Restricted Subsidiary’s jurisdiction of organization, name as listed in the
public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(m)).

 

Section 7.16                                       Properties; Titles, Etc. 
After giving effect to the Confirmation Order and the Plan of Reorganization:

 

(a)                                 Each of the Borrower and the Restricted
Subsidiaries has good and defensible title to the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report and good title to all
its other personal Properties, in each case, free and clear of all Liens except
Liens permitted by Section 9.03.  After giving full effect to the Excepted
Liens, the Borrower or the Restricted Subsidiary specified as the owner owns the
net interests in production attributable to the Hydrocarbon Interests as
reflected in the most recently delivered Reserve Report, and the ownership of
such Properties shall not in any material respect obligate the Borrower or such
Restricted Subsidiary to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Borrower’s or such Restricted Subsidiary’s net revenue interest
in such Property.

 

(b)                                 All material leases and agreements necessary
for the conduct of the business of the Borrower and the Restricted Subsidiaries
are valid and subsisting, in full force and effect, and there exists no default
or event or circumstance which with the giving of notice or the passage of time
or both would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  The rights and Properties presently owned,
leased or licensed by the Borrower and the Restricted Subsidiaries including,
without limitation, all easements and rights of way, include all rights and
Properties necessary to permit the Borrower and the Restricted Subsidiaries to
conduct their business in all material respects in the same manner as its
business has been conducted prior to the date hereof.

 

(d)                                 All of the Properties of the Borrower and
the Restricted Subsidiaries which are reasonably necessary for the operation of
their businesses are in good working condition and are maintained in accordance
with prudent business standards, except for any such failure to maintain such

 

66

--------------------------------------------------------------------------------


 

Properties, individually or in the aggregate, that could not reasonably be
expected to result in a Material Adverse Effect.

 

(e)                                  The Borrower and each Restricted Subsidiary
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual Property material to its business, and the use thereof by the
Borrower and such Restricted Subsidiary does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower and its Restricted Subsidiaries either own or have valid
licenses or other rights to use all databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted, subject to the
limitations contained in the agreements governing the use of the same, which
limitations are customary for companies engaged in the business of the
exploration and production of Hydrocarbons, with such exceptions as could not
reasonably be expected to have a Material Adverse Effect.

 

Section 7.17                                       Maintenance of Properties. 
After giving effect to the filing of the Chapter 11 Cases, except for such acts
or failures to act as could not be reasonably expected to have a Material
Adverse Effect, the Oil and Gas Properties (and Properties unitized therewith)
of the Borrower and its Restricted Subsidiaries have been maintained, operated
and developed in a good and workmanlike manner and in conformity with all
Governmental Requirements and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries.  Specifically in connection with
the foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Borrower or any
Restricted Subsidiary is subject to having allowable production reduced below
the full and regular allowable (including the maximum permissible tolerance)
because of any overproduction (whether or not the same was permissible at the
time) and (ii) none of the wells comprising a part of the Oil and Gas Properties
(or Properties unitized therewith) of the Borrower or any Restricted Subsidiary
is deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties) of the Borrower or such Restricted Subsidiary.  All pipelines,
wells, gas processing plants, platforms and other material improvements,
fixtures and equipment owned in whole or in part by the Borrower or any of its
Restricted Subsidiaries that are necessary to conduct normal operations are
being maintained in a state adequate to conduct normal operations, and with
respect to such of the foregoing which are operated by the Borrower or any of
its Restricted Subsidiaries, in a manner consistent with the Borrower’s or its
Restricted Subsidiaries’ past practices (other than those the failure of which
to maintain in accordance with this Section 7.17 could not reasonably be
expected to have a Material Adverse Effect).

 

Section 7.18                                       Gas Imbalances, Prepayments. 
Except as set forth on Schedule 7.18 or on the most recent certificate delivered
pursuant to Section 8.12(c), on a net basis there are no gas imbalances, take or
pay or other prepayments which would require the Borrower or any of its
Restricted Subsidiaries to deliver Hydrocarbons produced from the Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor exceeding a volume equal to 2% of the total proved reserves (on an mcf
equivalent basis) set forth in the most recently delivered Reserve Report in the
aggregate.

 

Section 7.19                                       Marketing of Production. 
Except for contracts listed and in effect on the date hereof on Schedule 7.19,
and thereafter either disclosed in writing to the Administrative Agent or
included in the most recently delivered Reserve Report (with respect to all of
which contracts the Borrower represents that it or its Restricted Subsidiaries
are receiving a price for all production sold

 

67

--------------------------------------------------------------------------------


 

thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity), no material agreements exist which
are not cancelable on sixty (60) days’ notice or less without penalty or
detriment for the sale of production from the Borrower’s or its Restricted
Subsidiaries’ Hydrocarbons (including, without limitation, calls on or other
rights to purchase production, whether or not the same are currently being
exercised) that (a) pertain to the sale of production at a fixed price and
(b) have a maturity or expiry date of longer than six (6) months from the date
hereof.

 

Section 7.20                                       Swap Agreements.  Schedule
7.20, as of the date hereof, and after the date hereof, each report required to
be delivered by the Borrower pursuant to Section 8.01(e), sets forth, a true and
complete list of all Swap Agreements of the Borrower and each Restricted
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), all credit support
agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

 

Section 7.21                                       Use of Loans and Letters of
Credit.  The proceeds of the Loans and the Letters of Credit shall be used
(a) to refund, refinance and replace the Existing Loans and Existing Letters of
Credit outstanding on the Closing Date, (b) to fund the Loan Parties’ emergence
from the Chapter 11 Cases, (c) to provide for working capital and other general
corporate purposes, including to fund any interest payments under the Second
Lien Notes as and to the extent set forth in the Confirmation Order and for
lease acquisitions, exploration and production operations, development
(including the drilling and completion of producing wells) and acquisitions of
Oil and Gas Properties permitted hereunder, (d) for payments contemplated by the
Plan of Reorganization (consistent with the Restructuring Support Agreement) and
(e) for fees and expenses related to the Transactions.  The Borrower and its
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board).  No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates the
provisions of Regulations T, U or X of the Board.

 

Section 7.22                                       Solvency.  After giving
effect to the consummation of the Plan of Reorganization, the Transactions and
the other transactions contemplated hereby and thereby (including at the time of
and immediately after giving effect to any Borrowing or the issuance, amendment,
renewal or extension of any Letter of Credit, as applicable), (a) the aggregate
assets (after giving effect to amounts that could reasonably be received by
reason of indemnity, offset, insurance or any similar arrangement), at a fair
valuation, of the Borrower and the Guarantors, taken as a whole, will exceed the
aggregate debt and liabilities (including subordinated liabilities) of the
Borrower and the Guarantors on a consolidated basis, as the debt and liabilities
(including subordinated liabilities) become absolute and mature, (b) each of the
Borrower and the Guarantors will not have incurred or intended to incur, and
will not believe that it will incur, debt and liabilities (including
subordinated liabilities) beyond its ability to pay such debt and liabilities
(including subordinated liabilities) (after taking into account the timing and
amounts of cash to be received by each of the Borrower and the Guarantors and
the amounts to be payable on or in respect of its liabilities, and giving effect
to amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement) as such debt and liabilities (including
subordinated liabilities) become absolute and mature and (c) each of the
Borrower and the Guarantors will not have (and will have no reason to believe
that it will have thereafter) unreasonably small capital for the conduct of its
business.

 

Section 7.23                                       Money Laundering.  The
operations of the Borrower and its Subsidiaries are and have been conducted at
all times in material compliance with applicable financial recordkeeping and
reporting requirements including those of the Bank Secrecy Act, as amended by
the

 

68

--------------------------------------------------------------------------------


 

USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), and the applicable anti-money laundering statutes of
jurisdictions where the Borrower and its Subsidiaries conduct business, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), and no material action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Borrower or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the best knowledge of the Borrower,
threatened.

 

Section 7.24                                       Foreign Corrupt Practices. 
Neither the Borrower nor any of its Subsidiaries, nor any director, officer,
agent or employee of the Borrower or any of its Subsidiaries is aware of or has
taken any action, directly or indirectly, that would result in a material
violation by such Persons of the FCPA, including without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and, the Borrower
and its Subsidiaries have conducted their business in material compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

Section 7.25                                       Anti-Corruption Laws;
Sanctions; OFAC.

 

(a)                                 The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with applicable Anti-Corruption Laws and applicable Sanctions.

 

(b)                                 The Borrower, its Subsidiaries, their
respective officers and employees and, to the knowledge of the Borrower, its
directors and agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and are not knowingly engaged in any activity
that would reasonably be expected to result in any Loan Party being designated
as a Sanctioned Person.

 

(c)                                  None of (i) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (ii) to the
knowledge of the Borrower, any agent of the Borrower that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  The Borrower will not directly or, to its
knowledge, indirectly use the proceeds from the Loans or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any Person
currently subject to any applicable Sanctions.

 

Section 7.26                                       EEA Financial Institutions. 
Neither the Borrower nor any of its Restricted Subsidiaries is an EEA Financial
Institution.

 

ARTICLE VIII
AFFIRMATIVE COVENANTS

 

Until Payment in Full, the Borrower covenants and agrees with the Lenders that:

 

Section 8.01                                       Financial Statements; Other
Information.  The Borrower will furnish to the Administrative Agent and each
Lender:

 

69

--------------------------------------------------------------------------------


 

(a)                                 Annual Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than ninety (90) days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2016, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case (other than after the implementation of “fresh start” accounting) in
comparative form the figures for the previous fiscal year, all reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit, except for any such qualification or
exception resulting solely from the impending maturity date of the Loans) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied.

 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event in accordance with then applicable law and not later
than forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case (other than after the implementation of “fresh
start” accounting) in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

 

The Borrower represents and warrants that the Borrower and each of its
Subsidiaries file the financial statements provided under Section 8.01(a) and
Section 8.01(b) with the SEC and/or make such financial statements available to
potential holders of their 144A securities, and, accordingly, unless the
Borrower has marked such financial statements as “PRIVATE”, the Borrower hereby
(1) authorizes the Administrative Agent to make the financial statements to be
provided under Section 8.01(a) and Section 8.01(b), along with the Loan
Documents, available to Public-Siders and (2) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities.  The Borrower will not request that any
other material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that (1) such materials do not
constitute material non-public information within the meaning of the federal
securities laws or (2) make such materials that do constitute material
non-public information within the meaning of the federal securities laws
publicly available by press release or public filing with the SEC.

 

(c)                                  Certificate of Financial Officer —
Compliance.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a Compliance Certificate (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) certifying that the Borrower has been in compliance with
Section 9.01 at such times during the period covered by such financial
statements as required therein and in connection therewith, setting forth
reasonably detailed calculations demonstrating compliance with
Section 8.13(b) and Section 9.01 and (iii) stating whether any change in GAAP or
in the application thereof has occurred since the date of the audited financial
statements referred to in Section 7.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.

 

(d)                                 Certificate of Financial Officer —
Consolidating Information.  If, at any time, all of the Consolidated
Subsidiaries of the Borrower are not Consolidated Restricted Subsidiaries, then

 

70

--------------------------------------------------------------------------------


 

concurrently with any delivery of financial statements under Section 8.01(a) or
Section 8.01(b), a certificate of a Financial Officer setting forth
consolidating spreadsheets that show all Consolidated Unrestricted Subsidiaries
and the eliminating entries, in such form as would be presentable to the
auditors of the Borrower.

 

(e)                                  Certificate of Financial Officer — Swap
Agreements.  Concurrently with any delivery of any Reserve Report or at such
other times as may be reasonably requested by the Administrative Agent, a
certificate of a Financial Officer, in form and substance satisfactory to the
Administrative Agent, setting forth as of the last Business Day of the calendar
month preceding the delivery of such Reserve Report, a true and complete list of
all Swap Agreements of the Borrower and each Restricted Subsidiary, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), any new credit support agreements relating thereto
not listed on Schedule 7.20, any margin required or supplied under any credit
support document, and the counterparty to each such agreement.

 

(f)                                   Certificate of Insurer — Insurance
Coverage.  Concurrently with any delivery of financial statements under
Section 8.01(a), a certificate of insurance coverage from each insurer with
respect to the insurance required by Section 8.07, in form and substance
satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies.

 

(g)                                  Other Accounting Reports.  Promptly upon
receipt thereof, a copy of each other material report or opinion submitted to
the Borrower or any of its Subsidiaries by independent accountants in connection
with any annual, interim or special audit made by them of the books of the
Borrower or any such Subsidiary, and a copy of any response by the Borrower or
any such Subsidiary, or the Board of Directors of the Borrower or any such
Subsidiary, to such material report or opinion.

 

(h)                                 SEC and Other Filings; Reports to
Shareholders.  Promptly after the same become publicly available, and upon the
request of the Lenders, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary with the
SEC, or with any national securities exchange and distributed by the Borrower to
its shareholders.  Documents required to be delivered pursuant to Sections
8.01(a), Section 8.01(b) and this Section 8.01(h) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which the Administrative Agent receives notice from the Borrower,
electronically or in writing, that such documents have been posted to EDGAR
and/or on its home page on the worldwide web (or such other free,
publicly-accessible internet database that may be established and maintained by
the SEC as a substitute for, or successor to, EDGAR).

 

(i)                                     Notices Under Material Instruments. 
Promptly after the furnishing thereof, copies of any financial statement, report
or notice furnished to or by any Person pursuant to the terms of any preferred
stock designation, indenture, loan or credit or other similar agreement, other
than this Agreement and not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 8.01.

 

(j)                                    Lists of Purchasers.  Concurrently with
the delivery of the annual financial statements in accordance with Section
8.01(a), a list of Persons who purchased at least 70% of the aggregate
production of Hydrocarbons from the Borrower and its Restricted Subsidiaries
during the year presented in such annual financial statements.

 

(k)                                 Notice of Sales of Oil and Gas Properties
and Unwinds of Swap Agreements.  In the event the Borrower or any Restricted
Subsidiary intends to sell, transfer, assign or otherwise Dispose of at least
the greater of $10.0 million or 5% of the then effective Borrowing Base worth of
any Oil and

 

71

--------------------------------------------------------------------------------


 

Gas Properties, Swap Agreements or any Equity Interests in any Restricted
Subsidiary in accordance with Section 9.13 which are included in the then
current Borrowing Base, prior written notice of such Disposition or Unwind, the
price thereof and the anticipated date of closing.

 

(l)                                     Notice of Casualty Events.  Prompt
written notice, and in any event within three (3) Business Days after the
Borrower obtains knowledge of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event having a fair market value in excess of $10.0
million.

 

(m)                             Information Regarding Borrower and Guarantors. 
Prompt written notice (and in any event within ten (10) days after the
occurrence) of any change (i) in a Loan Party’s corporate name or in any trade
name used to identify such Person in the conduct of its business or in the
ownership of its Properties, (ii) in the location of the Loan Party’s chief
executive office or principal place of business, (iii) in the Loan Party’s
identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in the Loan Party’s jurisdiction of organization,
and (v) in the Loan Party’s federal taxpayer identification number.

 

(n)                                 Production Report and Lease Operating
Statements.  Within sixty (60) days after the end of each fiscal quarter, a
report setting forth, for each calendar month during the then current fiscal
year to the end of such fiscal quarter on a production date basis, the volume of
production and sales attributable to production for which cash activity has been
recorded (and the prices at which such sales were made and the revenues derived
from such sales) for each such calendar month from the Oil and Gas Properties,
and setting forth the related ad valorem, severance and production taxes and
lease operating expenses attributable thereto and incurred for each such
calendar month.

 

(o)                                 Notices of Certain Changes.  Promptly, but
in any event within thirty (30) days after the execution thereof, copies of any
amendment, modification or supplement to the certificate or articles of
incorporation, by-laws, any preferred stock designation or any other organic
document of the Borrower or any Restricted Subsidiary.

 

(p)                                 Swap Agreement Projections.  No later than
forty-five (45) days after the end of each fiscal quarter, the Borrower shall
either (i) certify, represent and warrant that the internally forecasted
production from the Oil and Gas Properties of the Borrower and the Restricted
Subsidiaries for all months in which the Borrower or one of its Restricted
Subsidiaries has Swap Agreements equals or exceeds their prior month’s
production of each of crude oil and natural gas, calculated separately, or (ii)
deliver an additional detailed forecasted production of each of crude oil and
natural gas, calculated separately, for the next 48 months or if any Swap
Agreements have a tenor in excess of 48 months, for a period corresponding to
the tenor of such Swap Agreements.

 

(q)                                 Issuance and Incurrences of Indebtedness. 
Five (5) Business Days prior written notice of the incurrence by the Borrower or
any Restricted Subsidiary of any Permitted Unsecured Indebtedness, Permitted
Junior Indebtedness, Permitted Refinancing Debt or, if in excess of $10.0
million, any other Indebtedness as well as the amount thereof, the anticipated
closing date and definitive documentation for the foregoing and any other
related information reasonably requested.

 

(r)                                    Calculation of Modified ACNTA.  The
Borrower shall provide a certificate of a Responsible Officer to the
Administrative Agent with the delivery of each Reserve Report certifying as to
the Modified ACNTA and containing a copy of the calculation for such and
certifying that the Borrower has not granted Liens to secure Debt in excess of
the amount permitted under each Second Lien Indenture or in excess of the
Priority Lien Cap (as such term is defined in each Second Lien Indenture).

 

72

--------------------------------------------------------------------------------


 

(s)                                   Amount of Borrowing Base Cap, Second Lien
Notes and Parity Lien Debt.  The Borrower shall deliver a certificate of a
Responsible Officer with the delivery of each Reserve Report pursuant to
Section 8.12(a) and Section 8.12(b) certifying as to the Borrowing Base Cap as
of such date, including a copy of the calculation for such and setting forth as
of such date the outstanding principal amount of Second Lien Notes.

 

(t)                                    Other Requested Information.  Promptly
following any request therefor, such other information regarding the operations,
business affairs and financial condition of the Borrower or any Subsidiary
(including, without limitation, any Plan and any reports or other information
required to be filed by the Borrower or any of the Subsidiaries under ERISA in
respect of any Plan), or compliance with the terms of this Agreement or any
other Loan Document, as the Administrative Agent or any Lender may reasonably
request.

 

(u)                                 Delivery of Information Electronically. 
Notices to the Administrative Agent and the Lenders under this Section 8.01 may
be delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent, including broadcast email to the Lenders
that the available information has been made available to the Lenders on either
the Borrower’s IntraLinks page or the Borrower’s website as notified by the
Borrower from time to time.

 

Section 8.02                                       Notices of Material Events. 
The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

 

(a)                                 Defaults. The occurrence of any Default or
Event of Default;

 

(b)                                 Governmental Matters. The filing or
commencement of, or the threat in writing of, any action, suit, proceeding,
investigation or arbitration by or before any arbitrator or Governmental
Authority against or affecting the Borrower or any Affiliate thereof not
previously disclosed in writing to the Lenders or any material adverse
development in any action, suit, proceeding, investigation or arbitration
previously disclosed to the Lenders that could reasonably be expected to be
adversely determined and result in liability in excess of the greater of $10.0
million or 5% of the then effective Borrowing Base not fully covered by
insurance, subject to normal deductibles; and

 

(c)                                  any other development that results in, or
could reasonably be expected to result in a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 8.03                                       Existence; Conduct of
Business.  The Borrower will, and will cause each Restricted Subsidiary to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business and maintain,
if necessary, its qualification to do business in each other jurisdiction in
which its Oil and Gas Properties is located or the ownership of its Properties
requires such qualification, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.12.

 

Section 8.04                                       Payment of Obligations. 
After giving effect to the Confirmation Order and the Plan of Reorganization,
the Borrower will, and will cause each Restricted Subsidiary to, pay its
obligations, including Tax liabilities of the Borrower and all of its
Subsidiaries before the same

 

73

--------------------------------------------------------------------------------


 

shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Restricted Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect or result in the seizure or levy of any Property of
the Borrower or any Subsidiary.

 

Section 8.05                                       Performance of Obligations
under Loan Documents.  The Borrower will pay the Loans according to the reading,
tenor and effect thereof, and the Borrower will, and will cause each Restricted
Subsidiary to, do and perform every act and discharge all of the obligations to
be performed and discharged by them under the Loan Documents, including, without
limitation, this Agreement, at the time or times and in the manner specified.

 

Section 8.06                                       Operation and Maintenance of
Properties.  Except for matters that could not reasonably be expected to result
in a Material Adverse Effect, the Borrower, at its own expense, will, and will
cause each Restricted Subsidiary to:

 

(a)                                 operate its Oil and Gas Properties and other
material Properties or cause such Oil and Gas Properties and other material
Properties to be operated in a careful and efficient manner in accordance with
the practices of the industry and in compliance with all applicable contracts
and agreements and in compliance with all Governmental Requirements, including,
without limitation, applicable pro ration requirements and Environmental Laws,
and all applicable laws, rules and regulations of every other Governmental
Authority from time to time constituted to regulate the development and
operation of Oil and Gas Properties and the production and sale of Hydrocarbons
and other minerals therefrom.

 

(b)                                 keep and maintain all Property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted preserve, maintain and keep in good repair, working order and
efficiency (ordinary wear and tear excepted) all of its Oil and Gas Properties
and other Properties, including, without limitation, all equipment, machinery
and facilities.

 

(c)                                  promptly pay and discharge, or make
reasonable and customary efforts to cause to be paid and discharged, all delay
rentals, royalties, expenses and indebtedness accruing under the leases or other
agreements affecting or pertaining to its Oil and Gas Properties and will do all
other things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder.

 

(d)                                 promptly perform or make reasonable and
customary efforts to cause to be performed, in accordance with industry
standards, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its Oil
and Gas Properties and other material Properties.

 

(e)                                  to the extent the Borrower is not the
operator of any Property, the Borrower shall use reasonable efforts to cause the
operator to comply with this Section 8.06.

 

Section 8.07                                       Insurance.  The Borrower
will, and will cause each Restricted Subsidiary to, maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.  The loss payable
clauses or provisions in said insurance policy or policies insuring any of the
collateral for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will use

 

74

--------------------------------------------------------------------------------


 

commercially reasonable efforts to give at least thirty (30) days prior notice
of any cancellation to the Administrative Agent, but in any event not less than
ten (10) days prior notice of such cancellation.

 

Section 8.08                                       Books and Records; Inspection
Rights.  The Borrower will, and will cause each Restricted Subsidiary to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities.  The Borrower will, and will cause each Restricted Subsidiary to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its Properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested.

 

Section 8.09                                       Compliance with Laws.

 

(a)                                 The Borrower will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 The Borrower will maintain in effect and
enforce policies and procedures regarding compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

Section 8.10                                       Environmental Matters.

 

(a)                                 The Borrower shall at its sole expense:
(i) comply, and shall cause its Properties and operations and each Subsidiary
and each Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not dispose of or otherwise release, and shall
cause each Subsidiary not to dispose of or otherwise release, any oil, oil and
gas waste, hazardous substance, or solid waste on, under, about or from any of
the Borrower’s or its Subsidiaries’ Properties or any other Property to the
extent caused by the Borrower’s or any of its Subsidiaries’ operations except in
compliance with applicable Environmental Laws, the disposal or release of which
could reasonably be expected to have a Material Adverse Effect; (iii) timely
obtain or file, and shall cause each Subsidiary to timely obtain or file, all
notices, permits, licenses, exemptions, approvals, registrations or other
authorizations, if any, required under applicable Environmental Laws to be
obtained or filed in connection with the operation or use of the Borrower’s or
its Subsidiaries’ Properties, which failure to obtain or file could reasonably
be expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to completion, and shall cause each Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event any Remedial Work is required or reasonably necessary under applicable
Environmental Laws because of or in connection with the actual or suspected
past, present or future disposal or other release of any oil, oil and gas waste,
hazardous substance or solid waste on, under, about or from any of the
Borrower’s or its Subsidiaries’ Properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; and (v) establish and implement, and shall cause each
Subsidiary to establish and implement, such procedures as may be necessary to
continuously determine and assure that the Borrower’s and its Subsidiaries’
obligations under this Section 8.10(a) are timely and fully satisfied, which
failure to establish and implement could reasonably be expected to have a
Material Adverse Effect.

 

75

--------------------------------------------------------------------------------


 

(b)                                 The Borrower will promptly, but in no event
later than five (5) days after the occurrence of a triggering event, notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any landowner or other third party against the Borrower or its
Subsidiaries or their Properties of which the Borrower has knowledge in
connection with any Environmental Laws (excluding routine testing and corrective
action) if the Borrower reasonably anticipates that such action will result in
liability (whether individually or in the aggregate) in excess of $25.0 million,
not fully covered by insurance, subject to normal deductibles.

 

(c)                                  The Borrower will, and will cause each
Subsidiary to, provide environmental audits and tests in accordance with
American Society of Testing Materials standards upon request by the
Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any future acquisitions of Oil and Gas Properties or other
Properties.

 

Section 8.11                                       Further Assurances.

 

(a)                                 The Borrower at its expense will, and will
cause each Restricted Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Borrower or any Restricted Subsidiary, as the case may be, in the Loan
Documents, including the Notes, if requested, or to further evidence and more
fully describe the collateral intended as security for the Secured Obligations,
or to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the reasonable discretion of the Administrative Agent, to ensure that the
Administrative Agent, on behalf of the Secured Parties, has a perfected security
interest in all assets of the Loan Parties.  In addition, at the Administrative
Agent’s reasonable written request, the Borrower, at its sole expense, shall
enter into any Security Instruments to evidence the Liens on the Collateral and
provide any information requested to identify any Collateral, including an
updated Perfection Certificate, exhibits to Mortgages in form and substance
reasonably satisfactory to the Administrative Agent (which such exhibits shall
be in recordable form for the applicable jurisdiction) or any other information
reasonably requested in connection with the identification of any Collateral.

 

(b)                                 The Borrower hereby authorizes the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Mortgaged Property
without the signature of the Borrower or any other Guarantor where permitted by
law.  A carbon, photographic or other reproduction of the Security Instruments
or any financing statement covering the Mortgaged Property or any part thereof
shall be sufficient as a financing statement where permitted by law.

 

Section 8.12                                       Reserve Reports.

 

(a)                                 On or before April 1st and October 1st of
each year, the Borrower shall furnish to the Administrative Agent and the
Lenders a Reserve Report evaluating the Oil and Gas Properties of the Borrower
and its Subsidiaries as of the immediately preceding December 31st and
June 30th, as applicable.  The Reserve Report as of December 31st of each year
shall be prepared by one or more Approved Petroleum Engineers, and the
June 30th Reserve Report of each year shall be prepared by or

 

76

--------------------------------------------------------------------------------


 

under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate in all material respects and to have
been prepared in accordance with the procedures used in the immediately
preceding December 31st Reserve Report.

 

(b)                                 In the event of an Interim Redetermination,
the Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report prepared by or under the supervision of the chief engineer of the
Borrower who shall certify such Reserve Report to be true and accurate in all
material respects and to have been prepared in accordance with the procedures
used in the immediately preceding December 31st Reserve Report with an “as of”
date as required by the Administrative Agent as soon as possible, but in any
event no later than thirty (30) days following the receipt of such request.

 

(c)                                  With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent and the Lenders a Reserve
Report Certificate substantially in the form of Exhibit J from a Responsible
Officer certifying that in all material respects: (i) the information contained
in the Reserve Report and any other information delivered in connection
therewith is true and correct in all material respects, (ii) the Borrower or its
Restricted Subsidiaries owns good and defensible title to the Oil and Gas
Properties evaluated in such Reserve Report and such Properties are free of all
Liens except for Liens permitted by Section 9.03, (iii) except as set forth on
an exhibit to the certificate, on a net basis there are no gas imbalances, take
or pay or other prepayments in excess of the volume specified in Section 7.18
with respect to its Oil and Gas Properties evaluated in such Reserve Report
which would require the Borrower or any Restricted Subsidiary to deliver
Hydrocarbons either generally or produced from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor,
(iv) none of their Oil and Gas Properties have been sold since the date of the
last Borrowing Base determination except as set forth on an exhibit to the
certificate, which exhibit shall list all of its Oil and Gas Properties sold
other than Hydrocarbons sold in the ordinary course of business and in such
detail as reasonably required by the Administrative Agent, (v) attached to the
certificate is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Report which the
Borrower could reasonably be expected to have been obligated to list on Schedule
7.19 had such agreement been in effect on the date hereof and (vi) attached
thereto is a schedule of the Oil and Gas Properties evaluated by such Reserve
Report that are Mortgaged Properties and demonstrating that the Borrower is in
compliance with Section 8.14 (the certificate described herein, the “Reserve
Report Certificate”).

 

Section 8.13                                       Title Information.

 

(a)                                 On or before the delivery to the
Administrative Agent and the Lenders of each Reserve Report required by Section
8.12(a), to the extent requested by the Administrative Agent, the Borrower shall
deliver title information in form and substance acceptable to the Administrative
Agent covering enough of the Borrowing Base Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall have received, together with title
information previously delivered to the Administrative Agent, reasonably
satisfactory title information on at least 85% of the PV-9 of the Borrowing Base
Properties.

 

(b)                                 If the Borrower has provided title
information for additional Properties under Section 8.13(a), the Borrower shall,
within ninety (90) days (or such longer period of time as may be acceptable to
the Administrative Agent in its sole discretion) of written notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (g) and (h) of such definition)
having an equivalent value or (iii) deliver title information in form and

 

77

--------------------------------------------------------------------------------


 

substance acceptable to the Administrative Agent so that the Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, reasonably satisfactory title information on at
least 85% of the PV-9 of the Borrowing Base Properties.

 

(c)                                  If the Borrower is unable to cure any title
defect requested by the Administrative Agent or the Lenders to be cured within
the period of time required by clause (b) above or the Borrower does not comply
with the requirements to provide acceptable title information covering at least
85% of the PV-9 of the Borrowing Base Properties, such default shall not be a
Default, but instead the Administrative Agent and/or the Required Lenders shall
have the right to exercise the following remedy in their sole discretion from
time to time, and any failure to so exercise this remedy at any time shall not
be a waiver as to future exercise of the remedy by the Administrative Agent or
the Required Lenders.  To the extent that the Administrative Agent or the
Required Lenders are not satisfied with title to any Mortgaged Property after
such period of time has elapsed, such unacceptable Mortgaged Property shall not
count towards the 85% requirement, and the Administrative Agent may send a
written notice to the Borrower and the Lenders that the then outstanding
Borrowing Base shall be reduced by an amount as determined by the Required
Lenders to cause the Borrower to be in compliance with the requirement to
provide acceptable title information covering at least 85% of the PV-9 of the
Borrowing Base Properties evaluated by such Reserve Report.  This new Borrowing
Base shall become effective in accordance with Section 2.08(b).

 

Section 8.14                                       Additional Collateral;
Additional Guarantors.

 

(a)                                 In connection with each redetermination of
the Borrowing Base (including, for the avoidance of doubt, any Interim
Redetermination), the Borrower shall review the Reserve Report and the list of
current Mortgaged Properties (as described in Section 8.12(c)(vi)) to ascertain
whether the Mortgaged Properties represent at least 95% of the PV-9 of the
Borrowing Base Properties after giving effect to exploration and production
activities, acquisitions, dispositions and production.  In the event that the
Mortgaged Properties do not represent at least 95% of the PV-9 of the Borrowing
Base Properties, then the Borrower shall, and shall cause its Restricted
Subsidiaries to, grant, within thirty (30) days of delivery of the Reserve
Report Certificate required under Section 8.12(c), to the Administrative Agent
as security for the Secured Obligations a first-priority Lien interest (subject
only to Excepted Liens of the type described in clauses (a) to (d) and (f) of
the definition thereof, but subject to the provisos at the end of such
definition) on additional Oil and Gas Properties not already subject to a Lien
of the Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 95% of the PV-9 of the Borrowing Base
Properties.  All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.  In order to comply with the foregoing, if any Restricted Subsidiary
places a Lien on its Oil and Gas Properties and such Restricted Subsidiary is
not a Guarantor, then it shall become a Guarantor and comply with
Section 8.14(b).

 

(b)                                 In the event that (i) the Borrower
determines that any Restricted Subsidiary is a Material Domestic Subsidiary or
(ii) any Domestic Subsidiary incurs or guarantees any Material Indebtedness, the
Borrower shall promptly cause such Restricted Subsidiary to guarantee and secure
the Secured Obligations pursuant to the Guaranty Agreement.  In connection with
any such guaranty and security interest grant, the Borrower shall, or shall
cause (A) such Subsidiary to, execute and deliver a supplement to the Guaranty
Agreement executed by such Subsidiary, (B) the owners of the Equity Interests of
such Subsidiary who are Loan Parties to pledge all of the Equity Interests of
such new Subsidiary (including, without limitation, delivery of original stock
certificates evidencing the Equity Interests of such Subsidiary, together with
an appropriate undated stock powers for each certificate duly

 

78

--------------------------------------------------------------------------------


 

executed in blank by the registered owner thereof) and (C) execute and deliver
such other additional closing documents, certificates and legal opinions as
shall reasonably be requested by the Administrative Agent.

 

(c)                                  In the event that the Borrower or any
Domestic Subsidiary becomes the owner of a Foreign Subsidiary which has total
assets in excess of $10.0 million, then the Borrower shall promptly, or shall
cause such Domestic Subsidiary to promptly, guarantee the Secured Obligations
pursuant to the Guaranty Agreement.  In connection with any such guaranty, the
Borrower shall, or shall cause such Domestic Subsidiary to, (i) execute and
deliver a supplement to the Guaranty Agreement, (ii) pledge 65% of all the
voting Equity Interests of such Foreign Subsidiary and 100% of the nonvoting
Equity Interests of such Foreign Subsidiary (including, without limitation,
delivery of original stock certificates evidencing such Equity Interests of such
Foreign Subsidiary, together with appropriate stock powers for each certificate
duly executed in blank by the registered owner thereof) and (iii) execute and
deliver such other additional closing documents, certificates and legal opinions
as shall reasonably be requested by the Administrative Agent.

 

(d)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, grant a Lien on any Property to secure the Second
Lien Notes which is not already granted to secure the Secured Obligations under
the Security Instruments without first (i) giving at least ten (10) days’(or
such earlier time as may be agreed by the Administrative Agent in its sole
discretion) prior written notice to the Administrative Agent thereof and
(ii) granting to the Administrative Agent to secure the Secured Obligations a
first-priority, perfected Lien on the same Property pursuant to Security
Instruments in form and substance reasonably satisfactory to the Administrative
Agent; provided that Excepted Liens may exist.  In connection therewith, the
Borrower shall, or shall cause its Restricted Subsidiaries to, execute and
deliver such other additional closing documents, certificates and legal opinions
of the type customarily given with regard to such matters as shall reasonably be
requested by the Administrative Agent.

 

Section 8.15                                       ERISA Compliance.  The
Borrower will promptly furnish and will cause the Subsidiaries to promptly
furnish to the Administrative Agent (i) promptly after the filing thereof with
the United States Secretary of Labor or the Internal Revenue Service, copies of
each annual and other report with respect to each Plan, other than a
Multiemployer Plan, or any trust created thereunder, and (ii) promptly upon
becoming aware of the occurrence of any “prohibited transaction,” as described
in section 406 of ERISA or in section 4975 of the Code, in connection with any
Plan, other than a Multiemployer Plan, or any trust created thereunder, a
written notice signed by the President or the principal Financial Officer or the
Subsidiary, as the case may be, specifying the nature thereof, what action the
Borrower or the Subsidiary is taking or proposes to take with respect thereto,
and, when known, any action taken or proposed by the Internal Revenue Service or
the Department of Labor with respect thereto if such action could reasonably be
expected to result in liability to the Borrower, the Guarantors or their
respective Subsidiaries (whether individually of in the aggregate) in excess of
the greater of $10.0 million or 5% of the then effective Borrowing Base.

 

Section 8.16                                       Account Control Agreements;
Location of Proceeds of Loans.

 

(a)                                 The Borrower will, and will cause each other
Loan Party to, in connection with any Deposit Account and/or any Securities
Account (other than Excluded Accounts for so long as it is an Excluded Account)
established, held or maintained on or after the Closing Date promptly, but in
any event within twenty (20) Business Days (or such later date as the
Administrative Agent may agree in its sole discretion) of the establishment of
such account, cause such account to be a Controlled Account.

 

79

--------------------------------------------------------------------------------


 

(b)                                 The Borrower will, and will cause each Loan
Party to, until the proceeds of any Loans are transferred to a third party in
accordance with the Loan Documents, hold the proceeds of any Loans made under
this Agreement in a Controlled Account.

 

Section 8.17                                       Unrestricted Subsidiaries. 
The Borrower:

 

(a)                                 will cause the management, business and
affairs of each of the Borrower and its Restricted Subsidiaries to be conducted
in such a manner (including, without limitation, by keeping separate books of
account, furnishing separate financial statements of Unrestricted Subsidiaries
to creditors and potential creditors thereof and by not permitting Properties of
the Borrower and its respective Restricted Subsidiaries to be commingled) so
that each Unrestricted Subsidiary that is a corporation will be treated as a
corporate entity separate and distinct from Borrower and the Restricted
Subsidiaries.

 

(b)                                 will not, and will not permit any of the
Restricted Subsidiaries to, incur, assume, guarantee or be or become liable for
any Indebtedness of any of the Unrestricted Subsidiaries.

 

(c)                                  will not permit any Unrestricted Subsidiary
to hold any Equity Interest in, or any Indebtedness of, the Borrower or any
Restricted Subsidiary.

 

Section 8.18                                       Marketing Activities.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
engage in marketing activities for any Hydrocarbons or enter into any contracts
related thereto other than (i) contracts for the sale of Hydrocarbons scheduled
or reasonably estimated to be produced from their proved Oil and Gas Properties
during the period of such contract, (ii) contracts for the sale of Hydrocarbons
scheduled or reasonably estimated to be produced from proved Oil and Gas
Properties of third parties during the period of such contract associated with
the Oil and Gas Properties of the Borrower and its Restricted Subsidiaries that
the Borrower or one of its Restricted Subsidiaries has the right to market
pursuant to joint operating agreements, unitization agreements or other similar
contracts that are usual and customary in the oil and gas business and (iii)
other contracts for the purchase and/or sale of Hydrocarbons of third parties
(A) which have generally offsetting provisions (i.e., corresponding pricing
mechanics, delivery dates and points and volumes) such that no “position” is
taken and (B) for which appropriate credit support has been taken to alleviate
the material credit risks of the counterparty thereto.

 

Section 8.19                                       Keepwell.  The Borrower will,
and will cause each Guarantor to, provide such funds or other support as may be
needed from time to time by the Borrower or any Guarantor, as applicable, to
honor all of its obligations under this Agreement and any other Loan Document in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 8.19 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 8.19, or otherwise under this Agreement or any other Loan
Document, as it relates to the Borrower, any Restricted Subsidiary or any
Guarantor, as applicable, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount).  The
obligations of each Loan Party under this Section shall remain in full force and
effect until Payment in Full.  The Borrower intends that this Section 8.19
constitute, and this Section 8.19 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit the Borrower and any Guarantor, as
applicable, for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

80

--------------------------------------------------------------------------------


 

ARTICLE IX
NEGATIVE COVENANTS

 

Until Payment in Full, the Borrower covenants and agrees with the Lenders that:

 

Section 9.01                                       Financial Covenants.

 

(a)                                 Total Net Indebtedness Leverage Ratio.  The
Borrower will not, as of the last day of each fiscal quarter set forth below,
permit the ratio of Consolidated Total Net Debt as of such last day to EBITDA
for the period of four fiscal quarters ending on such last day to exceed the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

 

Ratio

September 30, 2016

 

4.75 to 1.00

December 31, 2016

 

4.75 to 1.00

March 31, 2017

 

4.75 to 1.00

June 30, 2017

 

4.75 to 1.00

September 30, 2017

 

4.50 to 1.00

December 31, 2017

 

4.50 to 1.00

March 31, 2018

 

4.50 to 1.00

June 30, 2018

 

4.50 to 1.00

September 30, 2018

 

4.50 to 1.00

December 31, 2018

 

4.50 to 1.00

March 31, 2019 and at the last day of each Fiscal Quarter thereafter until the
Maturity Date

 

4.00 to 1.00

 

(b)                                 Current Ratio.  Beginning with the fiscal
quarter ending December 31, 2016, the Borrower will not, as of the last day of
any fiscal quarter, permit its Current Ratio as of such last day to be less than
1.00 to 1.00.

 

(c)                                  Equity Cure. In the event that the Borrower
fails to comply with Section 9.01(a) for any four fiscal quarter period, then
until the expiration of the fifteenth (15th) Business Day following delivery of
financial statements with respect to the applicable fiscal quarter or fiscal
year ending on the last day of such period, the Borrower shall be permitted to
cure such failure to comply by requesting that such financial covenant be
recalculated by increasing EBITDA of the fiscal quarter most recently ended by
an amount equal to cash equity contributions (which shall be in the form of
common equity or, if on terms and conditions reasonably acceptable to the
Administrative Agent, preferred equity) received by Borrower from its equity
holders needed to bring the Borrower in compliance with Section 9.01(a). If,
after giving effect to the foregoing recalculations, the Borrower shall then be
in compliance with the requirements of the financial covenant set forth in
Section 9.01(a), the Borrower shall be deemed to have satisfied the requirements
of such applicable financial covenant as of the relevant earlier required date
of determination with the same effect as though there had been no failure to
comply therewith at such date, and the applicable breach or default of any such
covenant that had occurred shall be deemed cured for purposes of this Agreement
and the other Loan Documents. The Borrower may not exercise the equity

 

81

--------------------------------------------------------------------------------


 

cure right described in this Section 9.01(c) more than (i) twice in any period
of four (4) consecutive fiscal quarters or (ii) more than four (4) times in the
aggregate during the term of this Agreement. The proceeds of such equity
issuance or capital contributions shall be counted as EBITDA solely for the
purpose of compliance with the financial covenant set forth in
Section 9.01(a) and shall not be included for any other purpose hereunder.

 

Section 9.02                                       Indebtedness.  The Borrower
will not, and will not permit any Restricted Subsidiary to, incur, create,
assume or suffer to exist any Indebtedness, except:

 

(a)                                 the Loans, any Notes or other Secured
Obligations arising under the Loan Documents or any Secured Swap Agreement any
guaranty of or suretyship arrangement for the Loans, any Notes or other Secured
Obligations arising under the Loan Documents, and any deferred put premiums
associated with Swap Agreements entered into with an Approved Counterparty;

 

(b)                                 any Indebtedness of the Borrower and its
Restricted Subsidiaries existing on the date hereof and that is set forth on
Schedule 9.02;

 

(c)                                  accounts payable and accrued expenses,
liabilities or other obligations to pay the deferred purchase price of Property
or services, from time to time incurred in the ordinary course of business which
are not greater than sixty (60) days past the date of invoice or delinquent or
which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP;

 

(d)                                 Indebtedness (including guarantees) under
Capital Leases, provided that the aggregate amount of such Indebtedness and
Indebtedness incurred pursuant to Section 9.02(i) and Section 9.02(l) does not
exceed the greater of $30.0 million or 10% of the then effective Borrowing Base
at any one time outstanding;

 

(e)                                  Indebtedness associated with worker’s
compensation claims, performance, bid, surety or similar bonds or surety
obligations required by Governmental Requirements or third parties in connection
with the operation of the Oil and Gas Properties;

 

(f)                                   intercompany Indebtedness between the
Borrower and any Restricted Subsidiary or between Restricted Subsidiaries to the
extent permitted by Section 9.05(g); provided that such Indebtedness is not
held, assigned, transferred, negotiated or pledged to any Person other than a
Loan Party, and, provided further, that any such Indebtedness owed by either the
Borrower or a Guarantor shall be subordinated to the Secured Obligations on
terms set forth in the Guaranty Agreement;

 

(g)                                  endorsements of negotiable instruments for
collection in the ordinary course of business;

 

(h)                                 Indebtedness incurred to finance insurance
premiums;

 

(i)                                     Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of any fixed
or capital assets, including Indebtedness assumed in connection with the
acquisition of such assets; provided that (i) the principal amount of such
Indebtedness does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (ii) the aggregate amount of such Indebtedness
and Indebtedness incurred pursuant to Section 9.02(d) and Section 9.02(l) does
not exceed the greater of $30.0 million or 10% of the then effective Borrowing
Base at any one time outstanding;

 

82

--------------------------------------------------------------------------------


 

(j)                                    Indebtedness in respect of the Second
Lien Notes not to exceed $850.0 million in the aggregate at any one time
outstanding and any Permitted Refinancing Indebtedness of such Indebtedness;

 

(k)                                 Indebtedness of the Borrower in respect of
Permitted Unsecured Indebtedness and Permitted Junior Indebtedness and, in each
case, any Permitted Refinancing Indebtedness of such Indebtedness; and

 

(l)                                     other Indebtedness, provided that the
aggregate amount of such Indebtedness and other Indebtedness incurred pursuant
to Section 9.02(d) and Section 9.02(i) does not exceed the greater of $30.0
million or 10% of the then effective Borrowing Base at any one time outstanding.

 

Section 9.03                                       Liens.  The Borrower will
not, and will not permit any Restricted Subsidiary to, create, incur, assume or
permit to exist any Lien on any of its Properties (now owned or hereafter
acquired), except:

 

(a)                                 Liens securing the payment of any Secured
Obligations;

 

(b)                                 (i) Liens existing on the Closing Date and
set forth on Schedule 9.03 and (ii) Excepted Liens;

 

(c)                                  Liens securing (i) Capital Leases permitted
by Section 9.02(d) but only on the Property under lease and (ii) Indebtedness
for any fixed or capital assets pursuant to Section 9.02(i) but only on the
fixed or capital assets financed by such Indebtedness;

 

(d)                                 Liens securing Indebtedness permitted by
Section 9.02(h) or other obligations related to the payment of insurance
premiums; provided that such Liens do not extend to any Property of the Borrower
or its Restricted Subsidiaries other than Property of the type customarily
subject to such Liens (including rights under the insurance policies purchased
by such premiums);

 

(e)                                  Liens on (i) cash and securities and
(ii) other Property not constituting Collateral for the Secured Obligations or
Properties used in determining the Borrowing Base and not otherwise permitted by
the foregoing clauses of this Section 9.03; provided that the aggregate
principal or face amount of all Indebtedness secured under this
Section 9.03(e) shall not exceed the greater of $15.0 million or 5% of the then
effective Borrowing Base at any time;

 

(f)                                   Liens securing Second Lien Notes permitted
by Section 9.02(j) (or any Permitted Refinancing Indebtedness in respect
thereof); and

 

(g)                                  Liens securing Permitted Junior
Indebtedness (or any Permitted Refinancing Indebtedness in respect thereof)
permitted by Section 9.02(k).

 

Section 9.04                             Restricted Payments; Repayment of
Second Lien Notes; Restrictions on Amendments of Permitted Unsecured
Indebtedness and Permitted Junior indebtedness .

 

(a)                                 Restricted Payments.  The Borrower will not,
and will not permit any of its Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, return any capital to
its stockholders or make any distribution of its Property to its Equity Interest
holders, except (i) the Borrower may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock), (ii) Subsidiaries may

 

83

--------------------------------------------------------------------------------


 

declare and pay dividends or any other distributions to the Borrower or any
Guarantor with respect to their Equity Interests, (iii) [reserved],
(iv) Restricted Payments in connection with stock option plans or other benefit
plans for management or employees of the Borrower and its Subsidiaries, (v) the
Borrower may make Restricted Payments in connection with the termination of its
directors’ or employees’ option agreements or restricted stock agreements under
any of Borrower’s incentive stock plans provided, however, that the aggregate
amounts paid in respect thereof do not exceed $5.0 million, and (vi) the
Borrower may (a) declare and pay in respect of preferred Equity Interests (which
are not Disqualified Capital Stock) regularly scheduled dividends in additional
Equity Interests (which are not Disqualified Capital Stock) as and when the same
accrue and are payable at the stated dividend rate, (b) issue Equity Interests
(which are not Disqualified Capital Stock) in connection with a conversion of
such preferred Equity Interests into other Equity Interests, and (c) make cash
payments in lieu of fractional shares in connection with any such conversion of
preferred Equity Interests.

 

(b)                                 Redemptions.  The Borrower will not, and
will not permit any Restricted Subsidiary to, prior to the date that is
ninety-one (91) days after the Maturity Date, call, make or offer to make any
optional or voluntary Redemption of or otherwise optionally or voluntarily
Redeem (whether in whole or in part), (i) the Second Lien Notes, (ii) any
Permitted Unsecured Indebtedness, (iii) any Permitted Junior indebtedness and
(iv) any Permitted Refinancing Indebtedness in respect of the foregoing (such
Indebtedness, collectively, the “Specified Indebtedness”); provided that the
Borrower may Redeem such Specified Indebtedness with the proceeds of any
Permitted Refinancing Indebtedness in respect thereof or with the Net Cash
Proceeds of any sale of Equity Interests (other than Disqualified Capital Stock)
of the Borrower so long as no Default, Event of Default or Borrowing Base
Deficiency has occurred and is continuing or would occur as a result of such
Redemption.  Notwithstanding anything herein or in any other Loan Document to
the contrary, the Borrower shall be permitted to pay the Consent Fees (as
defined in the Lock Up Agreement Term Sheet).

 

(c)                                  Amendments. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to amend, modify, waive or
otherwise change, consent or agree to any amendment, modification, waiver or
other change to any Specified Indebtedness if doing so would (i) increase the
rate of interest thereon or (ii) (A) cause such Specified Indebtedness to not
meet the requirements set forth in the definition of Permitted Refinancing
Indebtedness and Permitted Junior Indebtedness or Permitted Unsecured
Indebtedness, as applicable (tested as if such Specified Indebtedness were being
issued or incurred at such time) and (B) with respect to any other Specified
Indebtedness, shorten the average maturity or average life of such Specified
Indebtedness; provided that the foregoing shall not prohibit the execution of
supplemental indentures to add guarantors if required by the terms of the Second
Lien Indenture provided such Person complies with Section 8.14(d). 
Notwithstanding anything herein or in any other Loan Document to the contrary,
the Second Lien Modifications shall be permitted.

 

Section 9.05                                       Investments, Loans and
Advances.  The Borrower will not, and will not permit any Restricted Subsidiary
to, make or permit to remain outstanding any Investments in or to any Person,
except that the foregoing restriction shall not apply to:

 

(a)                                 Investments on the Closing Date and set
forth on Schedule 9.05;

 

(b)                                 accounts receivable arising in the ordinary
course of business;

 

(c)                                  direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of creation
thereof;

 

84

--------------------------------------------------------------------------------


 

(d)                                 commercial paper maturing within one year
from the date of creation thereof rated in one of the two highest grades by S&P
or Moody’s;

 

(e)                                  deposits maturing within one year from the
date of creation thereof with, including certificates of deposit issued by, any
Lender or any office located in the United States of any other bank or trust
company which is organized under the laws of the United States or any state
thereof, has capital, surplus and undivided profits aggregating at least $100.0
million (as of the date of such bank or trust company’s most recent financial
reports) and has a short term deposit rating of no lower than A2 or P2, as such
rating is set forth from time to time, by S&P or Moody’s, respectively or, in
the case of any Foreign Subsidiary, a bank organized in a jurisdiction in which
the Foreign Subsidiary conducts operations having in excess of $500.0 million
(or its equivalent in another currency);

 

(f)                                   deposits in money market funds investing
primarily in Investments described in Section 9.05(c), Section 9.05(d) or
Section 9.05(e);

 

(g)                                  Investments (i) made by the Borrower in or
to the Guarantors, (ii) made by any Restricted Subsidiary in or to the Borrower
or any Guarantor and (iii) made by the Borrower or any Restricted Subsidiary in
or to all other Domestic Subsidiaries which are not Guarantors in an aggregate
amount at any one time outstanding not to exceed, when added to the aggregate
amount of Investments outstanding under the immediately following clause, $25.0
million, (iv) made by the Borrower or any Restricted Subsidiary in or to any
Foreign Subsidiary in an aggregate amount at any one time outstanding not to
exceed, when added to the aggregate amount of Investments outstanding under the
immediately preceding clause, $25.0 million and (v) made by a Foreign Subsidiary
to any other Foreign Subsidiary;

 

(h)                                 subject to the limits in
Section 9.07, Investments (including, without limitation, capital contributions)
in general or limited partnerships or other types of entities (each a “venture”)
entered into by the Borrower or a Restricted Subsidiary with others in the
ordinary course of business; provided that (i) any such venture is engaged
exclusively in oil and gas exploration, development, production, processing and
related activities, including transportation, (ii) the interest in such venture
is acquired in the ordinary course of business and on fair and reasonable terms
and (iii) such venture interests acquired and capital contributions made (valued
as of the date such interest was acquired or the contribution made) do not
exceed, in the aggregate at any time outstanding an amount equal to the greater
of $15.0 million or 5% of the then effective Borrowing Base;

 

(i)                                     subject to the limits in
Section 9.07, Investments in direct ownership interests in additional Oil and
Gas Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America and Canada;

 

(j)                                    loans or advances to employees, officers
or directors in the ordinary course of business of the Borrower or any of its
Restricted Subsidiaries, in each case only as permitted by applicable law,
including Section 402 of the Sarbanes Oxley Act of 2002, but in any event not to
exceed $2.5 million in the aggregate at any time;

 

(k)                                 Investments in stock, obligations or
securities received in settlement of debts arising from Investments permitted
under this Section 9.05 owing to the Borrower or any Restricted Subsidiary as a
result of a bankruptcy or other insolvency proceeding of the obligor in respect
of such debts or upon the enforcement of any Lien in favor of the Borrower or
any of its Restricted Subsidiaries; provided that the Borrower shall give the
Administrative Agent prompt written notice in the event that the aggregate
amount of all Investments held at any one time under this
Section 9.05(k) exceeds $5.0 million;

 

85

--------------------------------------------------------------------------------


 

(l)                                     Investments in the form of loans to
third parties for the sole purpose of purchasing Oil and Gas Properties pursuant
to a like kind or reverse like kind exchange in accordance with Rule 1031 of the
Code provided that (i) such loans shall not exceed $100.0 million of principal
outstanding at any one time; (ii) at all times during which such loans are
outstanding the amount of unused total Commitments shall not be less than 25% of
the then effective Borrowing Base; and (iii) the Oil and Gas Properties acquired
with such loans shall not be included in the determination of the Borrowing Base
until the Borrower or a Restricted Subsidiary takes title to such Oil and Gas
Property upon consummation of the exchange; and

 

(m)                             Other Investments (including investments in
Unrestricted Subsidiaries) not to exceed the greater of $30.0 million or 5% of
the then effective Borrowing Base.

 

Section 9.06                             Designation and Conversion of
Restricted and Unrestricted Subsidiaries; Indebtedness of Unrestricted
Subsidiaries.

 

(a)                                 Unless designated as an Unrestricted
Subsidiary on Schedule 7.14 as of the date hereof or thereafter, assuming
compliance with Section 9.06(b), any Person that becomes a Subsidiary of the
Borrower or any of its Restricted Subsidiaries shall be classified as a
Restricted Subsidiary.

 

(b)                                 The Borrower may designate by written
notification thereof to the Administrative Agent, any Restricted Subsidiary,
including a newly formed or newly acquired Subsidiary, as an Unrestricted
Subsidiary if (i) prior, and after giving effect, to such designation, neither a
Default, Event of Default nor a Borrowing Base Deficiency would exist, (ii) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct in all material
respects on and as of such date as if made on and as of the date of such
designation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), (iii) the designation of any Restricted
Subsidiary as an Unrestricted Subsidiary and any Disposition of Property to an
Unrestricted Subsidiary is (A) deemed to be an Investment in an Unrestricted
Subsidiary in an amount equal to the fair market value as of the date of such
designation or Disposition of the Borrower’s direct and indirect ownership
interest in such Subsidiary and such Investment would be permitted to be made at
the time of such designation under Section 9.05(g) and Section 9.05(l) and
(B) deemed to be a Disposition as of the date of designation or Disposition and
(iv) prior, and after giving effect, to such designation, the Borrower is in pro
forma compliance with Section 9.01(a) and Section 9.01(b).  Except as provided
in this Section 9.06(b), no Restricted Subsidiary may be redesignated as an
Unrestricted Subsidiary.

 

(c)                                  The Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary if after giving effect to such
designation, (i) the representations and warranties of the Borrower and its
Restricted Subsidiaries contained in each of the Loan Documents are true and
correct on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), (ii) no Default would exist and
(iii) the Borrower complies with the requirements of Section 8.14, Section 8.17
and Section 9.16.  Any such designation shall be treated as a cash dividend in
an amount equal to the lesser of the fair market value of the Borrower’s direct
and indirect ownership interest in such Subsidiary or the amount of the
Borrower’s cash investment previously made for purposes of the limitation on
Investments under Section 9.05(l).

 

(d)                                 The Borrower shall not permit the aggregate
principal amount of all Non-Recourse Indebtedness outstanding at any one time to
exceed 10% of the then effective Borrowing Base.

 

Section 9.07                                       Nature of Business;
International Operations.  Neither the Borrower nor any Restricted Subsidiary
will allow any material change to be made in the character of its business
(a) as an independent oil and gas exploration, development and production
company, and (b)

 

86

--------------------------------------------------------------------------------


 

activities incidental to the foregoing.  From and after the date hereof, the
Borrower and its Domestic Subsidiaries will not acquire or make any other
expenditure (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties not located within the geographical
boundaries of the United States or Canada.

 

Section 9.08                                       Reserved.

 

Section 9.09                                       Proceeds of Loans.

 

(a)                                 The Borrower will not permit the proceeds of
the Loans to be used for any purpose other than those permitted by
Section 7.21.  Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect.  If requested by the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

 

(b)                                 The Borrower will not request any Borrowing
or Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

Section 9.10                                       ERISA Compliance. The
Borrower will not, and will not permit any Subsidiary to, at any time:

 

(a)                                 engage, or permit any ERISA Affiliate to
engage, in any transaction in connection with which the Borrower, a Subsidiary
or any ERISA Affiliate could be subjected to either a civil penalty assessed
pursuant to subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax
imposed by Chapter 43 of Subtitle D of the Code, if either of which would have a
Material Adverse Effect.

 

(b)                                 fail to make, or permit any ERISA Affiliate
to fail to make, full payment when due of all amounts which, under the
provisions of any such Plan, agreement relating thereto or applicable law, the
Borrower, a Subsidiary or any ERISA Affiliate is required to pay as
contributions thereto, if such failure could reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  contribute to or assume an obligation to
contribute to, or permit any ERISA Affiliate to contribute to or assume an
obligation to contribute to (i) any employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by such entities in their sole discretion at any time without any
material liability other than the payment of accrued benefits under such plan,
or (ii) any employee pension benefit plan, as defined in section 3(2) of ERISA,
that is subject to Title IV of ERISA, section 302 of ERISA or section 412 of the
Code.

 

87

--------------------------------------------------------------------------------


 

Section 9.11                                       Sale or Discount of
Receivables.  Except for (a) receivables obtained by the Borrower or any
Restricted Subsidiary out of the ordinary course of business or (b) the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, neither the Borrower nor any Restricted Subsidiary will discount or
sell (with or without recourse) any of its notes receivable or accounts
receivable.

 

Section 9.12                                       Merger, Etc.  The Borrower
will not, and will not permit any Restricted Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (whether
in one transaction or in a series of transactions) all or substantially all of
its Property (except as permitted by Section 9.13) to any other Person (whether
now owned or hereafter acquired) (any such transaction, a “consolidation”), or
liquidate or dissolve; provided that the Borrower or any Restricted Subsidiary
may participate in a consolidation with any other Person; provided that:

 

(a)                                 any Restricted Subsidiary (including a
Foreign Subsidiary) may participate in a consolidation with the Borrower
(provided that the Borrower shall be the continuing or surviving corporation) or
any other Restricted Subsidiary that is a Domestic Subsidiary (provided that if
one of such parties to the consolidation is a Foreign Subsidiary, such Domestic
Subsidiary shall be the continuing or surviving Person) and if one of such
Restricted Subsidiaries is a Wholly-Owned Subsidiary, then the surviving Person
shall be a Wholly-Owned Subsidiary; and

 

(b)                                 any Foreign Subsidiary of the Borrower may
participate in a consolidation with any one or more Foreign Subsidiaries;
provided that if one of such Foreign Subsidiaries is a Wholly-Owned Subsidiary,
the survivor shall be a Wholly-Owned Subsidiary.

 

Section 9.13                                       Sale of Properties.  The
Borrower will not, and will not permit any Restricted Subsidiary to, sell,
assign, farm-out, convey or otherwise transfer any Property except for:

 

(a)                                 the sale of Hydrocarbons and geological and
seismic data in the ordinary course of business;

 

(b)                                 farmouts of undeveloped acreage and
assignments in connection with such farmouts;

 

(c)                                  the sale or transfer of Property that is no
longer necessary for the business of the Borrower or such Restricted Subsidiary
or is replaced by Property of at least comparable value and use;

 

(d)                                 the sale, transfer or other disposition of
Equity Interests in Unrestricted Subsidiaries;

 

(e)                                  the sale or other Disposition (including
Casualty Events) of any Oil and Gas Property or any interest therein or any
Restricted Subsidiary owning Oil and Gas Properties included in the Borrowing
Base or the Unwind of Swap Agreements; provided that (i) 75% of the
consideration received in respect of any such sale or other Disposition with a
purchase price exceeding $5.0 million shall be cash or other Oil and Gas
Properties (provided that if a Borrowing Base Deficiency exists at such time
then 100% of the cash consideration received in respect of any such sale or
other Disposition shall be applied as a prepayment to reduce the Borrowing Base
Deficiency), (ii) the consideration received in respect of any such sale or
other Disposition shall be equal to or greater than the fair market value of the
asset subject of such sale or other Disposition, and if such fair market value
is greater than $10.0 million,

 

88

--------------------------------------------------------------------------------


 

the Borrower shall deliver a certificate of a Responsible Officer of the
Borrower certifying to the fair market value and that the board of directors of
the Borrower has reasonably determined such and (iii) if any such sale or other
Disposition is of a Restricted Subsidiary owning Oil and Gas Properties, such
sale or other Disposition shall include all the Equity Interests owned by the
Borrower and its Restricted Subsidiaries of such Restricted Subsidiary;

 

(f)                                   sales and other transfers of Properties
between the Borrower and any Restricted Subsidiary or between any Restricted
Subsidiary and any other Restricted Subsidiary; and

 

(g)                                  if no Default, Event of Default or
Borrowing Base Deficiency then exists, sales and other dispositions of
Properties not otherwise permitted above having a fair market value not to
exceed the greater of $30.0 million or 5% of the then effective Borrowing Base
during any 12-month period.

 

Section 9.14                                       Environmental Matters.  The
Borrower will not, and will not permit any Restricted Subsidiary to, cause or
permit any of its Property to be in violation of, or do anything or permit
anything to be done which will subject any such Property to any Remedial Work
under any Environmental Laws, assuming disclosure to the applicable Governmental
Authority of all relevant facts, conditions and circumstances, if any,
pertaining to such Property where such violations or remedial obligations could
reasonably be expected to have a Material Adverse Effect.

 

Section 9.15                                       Transactions with
Affiliates.  The Borrower will not, and will not permit any Restricted
Subsidiary to, enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of Property or the rendering of any service,
with any Affiliate (other than the Guarantors) unless such transactions are
otherwise permitted under this Agreement and are upon fair and reasonable terms
no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate.

 

Section 9.16                                       Subsidiaries.  The Borrower
will not, and will not permit any Restricted Subsidiary to, create or acquire
any additional Restricted Subsidiary or redesignate an Unrestricted Subsidiary
as a Restricted Subsidiary unless the Borrower gives written notice to the
Administrative Agent of such creation or acquisition and complies with
Section 8.14(b) and Section 8.14(c).  The Borrower shall not, and shall not
permit any Restricted Subsidiary to, sell, assign or otherwise Dispose of any
Equity Interests in any Restricted Subsidiary except (i) in connection with the
issuance of director qualifying shares, (ii) in connection with any transactions
permitted under Section 9.12, Section 9.13(e) or Section 9.13(f), and
(iii) other sales, assignments or other dispositions of any Equity Interests in
Restricted Subsidiaries having an aggregate fair market value not to exceed $5.0
million during any fiscal year.

 

Section 9.17                                       Negative Pledge Agreements;
Dividend Restrictions.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any contract,
agreement or understanding which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Restricted Subsidiary
from paying dividends or making distributions to the Borrower or any Guarantor,
or which requires the consent of or notice to other Persons in connection
therewith; provided, however, the preceding restrictions will not apply to
encumbrances or restrictions arising under or by reason of (a) this Agreement or
the Security Instruments, (b) any leases, licenses or similar contracts as they
affect any Property or Lien subject to a lease or license, (c) any contract,
agreement or understanding creating Liens on Capital Leases permitted by
Section 9.03(c) (but only to the extent related to the Property on which such
Liens were created) and (d) any restriction with respect to a Subsidiary imposed
pursuant to an agreement entered into for the direct or indirect sale or
disposition of

 

89

--------------------------------------------------------------------------------


 

all or substantially all of the equity or Property of such Subsidiary (or the
Property that is subject to such restriction) pending the closing of such sale
or disposition to the extent such sale is permitted under this Agreement,
(e) customary provisions with respect to the distribution of Property in joint
venture agreements, (f) prohibitions, encumbrances or other restrictions imposed
by Governmental Requirements, (g) in the case of any Subsidiary that is a
Wholly-Owned Subsidiary of the Borrower, prohibitions, encumbrances or
restrictions imposed by its organizational documents or any related joint
venture or similar agreement, provided that such prohibitions, encumbrances or
restrictions apply only to such Subsidiary and to any Equity Interests in such
Subsidiary but only with respect to granting, conveying, creation or imposition
of any Lien and (h) prohibitions, encumbrances or other restrictions imposed by
any agreement relating to secured Indebtedness permitted by Section 9.02(i),
provided that such prohibitions, encumbrances or other restrictions apply only
to the assets securing such Indebtedness or Second Lien Notes permitted by
Section 9.02(j) or Permitted Junior Indebtedness permitted by Section 9.02(k).

 

Section 9.18                                       Gas Imbalances, Take-or-Pay
or Other Prepayments.  The Borrower will not allow gas imbalances, take-or-pay
or other prepayments with respect to the Oil and Gas Properties of the Borrower
or any Restricted Subsidiary that would require the Borrower or such Restricted
Subsidiary to deliver Hydrocarbons at some future time without then or
thereafter receiving full payment therefor to exceed a volume equal to 2% of the
total proved reserves (on an mcf equivalent basis) set forth in the most
recently delivered Reserve Report in the aggregate.

 

Section 9.19                                       Swap Agreements.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, enter into any Swap Agreements with any Person
other than:

 

(i)                                     Swap Agreements in respect of
commodities entered into not for speculative purposes (i) with an Approved
Counterparty and (ii) the notional volumes for which (when aggregated with other
commodity Swap Agreements then in effect, other than puts, floors and basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date such Swap Agreement is executed, (A) 85% of the
Projected Production for each month during the period during which such Swap
Agreement is in effect for crude oil, natural gas liquids and natural gas, for
the period of 24 months following the date such Swap Agreement is executed and
(B) 85% of the reasonably anticipated Hydrocarbon production from the total
Proved Reserves of the Borrower and its Restricted Subsidiaries (as forecast
based upon the most recently delivered Reserve Report), each month during the
period during which such Swap Agreement is in effect for crude oil, natural gas
liquids and natural gas, calculated on a barrel of oil equivalent basis, for the
period of 25 to 66 months following the date such Swap Agreement is executed;

 

(ii)                                  Swap Agreements in respect of interest
rates with an Approved Counterparty, as follows: (i) Swap Agreements effectively
converting interest rates from fixed to floating, the notional amounts of which
(when aggregated and netted with all other Swap Agreements of the Borrower and
its Restricted Subsidiaries then in effect effectively converting interest rates
from fixed to floating) do not exceed 50% of the then outstanding principal
amount of the Borrower’s Indebtedness for borrowed money which bears interest at
a fixed rate and (ii) Swap Agreements effectively converting interest rates from
floating to fixed, the notional amounts of which (when aggregated and netted
with all other Swap Agreements of the Borrower and its Restricted Subsidiaries
then in effect effectively converting interest rates from floating to fixed) do
not exceed 75% of the then outstanding principal amount of the Borrower’s
Indebtedness for borrowed money which bears interest at a floating rate and

 

90

--------------------------------------------------------------------------------


 

(iii)                               In addition to Swap Agreements under
Section 9.19(a)(i) and without further limitation, in connection with a proposed
acquisition of Oil and Gas Properties or Equity Interests of a Person owning Oil
and Gas Properties (a “Proposed Acquisition”), the Borrower or any Restricted
Subsidiary may also enter into incremental Swap Agreements with respect to the
reasonably anticipated projected production from the Oil and Gas Properties
subject of the Proposed Acquisition so long as (i) the Borrower or a Restricted
Subsidiary has signed a definitive acquisition agreement in connection with a
Proposed Acquisition and (ii) the aggregate notional volumes associated with
such incremental Swap Agreements do not exceed (A) 85% of the Projected
Production associated with the Oil and Gas Properties subject of such Proposed
Acquisition for each month during the period during which each such Swap
Agreement is in effect, for each of crude oil, natural gas liquids and natural
gas, calculated on a barrel of oil equivalent basis, for the period of 24 months
following the date such incremental Swap Agreement is executed and (B) 85% of
the reasonably anticipated Hydrocarbon production from the total Proved Reserves
associated with the Oil and Gas Properties subject of such Proposed Acquisition
(as forecast based upon the reserve report for the Oil and Gas Properties
subject of such Proposed Acquisition which has been delivered to the Lenders)
for each month during the period during which each such Swap Agreement is in
effect, for each of crude oil, natural gas liquids and natural gas, calculated
on a barrel of oil equivalent basis, for the period of 25 to 48 months following
the date such incremental Swap Agreement is executed.  The Borrower may permit
such incremental Swap Agreements to remain in place so long as none of the
following has occurred: (1) undrawn availability during the period prior to the
completion or termination of such acquisition has been reduced to less than 10%
of the then effective Borrowing Base, (2) the thirtieth (30th) day after such
acquisition has terminated has passed or (3) the 120th day after such definitive
acquisition agreement was executed has passed and the acquisition has not been
consummated.  If such incremental Swap Agreements are not permitted to remain in
place pursuant to the preceding sentence, the Borrower shall promptly terminate
or Unwind such Swap Agreements.

 

(b)                                 In no event shall any Swap Agreement contain
any requirement, agreement or covenant for the Borrower or any Restricted
Subsidiary to post collateral or margin to secure their obligations under such
Swap Agreement or to cover market exposures except to the extent permitted by
Section 9.03(e).

 

(c)                                  No Swap Agreement in respect of commodities
shall be terminated, Unwound, cancelled or otherwise Disposed of by the Borrower
or any Restricted Subsidiary except (i) to the extent permitted by Section 9.13
and (ii) subject to Section 2.08(a), the Borrower or any Restricted Subsidiary
may terminate, transfer or create any offsetting positions in respect of any
commodity swap positions (whether evidenced by a floor, put or Swap Agreement)
from time to time; provided that the Borrower shall provide reasonable prior
notice to the Administrative Agent with respect to any such termination,
transfer or creation of off-setting positions for any Swap Agreements upon which
the Lenders relied in determining the Borrowing Base.

 

(d)                                 If, after the end of any fiscal quarter of
the Borrower, the aggregate volume of all Swap Agreements in respect of
commodities for which settlement payments were calculated in such fiscal quarter
(other than basis differential swaps on volumes hedged by other Swap Agreements)
exceeded, or will exceed, 100% of actual production of crude oil, natural gas
and natural gas liquids, calculated separately, in such fiscal quarter, then the
Borrower shall within twenty (20) Business Days following the last day of such
fiscal quarter (or such later time to which the Administrative Agent may agree
in its sole discretion) terminate, create off-setting positions, allocate
volumes to other production the Borrower or any Subsidiary is marketing, or
otherwise Unwind existing Swap Agreements such that, at such time, future
hedging volumes will not exceed 100% of reasonably anticipated projected
production from proved, developed producing Oil and Gas Properties for each of
crude oil, natural gas and natural gas liquids, calculated separately, for the
then-current and any succeeding fiscal quarter.

 

91

--------------------------------------------------------------------------------


 

ARTICLE X
EVENTS OF DEFAULT; REMEDIES

 

Section 10.01                                Events of Default.  one or more of
the following events shall constitute an “Event of Default”:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof, by acceleration or otherwise.

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
Section 10.01(a)) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days.

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Restricted Subsidiary in or
in connection with any Loan Document or any amendment or modification of any
Loan Document or waiver under such Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made.

 

(d)                                 the Borrower or any Restricted Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in Section 8.02(a), Section 8.03 (with respect to Borrower’s or any Restricted
Subsidiary’s existence only), Section 8.16 or in Article IX.

 

(e)                                  the Borrower or any Restricted Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in this Agreement (other than those specified in Section 10.01(a),
Section 10.01(b), or Section 10.01(d)) or any other Loan Document, and such
failure shall continue unremedied for a period of thirty (30) days after the
earlier to occur of (A) notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender) or (B) a
Responsible Officer of the Borrower or such Restricted Subsidiary otherwise
becoming aware of such default.

 

(f)                                   the Borrower or any Restricted Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness prior to the longer of
(i) three (3) Business Days after the same shall become due and payable or
(ii) the expiration of any applicable grace or notice period, if any, specified
in the relevant document for such Material Indebtedness.

 

(g)                                  any other event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (after giving effect to any applicable
notice periods, if any, and any applicable grace periods) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any Restricted Subsidiary to make
an offer in respect thereof.

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Restricted
Subsidiary or its debts, or of a substantial part of its assets, under any
federal, state or foreign bankruptcy,

 

92

--------------------------------------------------------------------------------


 

insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for thirty (30) days or an order or decree
approving or ordering any of the foregoing shall be entered.

 

(i)                                     the Borrower or any Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing.

 

(j)                                    the Borrower or any Restricted Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due.

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of the greater of $10.0 million or 5% of
the then effective Borrowing Base (to the extent not covered by independent
third party insurance provided by reputable insurers as to which the insurer
does not dispute coverage and is not subject to an insolvency proceeding) shall
be rendered against the Borrower, any Restricted Subsidiary or any combination
thereof and the same shall remain undischarged for a period of thirty (30)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Restricted Subsidiary to enforce any such
judgment.

 

(l)                                     the Loan Documents after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in accordance with their terms against the Borrower or a Guarantor party thereto
or shall be repudiated by any of them, or cease to create a valid and perfected
Lien of the priority required thereby on any of the collateral purported to be
covered thereby, except to the extent permitted by the terms of this Agreement,
or the Borrower or any Restricted Subsidiary or any of their Affiliates shall so
state in writing.

 

(m)                             Other than as contemplated by the Plan of
Reorganization on the effective date thereof, a Change in Control shall occur.

 

(n)                                 the Existing Intercreditor Agreement or any
other intercreditor agreement entered into pursuant to the terms of this
Agreement shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in accordance with its terms against Borrower or any party thereto or any holder
of any Second Lien Notes or Permitted Junior Indebtedness, as applicable, or
shall be repudiated in writing by any of them, or cause the Liens of the Second
Lien Notes or any Permitted Junior Indebtedness to be senior or pari passu in
right to the Liens securing the Secured Obligation, or any payment by Borrower
or any Guarantor in violation of the terms of the Existing Intercreditor
Agreement or such other intercreditor agreement.

 

93

--------------------------------------------------------------------------------


 

Section 10.02                                Remedies.

 

(a)                                 In the case of an Event of Default other
than one described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), at
any time thereafter during the continuance of such Event of Default, the
Administrative Agent, at the direction of the Majority Lenders, shall, by notice
to the Borrower, take either or both of the following actions, at the same or
different times:  (i) terminate the Commitments and/or the LC Commitments, and
thereupon the Commitments and/or the LC Commitments shall terminate immediately,
and (ii) declare the Notes, if any, and the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower and
the Guarantors accrued hereunder and under the Loans, the Notes, if any, and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.09(j)), shall
become due and payable immediately, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration or other notice of any kind, all
of which are hereby waived by each Loan Party; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Commitments shall automatically terminate and the Notes, if any, and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and the other obligations of the Borrower and the Guarantors
accrued hereunder and under the Loans, the Notes, if any, and the other Loan
Documents (including, without limitation, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.09(j)), shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each Loan Party.

 

(b)                                 In the case of the occurrence and
continuation of an Event of Default, the Administrative Agent and the Lenders
will have all other rights and remedies available at law and equity.

 

(c)                                  All proceeds realized from the liquidation
or other Disposition of collateral or otherwise received after maturity of the
Loans, whether from the Borrower, another Loan Party, by acceleration or
otherwise, shall be applied:

 

(i)                                     first, to payment or reimbursement of
expenses and indemnities provided for in this Agreement and the Security
Instruments;

 

(ii)                                  second, to accrued interest on the Loans;

 

(iii)                               third, pro rata to principal outstanding on
the Loans and Secured Obligations referred to in clauses (b) and (c) of the
definition of “Secured Obligations”;

 

(iv)                              fourth, to any other Secured Obligations;

 

(v)                                 fifth, to serve as cash collateral to be
held by the Administrative Agent to secure the LC Exposure; and any excess shall
be paid to the Borrower or as otherwise required by any Governmental
Requirement.

 

(d)                                 In the case of the occurrence of an Event of
Default which results in the Commitments terminating then the Borrowing Base
shall automatically and concurrently be reduced to $0.

 

94

--------------------------------------------------------------------------------


 

ARTICLE XI
THE AGENTS

 

Section 11.01                                Appointment; Powers.  Each of the
Lenders and the Issuing Bank hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof and the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto.  Each Lender (and each
Person that becomes a Lender hereunder pursuant to Section 12.04) hereby
authorizes and directs the Administrative Agent to enter into the Loan
Documents, including without limitation, the Security Instruments, on behalf of
such Lender, in each case, as needed to effectuate the transactions permitted by
this Agreement and agrees that the Administrative Agent may take such actions on
its behalf as is contemplated by the terms of such applicable Security
Instrument. Without limiting the provisions of Section 11.02 and Section 12.03,
each Lender hereby consents to the Administrative Agent and any successor
serving in such capacity and agrees not to assert any claim (including as a
result of any conflict of interest) against the Administrative Agent, or any
such successor, arising from the role of the Administrative Agent or such
successor under the Loan Documents so long as it is either acting in accordance
with the terms of such documents and otherwise has not engaged in gross
negligence or willful misconduct.

 

Section 11.02                                Duties and Obligations of
Administrative Agent.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing (the use of the term
“agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and its Subsidiaries or any other obligor or guarantor, or (vii) any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein.  For purposes of determining compliance with the
conditions specified in Article VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent

 

95

--------------------------------------------------------------------------------


 

shall have received written notice from such Lender prior to the proposed
closing date specifying its objection thereto.

 

Section 11.03                                Action by Administrative Agent. 
The Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 2.07(b), Section 5.04(b), Section 8.13(c) or Section 12.02)
and in all cases the Administrative Agent shall be fully justified in failing or
refusing to act hereunder or under any other Loan Documents unless it shall
(a) receive written instructions from the Majority Lenders or the Lenders, as
applicable, (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 2.07(b),
Section 5.04(b), Section 8.13(c) or Section 12.02) specifying the action to be
taken and (b) be indemnified to its satisfaction by the Lenders against any and
all liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action, provided that no indemnity shall be provided
for any liabilities or losses determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of the Administrative Agent.  The instructions as aforesaid
and any action taken or failure to act pursuant thereto by the Administrative
Agent shall be binding on all of the Lenders.  If a Default or Event of Default
has occurred and is continuing, then the Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be directed by
the requisite Lenders in the written instructions (with indemnities) described
in this Section 11.03, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.  In no event, however, shall the Administrative
Agent be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement, the Loan Documents or
applicable law.  If a Default has occurred and is continuing, neither the
Syndication Agent nor any Documentation Agent shall have any obligation to
perform any act in respect thereof.  No Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Majority
Lenders or the Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 2.07(b),
Section 5.04(b), Section 8.13(c) or Section 12.02), and otherwise no Agent shall
be liable for any action taken or not taken by it hereunder or under any other
Loan Document or under any other document or instrument referred to or provided
for herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and non-appealable
judgment.

 

Section 11.04                                Reliance by Administrative Agent. 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon and each of the Borrower, the Lenders and the Issuing Bank
hereby waives the right to dispute the Administrative Agent’s record of such
statement, except in the case of gross negligence or willful misconduct by the
Administrative Agent.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  The
Agents may deem and treat the payee of the Note, if any, as the holder thereof
for all purposes hereof unless and until a written notice of the assignment or
transfer thereof permitted hereunder shall have been filed with the
Administrative Agent.

 

96

--------------------------------------------------------------------------------


 

Section 11.05                                Subagents.  The Administrative
Agent may perform any and all its duties and exercise its rights and powers by
or through any one or more sub-agents appointed by the Administrative Agent. 
The Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding Sections of this
Article XI shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Section 11.06                                Resignation of Agents.  Subject to
the appointment and acceptance of a successor Agent as provided in this
Section 11.06, any Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower.  Upon any such resignation, the Majority Lenders
shall have the right, with the consent of the Borrower, which consent shall not
be unreasonably withheld or delayed (provided that no such consent of the
Borrower shall be required upon the occurrence and during the continuance of an
Event of Default under Section 10.01(a), Section 10.01(b), Section 10.01(h) or
Section 10.01(i)), to appoint a successor from among the Lenders.  If no
successor shall have been so appointed and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent from among the Lenders, or an Affiliate
of any such bank.  Upon the acceptance of its appointment as Agent hereunder by
a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Agent’s resignation hereunder, the provisions of this
Article XI and Section 12.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

 

Section 11.07                                Agents as Lenders.  Each bank
serving as an Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

Section 11.08                                No Reliance.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and each other Loan Document
to which it is a party.  Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder.  The Agents shall not be required to keep themselves informed as to
the performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Borrower or its
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent or the Arrangers shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Borrower (or any of its Affiliates) which
may come into the possession of such Agent or any of its Affiliates.  In this
regard, each Lender acknowledges that Simpson, Thacher & Bartlett LLP is acting
in this transaction as special counsel to the Administrative

 

97

--------------------------------------------------------------------------------


 

Agent only, except to the extent otherwise expressly stated in any legal opinion
or any Loan Document.  Each other party hereto will consult with its own legal
counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.

 

Section 11.09                                Administrative Agent May File
Proofs of Claim.  In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to the Borrower or any of its Subsidiaries,
the Administrative Agent irrespective of whether the principal of any Loan or LC
Disbursement shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
LC Disbursements and all other Secured Obligations that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the Issuing Bank and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Section 12.03) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

 

Except as specifically contemplated herein, nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or other Secured Party any plan of
reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or other Secured Party or to authorize
the Administrative Agent to vote in respect of the claim of any Lender or other
Secured Party in any such proceeding.

 

Section 11.10                                Authority of Administrative Agent
to Release Collateral and Liens.  Each Lender, the Issuing Bank and each other
Secured Party hereby authorizes the Administrative Agent to release any
collateral that is permitted to be sold or released pursuant to the terms of the
Loan Documents (including irrevocably authorizing the Administrative Agent to
comply with the provisions of Section 12.19 (without requirement of notice to or
consent of any Person except as expressly required by Section 12.02(b)).  Each
Lender and the Issuing Bank hereby authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all (a) releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any sale or
other disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 9.13 or is otherwise authorized by the terms
of the Loan Documents, (b) releases from the Guaranty Agreement of any
Subsidiary that is sold or otherwise disposed of as permitted by the terms of
Section 9.13 or as otherwise specifically authorized by the terms of the Loan
Documents and (c) other releases of collateral that may be specifically
authorized by the terms of the Loan Documents.

 

98

--------------------------------------------------------------------------------


 

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 11.10 or Section 12.19.

 

Section 11.11                                The Arrangers, the Syndication
Agent and the Documentation Agent.  The Arrangers, the Syndication Agent and the
Documentation Agent shall have no duties, responsibilities or liabilities under
this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder.

 

Section 11.12                                Credit Bidding.  The Secured
Parties hereby irrevocably authorize the Administrative Agent, at the direction
of the Majority Lenders, to credit bid all or any portion of the Secured
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Secured Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law.  In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be
credit bid by the Administrative Agent at the direction of the Majority Lenders
on a ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase).  In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Secured Obligations which were credit bid shall be deemed
without any further action under this Agreement to be assigned to such vehicle
or vehicles for the purpose of closing such sale, (iii) the Administrative Agent
shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
Disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Majority Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Majority Lenders contained in Section 12.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason, such Secured Obligations shall automatically be reassigned to the
Secured Parties pro rata and the equity interests and/or debt instruments issued
by any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.  Notwithstanding that the
ratable portion of the Secured Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any

 

99

--------------------------------------------------------------------------------


 

designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.  For the avoidance of doubt,
Secured Obligations under a Secured Swap Agreement shall not be subject to a
credit bid without the prior written consent of the relevant Secured Swap
Provider.

 

ARTICLE XII
MISCELLANEOUS

 

Section 12.01                                Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing (i) delivered by hand or overnight courier service, mailed
by certified or registered mail, (ii) sent by telecopy or (iii) sent by email,
as follows:

 

(A)                               if to the Borrower, to it at 1000 Louisiana
St., Suite 6700, Houston, TX 77002, Attention: Mark J. Mize, Phone No. (832)
538-0303, Fax No. (832) 538-0220; and

 

(B)                               if to the Administrative Agent, to it at 1
Chase Tower, 10 South Dearborn, IL1-0010, Chicago, Illinois 60603 Attention: 
Leonida Mischke, Phone No. (312) 385-7055, Fax No. (312) 385-7096, and for all
other correspondence other than borrowings, continuation, conversion and Letter
of Credit requests 712 Main, 12th Floor, Houston, Texas 77002, Attention of
Ronald Dierker (Fax No. (713) 216-7794); and

 

(C)                               if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II, Article III,
Article IV and Article V unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

Section 12.02                                Waivers; Amendments.

 

(a)                                 No failure on the part of the Administrative
Agent, the Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents

 

100

--------------------------------------------------------------------------------


 

are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b)                                 Subject to Section 4.05, neither this
Agreement nor any provision hereof nor any Security Instrument nor any provision
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Majority Lenders or
by the Borrower and the Administrative Agent with the consent of the Majority
Lenders; provided that no such agreement shall

 

(i)                                     increase the Maximum Credit Amount or
Commitment of any Lender without the written consent of such Lender affected
thereby,

 

(ii)                                  increase the Borrowing Base without the
written consent of each of the Lenders, decrease or maintain the Borrowing Base
without the consent of the Required Lenders; provided that a Scheduled
Redetermination and the delivery of a Reserve Report may be postponed by the
Required Lenders; provided further that it is understood that any waiver (or
amendment or modification that would have the effect of a waiver) of the right
of the Required Lenders to adjust (through a reduction of) the Borrowing Base or
the amount of such adjustment in the form of a reduction to the Borrowing Base
pursuant to the Borrowing Base Adjustment Provisions in connection with the
occurrence of a relevant event giving rise to such right shall require the
consent of the Required Lenders,

 

(iii)                               reduce the principal amount of the Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, or reduce any other Secured Obligations hereunder or under
any other Loan Document, without the written consent of each Lender or Secured
Swap Provider directly and adversely affected thereby (except in connection with
any amendment or waiver of the applicability of any post-default increase in
interest rates, which shall be effective with the written consent of the
Majority Lenders),

 

(iv)                              postpone the scheduled date of payment or
prepayment of the principal amount of the Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or any other Secured
Obligations hereunder or under any other Loan Document, reduce the amount of,
waive or excuse any such payment, or postpone or extend the Termination Date, or
extend the expiry date of any Letter of Credit beyond the then current Maturity
Date without the written consent of each Lender directly and adversely affected
thereby,

 

(v)                                 change Section 4.01(b) or Section 4.01(c) in
a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender directly and adversely affected
thereby,

 

(vi)                              waive or amend Section 3.04(c) or Section 6.01
or change the definition of “Applicable Percentage”, without the written consent
of each Lender directly and adversely affected thereby,

 

(vii)                           release any Guarantor (except as set forth in
the Guaranty Agreement or pursuant to a transaction permitted hereby) or release
a substantial portion of the collateral (other than as provided

 

101

--------------------------------------------------------------------------------


 

in Section 11.10), in each case, without the written consent of each directly
and adversely affected Lender (other than any Defaulting Lender) or Secured Swap
Provider,

 

(viii)                        modify the terms of Section 10.02(c),
Section 12.14 or Section 12.19 without the written consent of (A) each Lender
directly and adversely affected thereby and the consent of each Person that is
directly and adversely affected hereby and (B) a party to a Swap Agreement
secured by the Security Instruments which is not a Lender (or an Affiliate of a
Lender) at the time of, or after giving effect to, such agreement; provided that
any waiver, amendment or modification to any Security Instrument that results in
the Secured Swap Obligations secured by such Security Instrument no longer being
secured thereby on an equal and ratable basis with the principal of the Loans,
or any amendment, modification or change to the definition of the terms
“Existing Secured Swap Agreement,” “Payment in Full,” “Secured Swap Agreement”
or “Secured Swap Provider,” shall also require the written consent of each
Secured Swap Party directly and adversely affected thereby, or

 

(ix)                              change (A) any of the provisions of this
Section 12.02(b) without the written consent of each Lender or other Secured
Swap Provider directly and adversely affected thereby, (B) the definitions of
“Majority Lenders,” “Required Lenders” or reduce the voting rights of any
Lender, without the written consent of each directly and adversely affected
Lender (other than any Defaulting Lender), (C) any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender directly and adversely affected
thereby; provided that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Bank hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be.

 

Notwithstanding the foregoing, any supplement to Schedule 7.14 (Subsidiaries)
shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

 

(c)                                  Notwithstanding anything to the contrary
contained in the Loan Documents, the Administrative Agent and the Borrower, may
amend, modify or supplement any Loan Document without the consent of any Lender
in order to (i) correct, amend, cure or resolve any minor ambiguity, omission,
defect, typographical error, inconsistency or other manifest error therein, (ii)
add a guarantor or collateral or otherwise enhance the rights and benefits of
the Lenders, (iii) make minor administrative or operational changes not adverse
to any Lender or (iv) adhere to any local Governmental Requirement on advice of
local counsel.

 

(d)                                 Notwithstanding anything to the contrary
contained in any Loan Documents, the Commitment of any Defaulting Lender may not
be increased without its consent (it being understood, for avoidance of doubt,
that no Defaulting Lender shall have any right to approve or disapprove any
increase, decrease or reaffirmation of the Borrowing Base) and the
Administrative Agent may with the consent of the Borrower amend, modify or
supplement the Loan Documents to effectuate an increase to the Borrowing Base
where such Defaulting Lender does not consent to an increase to its Commitment,
including not increasing the Borrowing Base by the portion thereof applicable to
the Defaulting Lender.

 

Section 12.03                                Expenses, Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel and other outside consultants for the Administrative Agent (provided
that

 

102

--------------------------------------------------------------------------------


 

counsel shall be limited to (x) one (1) counsel to such Persons, taken as a
whole, one (1) local counsel in each relevant jurisdiction and one (1)
regulatory counsel to all such Persons with respect to a relevant regulatory
matter, taken as a whole and (y), solely in the event of a conflict of interest,
one (1) additional counsel (and, if necessary, one (1) regulatory counsel and
one (1) local counsel in each relevant jurisdiction or for each matter) to each
group of similarly situated affected indemnified persons), the reasonable
travel, photocopy, mailing, courier, telephone and other similar expenses,
including all IntraLinks expenses, and the cost of environmental assessments and
audits and surveys and appraisals, in connection with the syndication of this
Agreement, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, taxes,
assessments and other charges incurred by the Administrative Agent or any Lender
in connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein or conducting of title reviews, mortgage
matches and collateral reviews, (iii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iv) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.

 

(b)                                 THE BORROWER SHALL INDEMNIFY EACH AGENT, THE
ISSUING BANK, THE ARRANGERS AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE (PROVIDED THAT COUNSEL SHALL BE
LIMITED TO (X) ONE (1) COUNSEL TO SUCH INDEMNITEES, TAKEN AS A WHOLE, ONE
(1) LOCAL COUNSEL IN EACH RELEVANT JURISDICTION AND ONE (1) REGULATORY COUNSEL
TO ALL SUCH INDEMNITEES WITH RESPECT TO A RELEVANT REGULATORY MATTER, TAKEN AS A
WHOLE AND (Y), SOLELY IN THE EVENT OF A CONFLICT OF INTEREST, ONE (1) ADDITIONAL
COUNSEL (AND, IF NECESSARY, ONE (1) REGULATORY COUNSEL AND ONE (1) LOCAL COUNSEL
IN EACH RELEVANT JURISDICTION OR FOR EACH MATTER) TO EACH GROUP OF SIMILARLY
SITUATED AFFECTED INDEMNITEES), INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING
THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF
ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR
ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR

 

103

--------------------------------------------------------------------------------


 

ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH,
(iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES BY THE BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID
WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE
BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF
THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD
RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES
OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY
ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO
ANY OF THE FOREGOING THAT MAY BE BROUGHT BY THE BORROWER, ANY GUARANTOR, ANY OF
THEIR RESPECTIVE AFFILIATES OR ANY OTHER PERSON OR ENTITY, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to any Agent or the Issuing Bank under
Section 12.03(a) or Section 12.03(b), each Lender severally

 

104

--------------------------------------------------------------------------------


 

agrees to pay to such Agent or the Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Agent or the Issuing Bank in its capacity as such.

 

(d)                                 All amounts due under this Section 12.03
shall be payable not later than five (5) days after written demand therefor.

 

Section 12.04                                Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section 12.04.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in Section 12.04(c)) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
Section 12.04(b)(ii), any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee, and provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof; and

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to an
assignee that is a Lender or an Affiliate of a Lender immediately prior to
giving effect to such assignment.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5.0 million unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

105

--------------------------------------------------------------------------------


 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire; and

 

(E)                                the assignee must not be a natural Person (or
a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural Person), a Defaulting Lender or an Affiliate
or a Subsidiary of the Borrower or any other Loan Party.

 

(iii)                               Subject to Section 12.04(b)(iv), and the
acceptance and recording thereof, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

 

(iv)                              The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Maximum Credit Amount of, and principal amount of (and stated interest on) the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank(s) and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.  In connection with any changes to the Register, if necessary, the
Administrative Agent will reflect the revisions on Annex I and, at its election,
forward a copy of such revised Annex I to the Borrower, the Issuing Bank and
each Lender.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b), the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this Section 12.04(b).

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrower, the Administrative Agent or the Issuing Bank, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the

 

106

--------------------------------------------------------------------------------


 

Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in clauses (i), (iii),
(iv), (v), (vi) and (vii) of the proviso to Section 12.02(b) that affects such
Participant and for which such Lender would have consent rights.  In addition
such agreement must provide that the Participant be bound by the provisions of
Section 12.03.  Subject to Section 12.04(c)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.01, Section 5.02 and
Section 5.03 (subject to the requirements and limitations therein, including the
requirements under Section 5.03(e) (it being understood that the documentation
required under Section 5.03(e) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.04(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender, provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  Unless otherwise required by the
Internal Revenue Service, any disclosure required by the foregoing sentence
shall be made by the relevant Lender directly and solely to the Internal Revenue
Service.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 5.01 or Section 5.03 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender, and this Section 12.04 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)           Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Borrower and the Guarantors to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.

 

107

--------------------------------------------------------------------------------


 

Section 12.05       Survival; Revival; Reinstatement.

 

(a)           All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect until
Payment in Full.  The provisions of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 and Article XI shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

 

(b)           To the extent that any payments on the Secured Obligations or
proceeds of any collateral are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then to such extent, the Secured Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Secured Parties’ Liens,
security interests, rights, powers and remedies under this Agreement and each
Loan Document shall continue in full force and effect.  In such event, each Loan
Document shall be automatically reinstated and the Borrower shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders and other Secured Parties to effect such reinstatement.

 

Section 12.06       Counterparts; Integration; Effectiveness.

 

(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

 

(b)           This Agreement and the other Loan Documents represent the final
agreement among the parties hereto and thereto and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.

 

(c)           Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

Section 12.07       Severability.  Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 12.08       Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or

 

108

--------------------------------------------------------------------------------


 

demand, provisional or final) at any time held and other obligations (of
whatsoever kind, including, without limitations obligations under Swap
Agreements) at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Restricted Subsidiary against any of and
all the obligations of the Borrower or any Restricted Subsidiary owed to such
Lender now or hereafter existing under this Agreement or any other Loan
Document, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured; provided that to the extent prohibited by applicable law as
described in the definition of “Excluded Swap Obligation,” no amounts received
from, or set off with respect to, any Guarantor shall be applied to any Excluded
Swap Obligations of such Guarantor.  The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of
Section 10.02(c) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, Issuing Bank(s) and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Secured Obligations owing to such Defaulting
Lender as to which it exercised such right of setoff. The rights of each
Lender, Issuing Bank(s) and their respective Affiliates under this Section 12.08
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, Issuing Bank(s) or their respective Affiliates may have. Each
Lender and Issuing Bank agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

Section 12.09       GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
WAIVER OF JURY TRIAL.

 

(a)           THIS AGREEMENT, THE NOTES (IF ANY) AND ANY LOAN DOCUMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS
SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE, COUNTY, AND CITY OF NEW YORK, BOROUGH OF MANHATTAN, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE
EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS; PROVIDED,
THAT NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT WILL PREVENT ANY
PARTY FROM BRINGING ANY ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY
RIGHT UNDER THE LOAN DOCUMENTS IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE
ESTABLISHED.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

 

(c)           EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR

 

109

--------------------------------------------------------------------------------


 

PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT THE ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER
ADDRESS AS IS SPECIFIED PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND
ASSUMPTION), SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER
JURISDICTION.

 

(d)           EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES (PROVIDED, THAT THIS WAIVER SHALL
NOT LIMIT RECOVERY BY AN INDEMNITEE PURSUANT TO SECTION 12.03 FOR
INDEMNIFICATION OF EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES PAID TO, OR
ASSERTED BY, A THIRD PARTY); (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

 

Section 12.10       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 12.11       Confidentiality.  Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement or any credit insurance provider, in
each case relating to the Borrower and its obligations, (g) with the consent of
the Borrower, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender or (i) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 12.11 or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower.  For the purposes of this

 

110

--------------------------------------------------------------------------------


 

Section 12.11, “Information” means all information received from the Borrower or
any Restricted Subsidiary relating to the Borrower or any Restricted Subsidiary
and their businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or a Restricted Subsidiary; provided that,
in the case of information received from the Borrower or any Restricted
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

 

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

Section 12.12       Interest Rate Limitation.  It is the intention of the
parties hereto that each Lender shall conform strictly to usury laws applicable
to it.  Accordingly, if the transactions contemplated hereby would be usurious
as to any Lender under laws applicable to it (including the laws of the United
States of America and the State of Texas or any other jurisdiction whose laws
may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in any of the Loan Documents or any agreement entered into in
connection with or as security for the Loans, it is agreed as follows:  (i) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Loans shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Secured Obligations (or, to the extent that the principal amount of the
Secured Obligations shall have been or would thereby be paid in full, refunded
by such Lender to the Borrower); and (ii) in the event that the maturity of the
Loans is accelerated by reason of an election of the holder thereof resulting
from any Event of Default under this Agreement or otherwise, or in the event of
any required or permitted prepayment, then such consideration that constitutes
interest under law applicable to any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Secured Obligations (or, to the extent that the principal amount of the
Secured Obligations shall have been or would thereby be paid in full, refunded
by such Lender to the Borrower).  All sums paid or agreed to be paid to any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Lender, be amortized, prorated,
allocated and spread throughout the stated term of the Loans, until payment in
full so that the rate or amount of interest on account of any

 

111

--------------------------------------------------------------------------------


 

Loans hereunder does not exceed the maximum amount allowed by such applicable
law.  If at any time and from time to time (i) the amount of interest payable to
any Lender on any date shall be computed at the Highest Lawful Rate applicable
to such Lender pursuant to this Section 12.12 and (ii) in respect of any
subsequent interest computation period the amount of interest otherwise payable
to such Lender would be less than the amount of interest payable to such Lender
computed at the Highest Lawful Rate applicable to such Lender, then the amount
of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12.  To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect. 
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

 

Section 12.13       EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

 

Section 12.14       Collateral Matters; Swap Agreements.  The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Secured Obligations shall also extend to and be
available on a pro rata basis to any Person under any Swap Agreement between the
Borrower or any Restricted Subsidiary and such Person if either (a) at the time
such Swap Agreement was entered into, such Person was a Lender or Affiliate of a
Lender hereunder or (b) such Swap Agreement was in effect on the Closing Date
and such Person or its Affiliate was a Lender on the Closing Date, in each case,
after giving effect to all netting arrangements relating to such Swap
Agreements.  Except as set forth in this Agreement, no Person shall have any
voting rights under any Loan Document as a result of the existence of
obligations owed to it under any such Swap Agreements.

 

Section 12.15       No Third Party Beneficiaries.  This Agreement, the other
Loan Documents, and the agreement of the Lenders to make Loans and the Issuing
Bank to issue, amend, renew or extend Letters of Credit hereunder are solely for
the benefit of the Borrower, and no other Person (including, without limitation,
any Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier
or materialsman) shall have any rights, claims, remedies or privileges hereunder
or under any other Loan Document against the Administrative Agent, any other
Agent, the Issuing Bank or any Lender for any reason whatsoever.  There are no
third party beneficiaries.

 

112

--------------------------------------------------------------------------------


 

Section 12.16       USA Patriot Act Notice.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower and other
Loan Parties, which information includes the name and address of the Borrower
and other Loan Parties and other information that will allow such Lender to
identify the Borrower and other Loan Parties in accordance with the Patriot Act.

 

Section 12.17       Flood Insurance Provisions.  Notwithstanding any provision
in this Agreement or any other Loan Document to the contrary, in no event is or
will any enclosed structure (having two walls and a roof) or manufactured mobile
home (each, a “Building”) be included as Collateral nor included in the
definition of “Mortgaged Property”, and no Building is hereby nor shall be
encumbered by a Mortgage, this Agreement or any other Loan Document.

 

Section 12.18       No Fiduciary Duty.  Each Lender and their Affiliates
(collectively, solely for purposes of this Section 12.18, the “Lenders”), may
have economic interests that conflict with those of the Borrower and its
Subsidiaries and their stockholders and/or their affiliates.  The Borrower, for
itself and on behalf of its Subsidiaries, agrees that nothing in this Agreement
or the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and the Borrower or its Subsidiaries, their
stockholders or their affiliates, on the other.  The Borrower, for itself and on
behalf of its Subsidiaries, acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower and its Subsidiaries, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of the Borrower or its Subsidiaries, their stockholders or their
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise Borrower or its Subsidiaries, their stockholders or their affiliates on
other matters) or any other obligation to the Borrower or any of its
Subsidiaries except the obligations expressly set forth in the Loan Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of the Borrower or any of its Subsidiaries, their management,
stockholders, creditors or any other Person.  The Borrower, for itself and its
Subsidiaries, acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower, for itself and its
Subsidiaries, agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Borrower or Subsidiary, in connection with such transaction or the
process leading thereto.

 

Section 12.19       Releases

 

(a)           Release Upon Payment in Full.  Upon Payment in Full, the
Administrative Agent, at the written request and expense of the Borrower, will
promptly release, reassign and transfer the Collateral to the Loan Parties.

 

(a)           Further Assurances.  If any of the Collateral shall be sold,
transferred or otherwise Disposed of by the Borrower or any Restricted
Subsidiary in a transaction permitted by the Loan Documents and such Collateral
shall no longer constitute or be required to be Collateral under the Loan
Documents, then the Administrative Agent, at the request and sole expense of the
Borrower and the applicable Restricted Subsidiary, shall promptly execute and
deliver all releases or other documents reasonably necessary or desirable for
the release of the Liens created by the applicable Security Instrument on such
Collateral.  At the request and sole expense of the Borrower, a Loan Party shall
be released from its obligations under the Loan Documents in the event that all
the capital stock or other

 

113

--------------------------------------------------------------------------------


 

Equity Interests of such Loan Party shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Loan Documents and such Equity
Interests shall no longer constitute or be required to be Collateral under the
Loan Documents.

 

Section 12.20       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

[SIGNATURES BEGIN NEXT PAGE]

 

114

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:

HALCÓN RESOURCES CORPORATION

 

 

 

 

By:

/s/ Mark J. Mize

 

 

Name: Mark J. Mize

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT, ISSUING BANK AND LENDER:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank and Lender

 

 

 

 

By:

/s/ Darren Vanek

 

 

Name: Darren Vanek

 

 

Title: Executive Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

as a Lender

 

 

 

 

By:

/s/ Michael Thomas

 

 

Name: Michael Thomas

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,
as a Lender

 

 

 

 

By:

/s/ Tyler D. Levings

 

 

Name: Tyler D. Levings

 

 

Title: Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC.,
as a Lender

 

 

 

 

By:

/s/ James V. Ducote

 

 

Name: James V. Ducote

 

 

Title: Managing Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,
as a Lender

 

 

 

 

By:

/s/ Vanessa Kurbatskiy

 

 

Name: Vanessa Kurbatskiy

 

 

Title: Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS
as a Lender

 

 

 

 

By:

/s/ Sriram Chandrasekara

 

 

Name: Sriram Chandrasekara

 

 

Title: Director

 

 

 

 

By:

/s/ Vincent Trapet

 

 

Name: Vincent Trapet

 

 

Title: Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

By:

/s/ David Denbina

 

 

Name: David Denbina, P.E.

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK,
as a Lender

 

 

 

 

By:

/s/ Chad Stephenson

 

 

Name: Chad Stephenson

 

 

Title: Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender

 

 

 

 

By:

/s/ Bryan J. Matthews

 

 

Name: Bryan J. Matthews

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Jeremy Roberts Stern

 

 

Name: Jeremy Roberts Stern

 

 

Title: Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC,
as a Lender

 

 

 

 

By:

/s/ Josh Rosenthal

 

 

Name: Josh Rosenthal

 

 

Title: Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC,
as a Lender

 

 

 

 

By:

/s/ Josh Strong

 

 

Name: Josh Strong

 

 

Title: Director

 

 

 

 

By:

/s/ Charles Hall

 

 

Name: Charles Hall

 

 

Title: Managing Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

NATIXIS, New York Branch
as a Lender

 

 

 

 

By:

/s/ Carlos Quinteros

 

 

Name: Carlos Quinteros

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Vikram Nath

 

 

Name: Vikram Nath

 

 

Title: Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,
as a Lender

 

 

 

 

By:

/s/  Leslie P. Vowell

 

 

Name:  Leslie P. Vowell

 

 

Title: Attorney-in-Fact

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,
as a Lender

 

 

 

 

By:

/s/ William S. Krueger

 

 

Name: William S. Krueger

 

 

Title: First Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS AND CLOSING DATE COMMITMENTS

 

Aggregate Maximum Credit Amounts

 

Name of Lender

 

Applicable Percentage

 

Closing Date
Commitment

 

Maximum Credit
Amount

 

JPMorgan Chase Bank, N.A.

 

10.4772

%

$

62,863,471.35

 

$

157,158,678.38

 

Wells Fargo Bank, N.A.

 

10.4772

%

$

62,863,471.35

 

$

157,158,678.38

 

Barclays Bank plc

 

9.8263

%

$

58,957,879.78

 

$

147,394,699.45

 

BMO Harris Financing, Inc.

 

9.8263

%

$

58,957,879.78

 

$

147,394,699.45

 

Bank of America, N.A.

 

6.7357

%

$

40,413,943.33

 

$

101,034,858.32

 

Capital One, National Association

 

6.7357

%

$

40,413,943.33

 

$

101,034,858.32

 

Natixis

 

6.7357

%

$

40,413,943.33

 

$

101,034,858.32

 

Royal Bank of Canada

 

6.7357

%

$

40,413,943.33

 

$

101,034,858.32

 

SunTrust Bank

 

6.7357

%

$

40,413,943.33

 

$

101,034,858.32

 

BNP Paribas

 

5.7734

%

$

34,640,522.67

 

$

86,601,306.68

 

ING Capital LLC

 

5.7734

%

$

34,640,522.67

 

$

86,601,306.68

 

Goldman Sachs Lending Partners LLC

 

5.6376

%

$

33,825,708.00

 

$

84,564,270.00

 

Credit Suisse AG, Cayman Islands Branch

 

5.0886

%

$

30,531,590.43

 

$

76,328,976.08

 

Comerica Bank

 

3.4415

%

$

20,649,237.32

 

$

51,623,093.30

 

TOTAL

 

100.0000

%

$

600,000,000.00

 

1,500,000,000.00

 

 

--------------------------------------------------------------------------------

 


 

Execution Version

 

GUARANTEE AND COLLATERAL AGREEMENT

 

 

made by

 

HALCÓN RESOURCES CORPORATION

 

and each of the other Grantors (as defined herein)

 

in favor of

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

Dated as of September 9, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I Definitions

2

 

 

 

Section 1.01

Definitions

2

Section 1.02

Other Definitional Provisions; References

3

 

 

 

ARTICLE II Guarantee

3

 

 

 

Section 2.01

Guarantee

3

Section 2.02

Payments

4

 

 

 

ARTICLE III Grant of Security Interest

4

 

 

 

Section 3.01

Grant of Security Interest

4

Section 3.02

Transfer of Pledged Securities

5

Section 3.03

Grantors Remain Liable under Accounts, Chattel Paper and Payment Intangibles

5

 

 

 

ARTICLE IV Acknowledgments, Waivers and Consents

6

 

 

 

Section 4.01

Acknowledgments, Waivers and Consents

6

Section 4.02

No Subrogation, Contribution or Reimbursement

8

 

 

 

ARTICLE V Representations and Warranties

9

 

 

 

Section 5.01

Representations in Credit Agreement

9

Section 5.02

Benefit to the Guarantor

9

Section 5.03

[Reserved]

9

Section 5.04

Title; No Other Liens

9

Section 5.05

Perfected First Priority Liens

10

Section 5.06

Legal Name, Organizational Status, Chief Executive Office

10

Section 5.07

Prior Names and Prior Addresses

10

Section 5.08

Pledged Securities

10

Section 5.09

Goods

10

Section 5.10

Instruments and Chattel Paper

10

Section 5.11

Truth of Information; Accounts

11

Section 5.12

Governmental Obligors

11

 

 

 

ARTICLE VI Covenants

11

 

 

 

Section 6.01

Covenants in Credit Agreement

11

Section 6.02

Maintenance of Perfected Security Interest; Further Documentation

11

Section 6.03

Maintenance of Records

12

Section 6.04

Right of Inspection

12

 

i

--------------------------------------------------------------------------------


 

Section 6.05

Further Identification of Collateral

13

Section 6.06

Changes in Locations, Name, etc.

13

Section 6.07

Compliance with Contractual Obligations

13

Section 6.08

Limitations on Dispositions of Collateral

13

Section 6.09

Pledged Securities

14

Section 6.10

Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise to
Accounts

15

Section 6.11

Analysis of Accounts, Etc.

15

Section 6.12

Instruments and Tangible Chattel Paper

15

Section 6.13

Maintenance of Equipment

16

Section 6.14

Commercial Tort Claims

16

 

 

 

ARTICLE VII Remedial Provisions

16

 

 

 

Section 7.01

Pledged Securities

16

Section 7.02

Collections on Accounts, Etc.

17

Section 7.03

Proceeds

18

Section 7.04

New York UCC and Other Remedies

18

Section 7.05

Private Sales of Pledged Securities

19

Section 7.06

Waiver; Deficiency

20

Section 7.07

Non-Judicial Enforcement

20

 

 

 

ARTICLE VIII The Administrative Agent

20

 

 

 

Section 8.01

Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

20

Section 8.02

Duty of Administrative Agent

22

Section 8.03

Execution of Financing Statements

22

Section 8.04

Authority of Administrative Agent

23

 

 

 

ARTICLE IX Subordination of Indebtedness

23

 

 

 

Section 9.01

Subordination of All Guarantor Claims

23

Section 9.02

Claims in Bankruptcy

23

Section 9.03

Payments Held in Trust

24

Section 9.04

Liens Subordinate

24

Section 9.05

Notation of Records

24

 

 

 

ARTICLE X Miscellaneous

24

 

 

 

Section 10.01

Waiver

24

Section 10.02

Notices

24

Section 10.03

Payment of Expenses, Indemnities, Etc.

25

Section 10.04

Amendments in Writing

25

Section 10.05

Successors and Assigns

25

Section 10.06

Invalidity

26

Section 10.07

Counterparts

26

Section 10.08

Survival

26

Section 10.09

Captions

26

 

ii

--------------------------------------------------------------------------------


 

Section 10.10

No Oral Agreements

26

Section 10.11

Governing Law; Submission to Jurisdiction

26

Section 10.12

Acknowledgments

27

Section 10.13

Additional Grantors

27

Section 10.14

Set-Off

27

Section 10.15

Releases

28

Section 10.16

Reinstatement

29

Section 10.17

Acceptance

29

 

SCHEDULES:

 

1.              Notice Addresses of Grantors

2.              Description of Pledged Securities

3.              Filings and Other Actions Required to Perfect Security Interests

4.              Correct Legal Name, Location of Jurisdiction of Organization,
Organizational Identification Number, Taxpayor Identification Number and Chief
Executive Office

5.              Prior Names and Prior Chief Executive Office

 

ANNEX:

 

I.                Form of Assumption Agreement

II.           Form of Acknowledgment and Consent

 

iii

--------------------------------------------------------------------------------


 

This GUARANTEE AND COLLATERAL AGREEMENT, dated as of September 9, 2016, is made
by Halcón Resources Corporation, a corporation duly formed and existing under
the laws of the State of Delaware (the “Borrower”), and each of the other
signatories hereto other than the Administrative Agent (the Borrower and each of
the other signatories hereto other than the Administrative Agent, together with
any other Subsidiary of the Borrower that becomes a party hereto from time to
time after the date hereof, the “Grantors”), in favor of JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, together with its successors in
such capacity, the “Administrative Agent”), for the banks and other financial
institutions (the “Lenders”) from time to time parties to the Senior Secured
Revolving Credit Agreement, dated as of even date herewith (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Lenders, the Administrative Agent, and the other Agents
party thereto.

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Loan Parties have made, and may make additional extensions of
credit to the Borrower;

 

WHEREAS, the Secured Swap Providers have entered, or may enter, into Secured
Swap Agreements;

 

WHEREAS, the Bank Products Providers have entered, or may enter, into agreements
to provide Bank Products;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement and from the
agreements to provide Bank Products and Secured Swap Agreements; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders and other Secured Parties to make their respective extensions
of credit to the Borrower thereunder, to enter into Secured Swap Agreements and
to provide Bank Products, each Grantor hereby agrees with the Administrative
Agent, for the ratable benefit of the Secured Parties, as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

Section 1.01          Definitions.

 

(a)           As used in this Agreement, each term defined above shall have the
meaning indicated above.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms as well as all uncapitalized terms
which are defined in the New York UCC on the date hereof are used herein as so
defined:  Accounts, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claims, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment,
Fixtures, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Letter-of-Credit Rights, Payment Intangibles, Proceeds, Supporting
Obligations, and Tangible Chattel Paper.

 

(b)           The following terms shall have the following meanings:

 

“Account Debtor” means a Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.

 

“Agreement” means this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Collateral” shall have the meaning assigned such term in Section 3.01.

 

“Credit Agreement” shall have the meaning assigned such term in the preamble.

 

“Grantors” shall have the meaning assigned such term in the preamble.

 

“Guarantors” means, collectively, each Grantor other than the Borrower.

 

“Issuers” means, collectively, each issuer of a Pledged Security.

 

“New York UCC” means the Uniform Commercial Code, as it may be amended, from
time to time in effect in the State of New York.

 

“Pledged Securities” means: (i) the Equity Interests described or referred to in
Schedule 2; and (ii) (a) the certificates or instruments, if any, representing
such Equity Interests, (b) all dividends (cash, stock or otherwise), cash,
instruments, rights to subscribe, purchase or sell and all other rights and
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Equity Interests, (c) all
replacements, additions to and substitutions for any of the property referred to
in this definition, including, without limitation, claims against third parties,
(d) the proceeds, interest, profits and other income of or on any of the
property referred to in this definition and (e) all books and records relating
to any of the property referred to in this definition.

 

“Post-Default Rate” means the per annum rate of interest provided for in
Section 3.02(c) of the Credit Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Issuing
Bank, the Lenders , each Secured Swap Provider, each Bank Products Provider and
any other Person owed Secured Obligations.

 

2

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended.

 

Section 1.02          Other Definitional Provisions; References.  The meanings
given to terms defined herein shall be equally applicable to both the singular
and plural forms of such terms.  The gender of all words shall include the
masculine, feminine, and neuter, as appropriate.  The words “herein,” “hereof,”
“hereunder” and other words of similar import when used in this Agreement refer
to this Agreement as a whole, and not to any particular article, section or
subsection.  Any reference herein to a Section shall be deemed to refer to the
applicable Section of this Agreement unless otherwise stated herein.  Any
reference herein to an exhibit, schedule or annex shall be deemed to refer to
the applicable exhibit, schedule or annex attached hereto unless otherwise
stated herein.  Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

ARTICLE II
GUARANTEE

 

Section 2.01          Guarantee.

 

(a)           Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and each of their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower and the Guarantors when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations (other than,
with respect to any Guarantor, any Excluded Swap Obligations of such
Guarantor).  This is a guarantee of payment and not collection and the liability
of each Guarantor is primary and not secondary.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors.

 

(c)           Each Guarantor agrees that the Secured Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Article II or
affecting the rights and remedies of the Administrative Agent or any Secured
Party hereunder.

 

(d)           Each Guarantor agrees that if the maturity of any of the Secured
Obligations is accelerated by bankruptcy or otherwise, such maturity shall also
be deemed accelerated for the purpose of this guarantee without demand or notice
to such Guarantor.  The guarantee contained in this Article II shall remain in
full force and effect until all the Secured Obligations shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and all
Secured Swap Agreements secured hereby and the Credit Agreement and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement, no Secured Obligations may be outstanding.

 

3

--------------------------------------------------------------------------------


 

(e)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from the Borrower, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Secured Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of the Secured Obligations or any payment received or
collected from such Guarantor in respect of the Secured Obligations), remain
liable for the Secured Obligations up to the maximum liability of such Guarantor
hereunder until the Secured Obligations are paid in full, no Letter of Credit
shall be outstanding, and all Secured Swap Agreements secured hereby and the
Credit Agreement and the Commitments are terminated.

 

Section 2.02          Payments.  Each Guarantor hereby agrees and guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim in Dollars at the Principal Office of the Administrative Agent
specified pursuant to the Credit Agreement.

 

ARTICLE III
GRANT OF SECURITY INTEREST

 

Section 3.01          Grant of Security Interest.  Each Grantor hereby pledges,
assigns and transfers to the Administrative Agent, and grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and whether now existing or
hereafter coming into existence (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Secured
Obligations:

 

(1)           all Accounts;

 

(2)           all Chattel Paper (whether Tangible Chattel Paper or Electronic
Chattel Paper);

 

(3)           all Commercial Tort Claims;

 

(4)           all Deposit Accounts other than payroll, withholding tax and other
fiduciary Deposit Accounts;

 

(5)           all Documents;

 

(6)           all General Intangibles (including, without limitation, rights in
and under any Swap Agreements);

 

(7)           all Goods (including, without limitation, all Inventory and all
Equipment, but excluding all Fixtures);

 

(8)           all Instruments;

 

4

--------------------------------------------------------------------------------


 

(9)           all Investment Property;

 

(10)         all Letter-of-Credit Rights (whether or not the letter of credit is
evidenced by a writing);

 

(11)         all Pledged Securities;

 

(12)         all Supporting Obligations;

 

(13)         all books and records pertaining to the Collateral;

 

(14)         to the extent not otherwise included, any other property insofar as
it consists of personal property of any kind or character defined in and subject
to the New York UCC; and

 

(15)         to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security, income, royalties and
other payments now or hereafter due and payable with respect to, and guarantees
and supporting obligations relating to, any and all of the Collateral and, to
the extent not otherwise included, all payments of insurance (whether or not the
Administrative Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, all other claims, including all cash,
guarantees and other Supporting Obligations given with respect to any of the
foregoing.

 

Section 3.02          Transfer of Pledged Securities.  All certificates and
instruments, if any, representing or evidencing the Pledged Securities shall be
delivered to and held pursuant hereto by the Administrative Agent or a Person
designated by the Administrative Agent and, in the case of an instrument or
certificate in registered form, shall be duly indorsed to the Administrative
Agent or in blank by an effective endorsement (whether on the certificate or
instrument or on a separate writing), and accompanied by any required transfer
tax stamps to effect the pledge of the Pledged Securities to the Administrative
Agent.  Notwithstanding the preceding sentence, all Pledged Securities must be
delivered or transferred in such manner, and each Grantor shall take all such
further action as may be requested by the Administrative Agent, as to permit the
Administrative Agent to be a “protected purchaser” to the extent of its security
interest as provided in Section 8-303 of the New York UCC (if the Administrative
Agent otherwise qualifies as a protected purchaser).

 

Section 3.03          Grantors Remain Liable under Accounts, Chattel Paper and
Payment Intangibles.  Anything herein to the contrary notwithstanding, each
Grantor shall remain liable under each of the Accounts, Chattel Paper and
Payment Intangibles to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise to each such Account, Chattel Paper or Payment
Intangible.  Neither the Administrative Agent nor any other Secured Party shall
have any obligation or liability under any Account, Chattel Paper or Payment
Intangible (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any such other
Secured Party of any payment relating to such Account, Chattel Paper or Payment
Intangible, pursuant hereto, nor shall the Administrative Agent or any

 

5

--------------------------------------------------------------------------------


 

other Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Account, Chattel Paper or Payment
Intangible (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party under any Account, Chattel
Paper or Payment Intangible (or any agreement giving rise thereto), to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to it or to which it may
be entitled at any time or times.

 

ARTICLE IV
ACKNOWLEDGMENTS, WAIVERS AND CONSENTS

 

Section 4.01          Acknowledgments, Waivers and Consents.

 

(a)           Each Guarantor acknowledges and agrees that the obligations
undertaken by it under this Agreement involve the guarantee and the provision of
collateral security for the Secured Obligations, which obligations consist, in
part, of the obligations of Persons other than such Guarantor and that such
Guarantor’s guarantee and provision of collateral security for the Secured
Obligations are absolute, irrevocable and unconditional under any and all
circumstances.  In full recognition and furtherance of the foregoing, each
Guarantor understands and agrees, to the fullest extent permitted under
applicable law and except as may otherwise be expressly and specifically
provided in the Loan Documents, that each Guarantor shall remain obligated
hereunder (including, without limitation, with respect to the guarantee made by
such Guarantor hereby and the collateral security provided by such Guarantor
herein) and the enforceability and effectiveness of this Agreement and the
liability of such Guarantor, and the rights, remedies, powers and privileges of
the Administrative Agent and the other Secured Parties under this Agreement and
the other Loan Documents shall not be affected, limited, reduced, discharged or
terminated in any way:

 

(i)            notwithstanding that, without any reservation of rights against
any Guarantor and without notice to or further assent by any Guarantor, (A) any
demand for payment of any of the Secured Obligations made by the Administrative
Agent or any other Secured Party may be rescinded by the Administrative Agent or
such other Secured Party and any of the Secured Obligations continued; (B) the
Secured Obligations, the liability of any other Person upon or for any part
thereof or any collateral security or guarantee therefore or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by, or any indulgence or forbearance in respect thereof granted by, the
Administrative Agent or any other Secured Party; (C) the Credit Agreement, the
other Loan Documents, any Secured Swap Agreement and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Secured Swap Providers, Required Lenders or all Lenders, as the case may be)
may deem advisable from time to time; (D) the Borrower, any Guarantor or any
other Person may from time to time accept or enter into new or additional
agreements, security documents, guarantees or other instruments in addition to,
in exchange for or relative to, any Loan Document or Secured Swap Agreement, all
or any part of the Secured Obligations or any Collateral now or in the future
serving as security for the Secured Obligations; (E) any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
other Secured

 

6

--------------------------------------------------------------------------------


 

Party for the payment of the Secured Obligations may be sold, exchanged, waived,
surrendered or released; and (F) any other event shall occur which constitutes a
defense or release of sureties generally; and

 

(ii)           without regard to, and each Guarantor hereby expressly waives to
the fullest extent permitted by law any defense now or in the future arising by
reason of, (A) the illegality, invalidity or unenforceability of the Credit
Agreement, any other Loan Document, any Secured Swap Agreement, any of the
Secured Obligations or any other collateral security therefore or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any other Secured Party; (B) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Guarantor or any other Person against
the Administrative Agent or any other Secured Party; (C) the insolvency,
bankruptcy arrangement, reorganization, adjustment, composition, liquidation,
disability, dissolution or lack of power of any Guarantor or any other Person at
any time liable for the payment of all or part of the Secured Obligations or the
failure of the Administrative Agent or any other Secured Party to file or
enforce a claim in bankruptcy or other proceeding with respect to any Person; or
any sale, lease or transfer of any or all of the assets of the any Guarantor, or
any changes in the partners of any Guarantor; (D) the fact that any Collateral
or Lien contemplated or intended to be given, created or granted as security for
the repayment of the Secured Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other Lien, it
being recognized and agreed by each of the Guarantors that it is not entering
into this Agreement in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the Collateral for
the Secured Obligations; (E) any failure of the Administrative Agent or any
other Secured Party to marshal assets in favor of any Guarantor or any other
Person, to exhaust any collateral for all or any part of the Secured
Obligations, to pursue or exhaust any right, remedy, power or privilege it may
have against any Guarantor or any other Person or to take any action whatsoever
to mitigate or reduce any Guarantor’s liability under this Agreement or any
other Loan Document; (F) any law which provides that the obligation of a surety
or guarantor must neither be larger in amount nor in other respects more
burdensome than that of the principal or which reduces a surety’s or guarantor’s
obligation in proportion to the principal obligation; (G) the possibility that
the Secured Obligations may at any time and from time to time exceed the
aggregate liability of such Guarantor under this Agreement; or (H) any other
circumstance or act whatsoever, including any action or omission of the type
described in Section 4.01(a)(i) (with or without notice to or knowledge of any
Guarantor), which constitutes, or might be construed to constitute, an equitable
or legal discharge or defense of the Borrower for the Secured Obligations, or of
such Guarantor under the guarantee contained in Article II or with respect to
the collateral security provided by such Guarantor herein, or which might be
available to a surety or guarantor, in bankruptcy or in any other instance.

 

(b)           Each Guarantor hereby waives to the extent permitted by law: 
(i) except as expressly provided otherwise in any Loan Document, all notices to
such Guarantor, or to any other Person, including but not limited to, notices of
the acceptance of this Agreement, the guarantee contained in Article II or the
provision of collateral security provided herein, or the creation, renewal,
extension, modification, accrual of any Secured Obligations, or notice of or
proof of reliance by the Administrative Agent or any other Secured Party upon
the guarantee contained in Article II or upon the collateral security provided
herein, or of default in the

 

7

--------------------------------------------------------------------------------


 

payment or performance of any of the Secured Obligations owed to the
Administrative Agent or any other Secured Party and enforcement of any right or
remedy with respect thereto; or notice of any other matters relating thereto;
the Secured Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in Article II and the collateral
security provided herein and no notice of creation of the Secured Obligations or
any extension of credit already or hereafter contracted by or extended to the
Borrower need be given to any Guarantor; and all dealings between the Borrower
and any of the Guarantors, on the one hand, and the Administrative Agent and the
other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in Article II and on the collateral security provided herein;
(ii) diligence and demand of payment, presentment, protest, dishonor and notice
of dishonor; (iii) any statute of limitations affecting any Guarantor’s
liability hereunder or the enforcement thereof; (iv) all rights of revocation
with respect to the Secured Obligations, the guarantee contained in Article II
and the provision of collateral security herein; and (v) all principles or
provisions of law which conflict with the terms of this Agreement and which can,
as a matter of law, be waived.

 

(c)           When making any demand hereunder or otherwise pursuing its rights
and remedies hereunder against any Guarantor, the Administrative Agent or any
other Secured Party may, but shall be under no obligation to, join or make a
similar demand on or otherwise pursue or exhaust such rights and remedies as it
may have against the Borrower, any other Guarantor or any other Person or
against any collateral security or guarantee for the Secured Obligations or any
right of offset with respect thereto, and any failure by the Administrative
Agent or any other Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any Guarantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Guarantor of any obligation
or liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any other Secured Party against any Guarantor.  For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.  Neither the Administrative Agent nor any other Secured Party shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Secured Obligations or for the guarantee
contained in Article II or any property subject thereto.

 

Section 4.02          No Subrogation, Contribution or Reimbursement. 
Notwithstanding any payment made by any Guarantor hereunder or any set-off or
application of funds of any Guarantor by the Administrative Agent or any other
Secured Party, no Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any other Secured Party against the
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by the Administrative Agent or any other Secured Party for the
payment of the Secured Obligations, nor shall any Guarantor seek or be entitled
to seek any indemnity, exoneration, participation, contribution or reimbursement
from the Borrower or any other Guarantor in respect of payments made by such
Guarantor hereunder, and each Guarantor hereby expressly waives, releases, and
agrees not to exercise any all such rights of subrogation, reimbursement,
indemnity and contribution.  Each Guarantor further agrees that to the extent
that such waiver and release set forth herein is found by a court of competent
jurisdiction to be void

 

8

--------------------------------------------------------------------------------


 

or voidable for any reason, any rights of subrogation, reimbursement, indemnity
and contribution such Guarantor may have against the Borrower, any other
Guarantor or against any collateral or security or guarantee or right of offset
held by the Administrative Agent or any other Secured Party shall be junior and
subordinate to any rights the Administrative Agent and the other Secured Parties
may have against the Borrower and such Guarantor and to all right, title and
interest the Administrative Agent and the other Secured Parties may have in any
collateral or security or guarantee or right of offset.  The Administrative
Agent, for the benefit of the Secured Parties, may use, sell or dispose of any
item of Collateral or security as it sees fit without regard to any subrogation
rights any Guarantor may have, and upon any disposition or sale, any rights of
subrogation any Guarantor may have shall terminate.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder and to induce the Lenders and the other
Secured Parties to enter into Secured Swap Agreements and to provide Bank
Products, each Grantor hereby represents and warrants to the Administrative
Agent and each other Secured Party that:

 

Section 5.01          Representations in Credit Agreement.  In the case of each
Guarantor, the representations and warranties set forth in Article VII of the
Credit Agreement as they relate to such Guarantor (in its capacity as a
Subsidiary of the Borrower) or to the Loan Documents to which such Guarantor is
a party are true and correct in all material respects (unless already qualified
by materiality in which case such applicable representation and warranty that by
its terms refers to a specified earlier date, in which case shall be true and
correct), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material  respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct in all material respects)
as of such specified earlier date; provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section 5.01, be deemed to be a reference to such Guarantor’s knowledge.

 

Section 5.02          Benefit to the Guarantor.  The Borrower is a member of an
affiliated group of companies that includes each Guarantor, and the Borrower and
the Guarantors are engaged in related businesses.  Each Guarantor is a
Subsidiary of the Borrower and its guaranty and surety obligations pursuant to
this Agreement reasonably may be expected to benefit, directly or indirectly,
it; and it has determined that this Agreement is necessary and convenient to the
conduct, promotion and attainment of the business of such Guarantor and the
Borrower.

 

Section 5.03          [Reserved].

 

Section 5.04          Title; No Other Liens.  Except for the security interest
granted to the Administrative Agent for the ratable benefit of the Secured
Parties pursuant to this Agreement and Liens permitted under Section 9.03 of the
Credit Agreement, such Grantor is the legal and beneficial owner of its
respective items of the Collateral free and clear of any and all Liens.  No

 

9

--------------------------------------------------------------------------------


 

financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement, the Security Instruments or as are
filed to secure Liens permitted by Section 9.03 of the Credit Agreement.

 

Section 5.05          Perfected First Priority Liens.  The security interests
granted pursuant to this Agreement (a) upon completion of the filings and other
actions specified on Schedule 3 (which, in the case of all filings and other
documents referred to on said Schedule, have been delivered to the
Administrative Agent in completed and duly executed form) will constitute valid
perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b) are prior to all
other Liens on the Collateral in existence on the date hereof except for
Excepted Liens which have priority over the Liens on the Collateral by operation
of law.

 

Section 5.06          Legal Name, Organizational Status, Chief Executive
Office.  On the date hereof, the correct legal name of such Grantor, such
Grantor’s jurisdiction of organization, organizational number, taxpayor
identification number and the location of such Grantor’s chief executive office
or sole place of business are specified on Schedule 4.

 

Section 5.07          Prior Names and Prior Chief Executive Office.  Schedule 5
correctly sets forth (a) all names and trade names that such Grantor has used in
the last five years and (b) the chief executive offices of such Grantor over the
last five years (if different from that which is set forth in Section 5.06
above).

 

Section 5.08          Pledged Securities.  The shares (or such other interests)
of Pledged Securities pledged by such Grantor hereunder constitute all the
issued and outstanding shares (or such other interests) of all classes of the
capital stock or other Equity Interests of each Issuer owned by such Grantor. 
All the shares (or such other interests) of the Pledged Securities have been
duly and validly issued and, in the case of shares of stock of a corporation,
are fully paid and nonassessable; and such Grantor is the record and beneficial
owner of, and has good title to, the Pledged Securities pledged by it hereunder,
free of any and all Liens except Excepted Liens or options, warrants, puts,
calls or other rights of any other Person, and restrictions or options in favor
of, or claims of, any other Person, except the security interest created by this
Agreement.  The pledged LLC interests and the pledged partnership interests do
not, by their terms, provide that they are securities to be governed by
Article 8 of the Code — Investment Securities. For the avoidance of doubt,
notwithstanding anything herein to the contrary, in no event shall the Equity
Interests of any Unrestricted Subsidiary be required to be pledged.

 

Section 5.09          Goods.  No portion of the Collateral constituting Goods is
in the possession of a bailee that has issued a negotiable or non-negotiable
document covering such Collateral.

 

Section 5.10          Instruments and Chattel Paper.  Such Grantor has delivered
to the Administrative Agent all Collateral constituting Instruments and Chattel
Paper having in value in

 

10

--------------------------------------------------------------------------------


 

excess of $1,000,000.  No Collateral constituting Chattel Paper or Instruments
contains any statement therein to the effect that such Collateral has been
assigned to an identified party other than the Administrative Agent, and the
grant of a security interest in such Collateral in favor of the Administrative
Agent hereunder does not violate the rights of any other Person as a secured
party.

 

Section 5.11          Truth of Information; Accounts.  All information with
respect to the Collateral set forth in any schedule, certificate or other
writing at any time heretofore or hereafter furnished by such Grantor to the
Administrative Agent or any other Secured Party, and all other written
information heretofore or hereafter furnished by such Grantor to the
Administrative Agent or any other Secured Party is and will be true and correct
in all material respects as of the date furnished.  The amount represented by
such Grantor to the Administrative Agent and the Lenders from time to time as
owing by each Account Debtor or by all Account Debtors in respect of the
Accounts, Chattel Paper and Payment Intangibles will at such time be the correct
amount actually owing by such Account Debtor or Account Debtors thereunder.  The
place where each Grantor keeps its records concerning the Accounts, Chattel
Paper and Payment Intangibles is 1000 Louisiana St., Suite 6700, Houston, TX
77002.

 

Section 5.12          Governmental Obligors.  None of the Account Debtors on
such Grantor’s Accounts, Chattel Paper or Payment Intangibles is a Governmental
Authority.

 

ARTICLE VI
COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Secured Obligations shall have been paid in full, no Letter of Credit shall be
outstanding and the Commitments shall have terminated:

 

Section 6.01          Covenants in Credit Agreement.  In the case of each
Guarantor, such Guarantor shall take, or shall refrain from taking, as the case
may be, each action that is necessary to be taken or not taken, as the case may
be, so that no Default or Event of Default is caused by the failure to take such
action or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

 

Section 6.02          Maintenance of Perfected Security Interest; Further
Documentation.

 

(a)           Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 5.05 and shall defend such security interest against the
claims and demands of all Persons whomsoever except for Excepted Liens.

 

(b)           At any time and from time to time, upon the request of the
Administrative Agent or any other Secured Party, and at the sole expense of such
Grantor, such Grantor will promptly and duly give, execute, deliver, indorse,
file or record any and all financing statements, continuation statements,
amendments, notices (including, without limitation, notifications to financial
institutions and any other Person), contracts, agreements, assignments,
certificates, stock powers or other instruments, obtain any and all governmental
approvals and consents and

 

11

--------------------------------------------------------------------------------


 

take or cause to be taken any and all steps or acts that may be necessary or
advisable or as the Administrative Agent may reasonably request to create,
perfect, establish the priority of, or to preserve the validity, perfection or
priority of, the Liens granted by this Agreement or to enable the Administrative
Agent or any other Secured Party to enforce its rights, remedies, powers and
privileges under this Agreement with respect to such Liens or to otherwise
obtain or preserve the full benefits of this Agreement and the rights, powers
and privileges herein granted.

 

(c)           Without limiting the obligations of the Grantors under
Section 6.02(b):  (i)upon the request of the Administrative Agent or any other
Secured Party, such Grantor shall take or cause to be taken all actions (other
than any actions required to be taken by the Administrative Agent or any Lender)
requested by the Administrative Agent to cause the Administrative Agent to
(A) have “control” (within the meaning of Sections 9-104, 9-105, 9-106, and
9-107 of the New York UCC) over any Collateral constituting Deposit Accounts,
Electronic Chattel Paper, Investment Property (including the Pledged
Securities), or Letter-of-Credit Rights, including, without limitation,
executing and delivering any agreements, in form and substance satisfactory to
the Administrative Agent, with securities intermediaries, Issuers or other
Persons in order to establish “control”, and each Grantor shall promptly notify
the Administrative Agent and the other Secured Parties of such Grantor’s
acquisition of any such Collateral, and (B) be a “protected purchaser” (as
defined in Section 8-303 of the New York UCC); (ii) with respect to Collateral
other than certificated securities and goods covered by a document in the
possession of a Person other than such Grantor or the Administrative Agent, such
Grantor shall obtain written acknowledgment that such Person holds possession
for the Administrative Agent’s benefit; and (iii) with respect to any Collateral
constituting Goods that are in the possession of a bailee, such Grantor shall
provide prompt notice to the Administrative Agent and the other Secured Parties
of any such Collateral then in the possession of such bailee, and such Grantor
shall take or cause to be taken all actions (other than any actions required to
be taken by the Administrative Agent or any other Secured Party) necessary or
requested by the Administrative Agent to cause the Administrative Agent to have
a perfected security interest in such Collateral under applicable law.

 

(d)           This Section 6.02 and the obligations imposed on each Grantor by
this Section 6.02 shall be interpreted as broadly as possible in favor of the
Administrative Agent and the other Secured Parties in order to effectuate the
purpose and intent of this Agreement.

 

Section 6.03          Maintenance of Records.  Such Grantor will keep and
maintain at its own cost and expense satisfactory and complete records of the
Collateral, including, without limitation, a record of all payments received and
all credits granted with respect to the Accounts.  For the Administrative
Agent’s and the other Secured Parties’ further security, the Administrative
Agent, for the ratable benefit of the Secured Parties, shall have a security
interest in all of such Grantor’s books and records pertaining to the
Collateral, and such Grantor shall turn over any such books and records to the
Administrative Agent or to its representatives during normal business hours at
the request of the Administrative Agent and shall provide such clerical and
other assistance as may be reasonably requested with regard thereto.

 

Section 6.04          Right of Inspection.  The Administrative Agent and the
other Secured Parties and their respective representatives shall at all times
have full and free access during normal business hours to all the books,
correspondence and records of such Grantor, and the

 

12

--------------------------------------------------------------------------------


 

Administrative Agent and the other Secured Parties and their respective
representatives may examine the same, take extracts therefrom and make
photocopies thereof and shall at all times also have the right to enter into and
upon any premises where any of the Collateral (including, without
limitation, Inventory or Equipment) is located for the purpose of inspecting the
same, observing its use or otherwise protecting its interests therein, and such
Grantor agrees to render to the Administrative Agent and the other Secured
Parties and their respective representatives, at such Grantor’s sole cost and
expense, such clerical and other assistance as may be reasonably requested with
regard to any of the foregoing.  The Administrative Agent and the other Secured
Parties and their respective representatives shall use reasonable efforts to
give Grantors prior written notice of such entry and to use reasonable efforts
to not disturb Grantors’ ordinary course of business

 

Section 6.05          Further Identification of Collateral.  Such Grantor will
furnish to the Administrative Agent and the Lenders from time to time, at such
Grantor’s sole cost and expense, statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail.

 

Section 6.06          Changes in Locations, Name, etc.  Such Grantor recognizes
that financing statements pertaining to the Collateral have been or may be filed
where such Grantor maintains any Collateral or is organized.  Without limitation
of any other covenant herein, such Grantor will not cause or permit (i) any
change to be made in its name, identity or corporate structure or (ii) any
change to (A) the identity of any warehouseman, common carrier, other
third-party transporter, bailee or any agent or processor in possession or
control of any Collateral or (iii) such Grantor’s jurisdiction of organization
or (iv) the location of any Collateral, unless such Grantor shall have first
(1) notified the Administrative Agent and the other Secured Parties of such
change at least ten (10) days prior to the effective date of such change, and
(2) taken all action reasonably requested by the Administrative Agent or any
other Secured Party for the purpose of maintaining the perfection and priority
of the Administrative Agent’s security interests under this Agreement.  In any
notice furnished pursuant to this Section 6.06, such Grantor will expressly
state in a conspicuous manner that the notice is required by this Agreement and
contains facts that may require additional filings of financing statements or
other notices for the purposes of continuing perfection of the Administrative
Agent’s security interest in the Collateral.

 

Section 6.07          Compliance with Contractual Obligations.  Such Grantor
will perform and comply in all material respects with all its contractual
obligations relating to the Collateral (including, without limitation, with
respect to the goods or services, the sale or lease or rendition of which gave
rise or will give rise to each Account).

 

Section 6.08          Limitations on Dispositions of Collateral.  The
Administrative Agent and the other Secured Parties do not authorize, and such
Grantor agrees not to sell, transfer, lease or otherwise dispose of any of the
Collateral, or attempt, offer or contract to do so except to the extent
expressly permitted by the Credit Agreement.

 

13

--------------------------------------------------------------------------------


 

Section 6.09          Pledged Securities.

 

(a)           If such Grantor shall become entitled to receive or shall receive
any stock certificate or other instrument (including, without limitation, any
certificate or instrument representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate or instrument issued in connection with any reorganization), option
or rights in respect of the capital stock or other Equity Interests of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares (or such other interests) of the Pledged Securities, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Administrative Agent and the other Secured Parties, hold the same in trust
for the Administrative Agent and the other Secured Parties and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power or other equivalent instrument of transfer, if applicable,
acceptable to the Administrative Agent covering such certificate or instrument
duly executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Secured
Obligations.

 

(b)           Without the prior written consent of the Administrative Agent,
such Grantor will not (i) unless otherwise permitted hereby, vote to enable, or
take any other action to permit, any Issuer to issue any stock or other Equity
Interests of any nature or to issue any other securities or interests
convertible into or granting the right to purchase or exchange for any stock or
other Equity Interests of any nature of any Issuer, (ii) sell, assign, transfer,
exchange or otherwise dispose of, or grant any option with respect to, the
Pledged Securities or Proceeds thereof (except pursuant to a transaction
expressly permitted by the Credit Agreement), (iii) create, incur or permit to
exist any Lien other than Liens permitted under Section 9.03 of the Credit
Agreement or option in favor of, or any claim of any Person with respect to, any
of the Pledged Securities or Proceeds thereof, or any interest therein, except
for the security interests created by this Agreement or (iv) enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Pledged Securities
or Proceeds thereof.

 

(c)           In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.09(a) with
respect to the Pledged Securities issued by it and (iii) the terms of
Section 7.01(c) and Section 7.05 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Section 7.01(c) or
Section 7.05 with respect to the Pledged Securities issued by it.

 

(d)           Such Grantor shall furnish to the Administrative Agent such stock
powers and other equivalent instruments of transfer, if applicable, as may be
required by the Administrative Agent to assure the transferability of and the
perfection of the security interest in the Pledged Securities when and as often
as may be reasonably requested by the Administrative Agent.

 

(e)           The Pledged Securities will at all times constitute not less than
100% of the capital stock or other Equity Interests of the Issuer thereof owned
by any Grantor.  Each

 

14

--------------------------------------------------------------------------------


 

Grantor will not permit any Issuer of any of the Pledged Securities to issue any
new shares (or other interests) of any class of capital stock or other Equity
Interests of such Issuer without the prior written consent of the Administrative
Agent.

 

(f)            Each Grantor shall not agree to any amendment of a partnership
agreement, LLC agreement or other organic document relating to any Pledged
Security that in any way adversely affects the perfection of the security
interest of the Administrative Agent in the Pledged Securities, including any
amendment electing to treat the membership interest or partnership interest of
such Grantor as a security under Section 8-103 of the New York UCC.  In the
event of a foreclosure or a taking of Pledged Securities consisting of
partnership interests or LLC interests in lieu of foreclosure pursuant to any
Security Instrument executed in connection with the Credit Agreement, the
Administrative Agent or its assignee or transferee, at any of their option,
will, without any further action or consent, become a member or partner upon the
exercise of such option by the Administrative Agent, its assignee or transferee,
having all of the rights, powers and privileges of a member or partner with
respect to such Equity Interest, including, without limitation, the right to
participate in the management of the business, to vote such Equity Interest and
to receive distributions hereunder.

 

Section 6.10          Limitations on Modifications, Waivers, Extensions of
Agreements Giving Rise to Accounts.  Such Grantor will not (i) amend, modify,
terminate or waive any provision of any Chattel Paper, Instrument or any
agreement giving rise to an Account or Payment Intangible in any manner which
could reasonably be expected to materially adversely affect the value of such
Chattel Paper, Instrument, Payment Intangible or Account as Collateral, or
(ii) fail to exercise promptly and diligently each and every material right
which it may have under any Chattel Paper, Instrument and each agreement giving
rise to an Account or Payment Intangible (other than any right of termination). 
Such Grantor shall deliver to the Administrative Agent a copy of each material
demand, notice or document received by it relating in any way to any Chattel
Paper, Instrument or any agreement giving rise to an Account or Payment
Intangible.

 

Section 6.11          Analysis of Accounts, Etc.  The Administrative Agent shall
have the right from time to time to make test verifications of the Accounts,
Chattel Paper and Payment Intangibles in any manner and through any medium that
it reasonably considers advisable, and each Grantor, at such Grantor’s sole cost
and expense, shall furnish all such assistance and information as the
Administrative Agent may reasonably require in connection therewith.  At any
time and from time to time, upon the Administrative Agent’s request and at the
expense of each Grantor, such Grantor shall furnish to the Administrative Agent
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Accounts, Chattel Paper and Payment Intangibles, and all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Accounts, Chattel Paper and Payment
Intangibles, including, without limitation, all original orders, invoices and
shipping receipts.

 

Section 6.12          Instruments and Tangible Chattel Paper.  If any amount
payable under or in connection with any of the Collateral shall be or become
evidenced by any Instrument or Tangible Chattel Paper, such Instrument or
Tangible Chattel Paper shall be immediately delivered to the Administrative
Agent, duly endorsed in a manner satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Agreement.

 

15

--------------------------------------------------------------------------------


 

Section 6.13          Maintenance of Equipment.  Such Grantor will maintain each
item of Equipment in good operating condition, ordinary wear and tear and
immaterial impairments of value and damage by the elements excepted, and will
provide all maintenance, service and repairs necessary for such purpose.

 

Section 6.14          Commercial Tort Claims.  If such Grantor shall at any time
hold or acquire a Commercial Tort Claim that satisfies the requirements of the
following sentence, such Grantor shall, within thirty (30) days after such
Commercial Tort Claim satisfies such requirements, notify the Administrative
Agent and the other Secured Parties in a writing signed by such Grantor
containing a brief description thereof, and granting to the Administrative Agent
in such writing (for the benefit of the Secured Parties) a security interest
therein and in the Proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to the Administrative
Agent and the other Secured Parties.  The provisions of the preceding sentence
shall apply only to a Commercial Tort Claim that satisfies the following
requirements:  (i) the monetary value claimed by or payable to the relevant
Grantor in connection with such Commercial Tort Claim shall exceed $1,000,000,
and either (ii) (A) such Grantor shall have filed a law suit or counterclaim or
otherwise commenced legal proceedings (including, without limitation,
arbitration proceedings) against the Person against whom such Commercial Tort
Claim is made, or (B) such Grantor and the Person against whom such Commercial
Tort Claim is asserted shall have entered into a settlement agreement with
respect to such Commercial Tort Claim.  In addition, to the extent that the
existence of any Commercial Tort Claim held or acquired by any Grantor is
disclosed by such Grantor in any public filing with the Securities Exchange
Commission or any successor thereto or analogous Governmental Authority, or to
the extent that the existence of any such Commercial Tort Claim is disclosed in
any press release issued by any Grantor, then, upon the request of the
Administrative Agent, the relevant Grantor shall, within thirty (30) days after
such request is made, transmit to the Administrative Agent and the other Secured
Parties a writing signed by such Grantor containing a brief description of such
Commercial Tort Claim and granting to the Administrative Agent in such writing
(for the benefit of the Secured Parties) a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to the Administrative Agent and the other
Secured Parties.

 

ARTICLE VII
REMEDIAL PROVISIONS

 

Section 7.01          Pledged Securities.

 

(a)           Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 7.01(b), each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Securities paid in the normal course of
business of the relevant Issuer, to the extent permitted in the Credit
Agreement, and to exercise all voting and corporate rights with respect to the
Pledged Securities.

 

(b)           If an Event of Default shall occur and be continuing, then at any
time in the Administrative Agent’s discretion without notice, (i) the
Administrative Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the

 

16

--------------------------------------------------------------------------------


 

Pledged Securities and make application thereof to the Secured Obligations in
accordance with Section 10.02(c) of the Credit Agreement, and (ii) any or all of
the Pledged Securities shall be registered in the name of the Administrative
Agent or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such Pledged
Securities at any meeting of shareholders (or other equivalent body) of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder (and each Issuer party
hereto hereby agrees) to (i) comply with any instruction received by it from the
Administrative Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying,
and (ii) unless otherwise expressly permitted hereby, pay any dividends or other
payments with respect to the Pledged Securities directly to the Administrative
Agent.

 

(d)           After the occurrence and during the continuation of an Event of
Default, if the Issuer of any Pledged Securities is the subject of bankruptcy,
insolvency, receivership, custodianship or other proceedings under the
supervision of any Governmental Authority, then all rights of the Grantor in
respect thereof to exercise the voting and other consensual rights which such
Grantor would otherwise be entitled to exercise with respect to the Pledged
Securities issued by such Issuer shall cease, and all such rights shall
thereupon become vested in the Administrative Agent who shall thereupon have the
sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.

 

Section 7.02          Collections on Accounts, Etc.  The Administrative Agent
hereby authorizes each Grantor to collect upon the Accounts, Instruments,
Chattel Paper and Payment Intangibles subject to the Administrative Agent’s
direction and control, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default.  Upon the request of the Administrative Agent at any time
after the occurrence and during the continuance of an Event of Default, each
Grantor shall notify the Account Debtors that the applicable Accounts, Chattel
Paper and Payment Intangibles have been assigned to the Administrative Agent for
the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.  The

 

17

--------------------------------------------------------------------------------


 

Administrative Agent may in its own name or in the name of others communicate
with the Account Debtors to verify with them to its satisfaction the existence,
amount and terms of any Accounts, Chattel Paper or Payment Intangibles.

 

Section 7.03          Proceeds.  If required by the Administrative Agent at any
time after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, Instruments, Chattel Paper and Payment Intangibles, when
collected or received by each Grantor, and any other cash or non-cash Proceeds
received by each Grantor upon the sale or other disposition of any Collateral,
shall be forthwith (and, in any event, within two Business Days) deposited by
such Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a special collateral account maintained by
the Administrative Agent, subject to withdrawal by the Administrative Agent for
the ratable benefit of the Secured Parties only, as hereinafter provided, and,
until so turned over, shall be held by such Grantor in trust for the
Administrative Agent for the ratable benefit of the Secured Parties, segregated
from other funds of any such Grantor.  Each deposit of any such Proceeds shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.  All Proceeds (including,
without limitation, Proceeds constituting collections of Accounts, Chattel
Paper, Instruments) while held by the Administrative Agent (or by any Grantor in
trust for the Administrative Agent for the ratable benefit of the Secured
Parties) shall continue to be collateral security for all of the Secured
Obligations and shall not constitute payment thereof until applied as
hereinafter provided.  At such intervals as may be agreed upon by each Grantor
and the Administrative Agent, or, if an Event of Default shall have occurred and
be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent shall apply all or any part of the funds on deposit in said
special collateral account on account of the Secured Obligations in such order
as the Administrative Agent may elect, and any part of such funds which the
Administrative Agent elects not so to apply and deems not required as collateral
security for the Secured Obligations shall be paid over from time to time by the
Administrative Agent to each Grantor or to whomsoever may be lawfully entitled
to receive the same.  Notwithstanding the foregoing, no amounts received from
any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor.

 

Section 7.04          New York UCC and Other Remedies.

 

(a)           If an Event of Default shall occur and be continuing, the
Administrative Agent, on behalf of the Secured Parties, may exercise in its
discretion, in addition to all other rights, remedies, powers and privileges
granted to them in this Agreement, the other Loan Documents, any Secured Swap
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights, remedies, powers and privileges
of a secured party under the New York UCC (whether the New York UCC is in effect
in the jurisdiction where such rights, remedies, powers or privileges are
asserted) or any other applicable law or otherwise available at law or equity. 
Without limiting the generality of the foregoing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and

 

18

--------------------------------------------------------------------------------


 

deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  The Administrative Agent
or any other Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Grantor, which right or equity is hereby waived
and released.  If an Event of Default shall occur and be continuing, each
Grantor further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.  Any such sale or transfer by the Administrative Agent either to
itself or to any other Person shall be absolutely free from any claim of right
by Grantor, including any equity or right of redemption, stay or appraisal which
Grantor has or may have under any rule of law, regulation or statute now
existing or hereafter adopted.  Upon any such sale or transfer, the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred.  The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 7.04, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Secured Obligations, in accordance with
Section 10.02(c) of the Credit Agreement, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615 of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor.  To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any other Secured Party arising out of the exercise by them of any rights
hereunder.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

 

(b)           In the event that the Administrative Agent elects not to sell the
Collateral, the Administrative Agent retains its rights to dispose of or utilize
the Collateral or any part or parts thereof in any manner authorized or
permitted by law or in equity, and to apply the proceeds of the same towards
payment of the Secured Obligations.  Each and every method of disposition of the
Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner.  The Administrative Agent may appoint any Person
as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.

 

Section 7.05          Private Sales of Pledged Securities.  Each Grantor
recognizes that the Administrative Agent may be unable to effect a public sale
of any or all the Pledged Securities, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
and agrees that any such private sale may result in

 

19

--------------------------------------------------------------------------------


 

prices and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Securities for the period of time necessary to permit the Issuer thereof
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so. 
Each Grantor agrees to use its best efforts to do or cause to be done all such
other acts as may reasonably be necessary to make such sale or sales of all or
any portion of the Pledged Securities pursuant to this Section 7.05 valid and
binding and in compliance with any and all other applicable Governmental
Requirements.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section 7.05 will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 7.05 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants.

 

Section 7.06          Waiver; Deficiency.  Each Grantor waives and agrees not to
assert any rights or privileges which it may acquire under the New York UCC or
any other applicable law.  Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Secured Obligations and the fees and disbursements of
any attorneys employed by the Administrative Agent or any other Secured Party to
collect such deficiency.

 

Section 7.07          Non-Judicial Enforcement.  The Administrative Agent may
enforce its rights hereunder without prior judicial process or judicial hearing,
and to the extent permitted by law, each Grantor expressly waives any and all
legal rights which might otherwise require the Administrative Agent to enforce
its rights by judicial process.

 

ARTICLE VIII
THE ADMINISTRATIVE AGENT

 

Section 8.01          Administrative Agent’s Appointment as Attorney-in-Fact,
Etc.

 

(a)           Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all reasonably appropriate action and to execute
any and all documents and instruments which may be reasonably necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

 

(i)            pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefore and the costs thereof;

 

20

--------------------------------------------------------------------------------


 

(ii)           execute, in connection with any sale provided for in Section 7.04
or Section 7.05, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

 

(iii)          (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) take possession of and indorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under any
Account, Instrument, General Intangible, Chattel Paper or Payment Intangible or
with respect to any other Collateral, and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Account, Instrument or  General Intangible or with
respect to any other Collateral whenever payable; (C) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (D) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (E) receive, change the address for delivery, open and
dispose of mail addressed to any Grantor, and to execute, assign and indorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of any Grantor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (G) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(H) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; and (I) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

Anything in this Section 8.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.01(a) unless an Event of Default
shall have occurred and be continuing.

 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein within the applicable grace periods, the
Administrative Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 8.01, together with interest
thereon at the Post-

 

21

--------------------------------------------------------------------------------


 

Default Rate from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue and in compliance hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

 

Section 8.02          Duty of Administrative Agent.  The Administrative Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account and shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which comparable secured parties accord comparable collateral.  Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. 
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.  To the
fullest extent permitted by applicable law, the Administrative Agent shall be
under no duty whatsoever to make or give any presentment, notice of dishonor,
protest, demand for performance, notice of non-performance, notice of intent to
accelerate, notice of acceleration, or other notice or demand in connection with
any Collateral or the Secured Obligations, or to take any steps necessary to
preserve any rights against any Grantor or other Person or ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Collateral, whether or not it has or is deemed
to have knowledge of such matters.  Each Grantor, to the extent permitted by
applicable law, waives any right of marshaling in respect of any and all
Collateral, and waives any right to require the Administrative Agent or any
other Secured Party to proceed against any Grantor or other Person, exhaust any
Collateral or enforce any other remedy which the Administrative Agent or any
other Secured Party now has or may hereafter have against each Guarantor, any
Grantor or other Person.

 

Section 8.03          Execution of Financing Statements.  Pursuant to the New
York UCC and any other applicable law, each Grantor authorizes the
Administrative Agent, its counsel or its representative, at any time and from
time to time, to file or record financing statements, continuation statements,
amendments thereto and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Administrative Agent reasonably determines appropriate to
perfect the security interests of the Administrative Agent under this
Agreement.  Additionally, each Grantor

 

22

--------------------------------------------------------------------------------


 

authorizes the Administrative Agent, its counsel or its representative, at any
time and from time to time, to file or record such financing statements that
describe the collateral covered thereby as “all assets of the Grantor”, “all
personal property of the Grantor” or words of similar effect.  A photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.

 

Section 8.04          Authority of Administrative Agent.  Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

ARTICLE IX
SUBORDINATION OF INDEBTEDNESS

 

Section 9.01          Subordination of All Guarantor Claims.  As used herein,
the term “Guarantor Claims” means all debts and obligations of the Borrower or
any other Grantor to any Grantor, whether such debts and obligations now exist
or are hereafter incurred or arise, or whether the obligation of the debtor
thereon be direct, contingent, primary, secondary, several, joint and several,
or otherwise, and irrespective of whether such debts or obligations be evidenced
by note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or obligations may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by. After and during the continuation of an Event of
Default, no Grantor shall receive or collect, directly or indirectly, from any
obligor in respect thereof any amount upon the Guarantor Claims.

 

Section 9.02          Claims in Bankruptcy.  In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceedings involving any Grantor, the Administrative Agent on behalf of the
Secured Parties shall have the right to prove their claim in any proceeding, so
as to establish their rights hereunder and receive directly from the receiver,
trustee or other court custodian, dividends and payments which would otherwise
be payable upon Guarantor Claims.  Each Grantor hereby assigns such dividends
and payments to the Administrative Agent for the benefit of the Secured Parties
for application against the Secured Obligations as provided under
Section 10.02(c) of the Credit Agreement.  Should any Agent or Secured Party
receive, for application upon the Secured Obligations, any such dividend or
payment which is otherwise payable to any Grantor, and which, as between such
Grantor, shall constitute a credit upon the Guarantor Claims, then upon payment
in full of the Secured Obligations, the intended recipient shall become
subrogated to the rights of the Administrative Agent and the other Secured
Parties to the extent that such payments to the Administrative Agent and the
other Secured Parties on the Guarantor Claims have contributed toward the
liquidation of the Secured Obligations, and such subrogation shall be with
respect to that proportion of the

 

23

--------------------------------------------------------------------------------


 

Secured Obligations which would have been unpaid if the Administrative Agent and
the other Secured Parties had not received dividends or payments upon the
Guarantor Claims.

 

Section 9.03          Payments Held in Trust.  In the event that notwithstanding
Section 9.01 and Section 9.02, any Grantor should receive any funds, payments,
claims or distributions which is prohibited by such Sections, then it agrees:
(a) to hold in trust for the Administrative Agent and the other Secured Parties
an amount equal to the amount of all funds, payments, claims or distributions so
received, and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Secured Parties; and each Grantor
covenants promptly to pay the same to the Administrative Agent.

 

Section 9.04          Liens Subordinate.  Each Grantor agrees that, until the
Secured Obligations are paid in full and the Commitments terminated, any Liens
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any Liens securing payment of the Secured Obligations, regardless
of whether such encumbrances in favor of such Grantor, the Administrative Agent
or any other Secured Party presently exist or are hereafter created or attach. 
Without the prior written consent of the Administrative Agent, no Grantor,
during the period in which any of the Secured Obligations are outstanding or the
Commitments are in effect, shall (a) exercise or enforce any creditor’s right it
may have against any debtor in respect of the Guarantor Claims, or
(b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceeding (judicial or otherwise, including without limitation the
commencement of or joinder in any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any Lien held by it.

 

Section 9.05          Notation of Records.  Upon the request of the
Administrative Agent, all promissory notes and all accounts receivable ledgers
or other evidence of the Guarantor Claims accepted by or held by any Grantor
shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.01       Waiver.  No failure on the part of the Administrative Agent
or any other Secured Party to exercise and no delay in exercising, and no course
of dealing with respect to, any right, remedy, power or privilege under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges provided herein are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.  The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.

 

Section 10.02       Notices.  All notices and other communications provided for
herein shall be given in the manner and subject to the terms of Section 12.01 of
the Credit Agreement;

 

24

--------------------------------------------------------------------------------


 

provided that any such notice, request or demand to or upon any Guarantor shall
be addressed to such Guarantor at its notice address set forth on Schedule 1.

 

Section 10.03       Payment of Expenses, Indemnities, Etc.

 

(a)           Each Grantor agrees to pay or promptly reimburse the
Administrative Agent and each other Secured Party for all advances, charges,
costs and expenses (including, without limitation, all costs and expenses of
holding, preparing for sale and selling, collecting or otherwise realizing upon
the Collateral and all attorneys’ fees, legal expenses and court costs) incurred
by any Secured Party in connection with the exercise of its respective rights
and remedies hereunder, including, without limitation, any advances, charges,
costs and expenses that may be incurred in any effort to enforce any of the
provisions of this Agreement or any obligation of any Grantor in respect of the
Collateral or in connection with (i) the preservation of the Lien of, or the
rights of the Administrative Agent or any other Secured Party under this
Agreement, (ii) any actual or attempted sale, lease, disposition, exchange,
collection, compromise, settlement or other realization in respect of, or care
of, the Collateral, including all such costs and expenses incurred in any
bankruptcy, reorganization, workout or other similar proceeding, or
(iii) collecting against such Grantor under the guarantee contained in
Article II or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Grantor is a party.

 

(b)           Each Grantor agrees to pay, and to save the Administrative Agent
and the other Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including, without
limitation, court costs and attorneys’ fees, any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other taxes which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by this Agreement) incurred because of, incident to, or with
respect to, the Collateral (including, without limitation, any exercise of
rights or remedies in connection therewith) or the execution, delivery,
enforcement, performance and administration of this Agreement, to the extent the
Borrower would be required to do so pursuant to Section 12.03 of the Credit
Agreement.  All amounts for which any Grantor is liable pursuant to this
Section 10.03 shall be due and payable by such Grantor to the Secured Parties
upon demand.

 

Section 10.04       Amendments in Writing.  None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with Section 12.02 of the Credit Agreement.

 

Section 10.05       Successors and Assigns.  This Agreement shall be binding
upon the successors and assigns of each Grantor and shall inure to the benefit
of the Administrative Agent and the other Secured Parties and their successors
and assigns; provided that except as set forth in Section 8.14 or Section 9.13
of the Credit Agreement, no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent and the Lenders.

 

25

--------------------------------------------------------------------------------


 

Section 10.06       Invalidity.  In the event that any one or more of the
provisions contained in this Agreement or in any of the Loan Documents to which
a Grantor is a party shall, for any reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or such other Loan
Document.

 

Section 10.07       Counterparts.  This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

Section 10.08       Survival.  The obligations of the parties under
Section 10.03 shall survive the repayment of the Loans and the termination of
the Letters of Credit, Secured Swap Agreements, Credit Agreement and
Commitments.  To the extent that any payments on the Secured Obligations or
proceeds of any Collateral are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then to such extent, the Secured Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the other Secured Parties’
Liens, security interests, rights, powers and remedies under this Agreement and
each Security Instrument shall continue in full force and effect.  In such
event, each Security Instrument shall be automatically reinstated and each
Grantor shall take such action as may be reasonably requested by the
Administrative Agent and the other Secured Parties to effect such reinstatement.

 

Section 10.09       Captions.  Captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.

 

Section 10.10       No Oral Agreements.  The Loan Documents (other than the
Letters of Credit) embody the entire agreement and understanding between the
parties and supersede all other agreements and understandings between such
parties relating to the subject matter hereof and thereof.  The Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.  In the
event of a conflict between the terms and conditions of this Agreement and the
terms and conditions of the Credit Agreement, the terms and conditions of the
Credit Agreement shall control.

 

Section 10.11       Governing Law; Submission to Jurisdiction.

 

(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)           SECTIONS 12.09(b)-(d) OF THE CREDIT AGREEMENT (GOVERNING LAW;
JURISDICTION; CONSENT TO SERVICE OF PROCESS) ARE HEREBY INCORPORATED HEREIN BY
REFERENCE AND SHALL APPLY TO THIS AGREEMENT MUTATIS MUTANDIS.

 

26

--------------------------------------------------------------------------------


 

Section 10.12       Acknowledgments.  Each Grantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Lenders.

 

(d)           each of the parties hereto specifically agrees that it has a duty
to read this Agreement and the Security Instruments and agrees that it is
charged with notice and knowledge of the terms of this Agreement and the
Security Instruments; that it has in fact read this Agreement and is fully
informed and has full notice and knowledge of the terms, conditions and effects
of this Agreement; that it has been represented by independent legal counsel of
its choice throughout the negotiations preceding its execution of this Agreement
and the Security Instruments; and has received the advice of its attorney in
entering into this Agreement and the Security Instruments; and that it
recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability.  Each party hereto agrees and covenants that it will not contest the
validity or enforceability of any exculpatory provision of this Agreement and
the Security Instruments on the basis that the party had no notice or knowledge
of such provision or that the provision is not “conspicuous.”

 

(e)           each Grantor warrants and agrees that each of the waivers and
consents set forth in this Agreement are made voluntarily and unconditionally
after consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against the Borrower, any other
Grantor, the Secured Parties or any other Person or against any collateral.  If,
notwithstanding the intent of the parties that the terms of this Agreement shall
control in any and all circumstances, any such waivers or consents are
determined to be unenforceable under applicable law, such waivers and consents
shall be effective to the maximum extent permitted by law.

 

Section 10.13       Additional Grantors.  Each Subsidiary of the Borrower that
is required to become a party to this Agreement pursuant to Section 8.11 of the
Credit Agreement and is not a signatory hereto shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex I hereto.

 

Section 10.14       Set-Off.  Each Grantor agrees that, in addition to (and
without limitation of) any right of set-off, bankers’ lien or counterclaim a
Secured Party may otherwise have, each

 

27

--------------------------------------------------------------------------------


 

Secured Party shall have the right and be entitled (after consultation with the
Administrative Agent), at its option, to offset (i) balances held by it or by
any of its Affiliates for account of any Grantor or any Subsidiary at any of its
offices, in Dollars or in any other currency, and (ii) amounts due and payable
to such Lender (or any Affiliate of such Lender) under any Secured Swap
Agreement, against any principal of or interest on any of such Secured Party’s
Loans, or any other amount due and payable to such Secured Party hereunder,
which is not paid when due (regardless of whether such balances are then due to
such Person), in which case it shall promptly notify the Borrower and the
Administrative Agent thereof, provided that such Secured Party’s failure to give
such notice shall not affect the validity thereof.

 

Section 10.15       Releases.

 

(a)           Release upon Payment in Full.  The grant of a security interest
hereunder and all of rights, powers and remedies in connection herewith shall
remain in full force and effect until the Administrative Agent has
(i) retransferred and delivered all Collateral in its possession to the
Grantors, and (ii) executed a written release or termination statement and
reassigned to the Grantors without recourse or warranty any remaining Collateral
and all rights conveyed hereby.  Upon the complete payment of the Secured
Obligations, the termination of the Letters of Credit, Secured Swap Agreements
secured hereby, Credit Agreement and the Commitments and the compliance by the
Grantors with all covenants and agreements hereof, the Administrative Agent, at
the written request and expense of the Borrower, will promptly release, reassign
and transfer the Collateral to the Grantors and declare this Agreement to be of
no further force or effect.

 

(b)           Further Assurances.  If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Grantor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Grantor, shall promptly execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral and the capital stock of such
Grantor.  At the request and sole expense of the Borrower, a Grantor shall be
released from its obligations hereunder in the event that all the capital stock
of such Grantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement; provided that the Borrower shall
have delivered to the Administrative Agent, at least ten (10) Business Days
prior to the date of the proposed release, a written request for release
identifying the relevant Grantor and the terms of the sale or other disposition
in reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

 

(c)           Retention in Satisfaction.  Except as may be expressly applicable
pursuant to Section 9-620 of the New York UCC, no action taken or omission to
act by the Administrative Agent or the other Secured Parties hereunder,
including, without limitation, any exercise of voting or consensual rights or
any other action taken or inaction, shall be deemed to constitute a retention of
the Collateral in satisfaction of the Secured Obligations or otherwise to be in
full satisfaction of the Secured Obligations, and the Secured Obligations shall
remain in full force and effect, until the Administrative Agent and the other
Secured Parties shall have applied payments (including, without limitation,
collections from Collateral) towards the Secured

 

28

--------------------------------------------------------------------------------


 

Obligations in the full amount then outstanding or until such subsequent time as
is provided in Section 10.15(a).

 

Section 10.16       Reinstatement.  The obligations of each Grantor under this
Agreement (including, without limitation, with respect to the guarantee
contained in ARTICLE II and the provision of collateral herein) shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Grantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Grantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

Section 10.17       Acceptance.  Each Grantor hereby expressly waives notice of
acceptance of this Agreement, acceptance on the part of the Administrative Agent
and the other Secured Parties being conclusively presumed by their request for
this Agreement and delivery of the same to the Administrative Agent.

 

[SIGNATURE PAGES FOLLOW]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

BORROWER:

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE
GUARANTEE AND COLLATERAL AGREEMEN

 

--------------------------------------------------------------------------------


 

GUARANTORS:

HALCÓN HOLDINGS, INC.

HALCÓN RESOURCES OPERATING, INC.

HALCÓN ENERGY PROPERTIES, INC.

HALCÓN ENERGY HOLDINGS, LLC

HALCÓN GULF STATES, LLC

HALCÓN OPERATING CO., INC.

HRC ENERGY RESOURCES (WV), INC.

HRC ENERGY LOUISIANA, LLC

HRC PRODUCTION COMPANY

HALCÓN FIELD SERVICES, LLC

HALCÓN LOUISIANA OPERATING, L.P.

HRC ENERGY, LLC

HRC OPERATING, LLC

HK ENERGY, LLC

HK ENERGY OPERATING, LLC

HK LOUISIANA OPERATING, LLC

HK OIL & GAS, LLC

HALCÓN WILLISTON I, LLC

HALCÓN WILLISTON II, LLC

HK RESOURCES, LLC

THE 7711 CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

SIGNATURE PAGE
GUARANTEE AND COLLATERAL AGREEMEN

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

 

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Annex I - 1

--------------------------------------------------------------------------------

 